EXHIBIT 10.01

 

 

CREDIT AGREEMENT


dated as of

 

April 4, 2017

 

among

 

TENNANT COMPANY

 

The Foreign Subsidiary Borrowers Party Hereto


The Lenders Party Hereto


and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

GOLDMAN SACHS BANK USA,
as Syndication Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

and

HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
and
GOLDMAN SACHS BANK USA,
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

33

SECTION 1.03. Terms Generally

33

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

34

 

 

ARTICLE II The Credits

35

SECTION 2.01. Commitments

35

SECTION 2.02. Loans and Borrowings

35

SECTION 2.03. Requests for Borrowings

36

SECTION 2.04. Determination of Dollar Amounts

37

SECTION 2.05. Swingline Loans

37

SECTION 2.06. Letters of Credit

38

SECTION 2.07. Funding of Borrowings

43

SECTION 2.08. Interest Elections

43

SECTION 2.09. Termination and Reduction of Commitments

45

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

45

SECTION 2.11. Prepayment of Loans

47

SECTION 2.12. Fees

49

SECTION 2.13. Interest

50

SECTION 2.14. Alternate Rate of Interest

51

SECTION 2.15. Increased Costs

52

SECTION 2.16. Break Funding Payments

53

SECTION 2.17. Taxes

53

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

57

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

59

SECTION 2.20. Expansion Option

60

SECTION 2.21. (Intentionally omitted)

61

SECTION 2.22. Judgment Currency

61

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

62

SECTION 2.24. Defaulting Lenders

62

 

 

ARTICLE III Representations and Warranties

64

SECTION 3.01. Organization; Powers; Subsidiaries

64

SECTION 3.02. Authorization; Enforceability

64

SECTION 3.03. Governmental Approvals; No Conflicts

64

SECTION 3.04. Financial Condition; No Material Adverse Change

65

SECTION 3.05. Properties

65

SECTION 3.06. Litigation and Environmental Matters

65

SECTION 3.07. Compliance with Laws and Agreements

65

SECTION 3.08. Investment Company Status

66

SECTION 3.09. Taxes

66

SECTION 3.10. ERISA

66

SECTION 3.11. Disclosure

66

SECTION 3.12. Federal Reserve Regulations

66

SECTION 3.13. Liens

66

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SECTION 3.14. No Default

66

SECTION 3.15. Anti-Corruption Laws and Sanctions

66

SECTION 3.16. Insurance

67

SECTION 3.17. Security Interest in Collateral

67

SECTION 3.18. Use of Proceeds

67

SECTION 3.19. Solvency

67

SECTION 3.20. EEA Financial Institutions

67

 

 

ARTICLE IV Conditions

67

SECTION 4.01. Effective Date

67

SECTION 4.02. Each Other Credit Event

70

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

70

SECTION 4.04. Acquisition Date

71

 

 

ARTICLE V Affirmative Covenants

72

SECTION 5.01. Financial Statements and Other Information

72

SECTION 5.02. Notices of Material Events

73

SECTION 5.03. Existence; Conduct of Business

74

SECTION 5.04. Payment of Obligations

74

SECTION 5.05. Maintenance of Properties; Insurance

74

SECTION 5.06. Books and Records; Inspection Rights

74

SECTION 5.07. Compliance with Laws

75

SECTION 5.08. Use of Proceeds

75

SECTION 5.09. Subsidiary Guaranty; Pledges; Additional Collateral; Further
Assurances

75

SECTION 5.10. Lender Call and Narrative Discussions

76

 

 

ARTICLE VI Negative Covenants

77

SECTION 6.01. Indebtedness

77

SECTION 6.02. Liens

79

SECTION 6.03. Fundamental Changes and Asset Sales

80

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

81

SECTION 6.05. Swap Agreements

83

SECTION 6.06. Restricted Payments

83

SECTION 6.07. Transactions with Affiliates

84

SECTION 6.08. Restrictive Agreements

84

SECTION 6.09. Sale and Leasebacks

85

SECTION 6.10. Financial Covenants

85

 

 

ARTICLE VII Events of Default

86

 

 

ARTICLE VIII The Administrative Agent

89

 

 

ARTICLE IX Miscellaneous

94

SECTION 9.01. Notices

94

SECTION 9.02. Waivers; Amendments

96

SECTION 9.03. Expenses; Indemnity; Damage Waiver

98

SECTION 9.04. Successors and Assigns

100

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SECTION 9.05. Survival

104

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

104

SECTION 9.07. Severability

104

SECTION 9.08. Right of Setoff

105

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

105

SECTION 9.10. WAIVER OF JURY TRIAL

106

SECTION 9.11. Headings

106

SECTION 9.12. Confidentiality

106

SECTION 9.13. USA PATRIOT Act

108

SECTION 9.14. Interest Rate Limitation

108

SECTION 9.15. No Advisory or Fiduciary Responsibility

108

SECTION 9.16. Appointment for Perfection

109

SECTION 9.17. Releases of Subsidiary Guarantors

109

SECTION 9.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

109

 

 

ARTICLE X Cross-Guarantee

110

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

SCHEDULES:

 

 

 

Schedule 2.01

—

Commitments

 

Schedule 2.06

—

Existing Letters of Credit

 

Schedule 3.01

—

Subsidiaries

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.02

—

Existing Liens

 

Schedule 6.04(b)

—

Existing Investments

 

Schedule 6.07

—

Agreements

 

Schedule 6.08

—

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B

—

[Reserved]

 

Exhibit C

—

Form of Increasing Lender Supplement

 

Exhibit D

—

Form of Augmenting Lender Supplement

 

Exhibit E

—

List of Closing Documents

 

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

 

Exhibit G

—

Form of Subsidiary Guaranty

 

Exhibit H

—

Form of Pledge and Security Agreement

 

Exhibit I

—

[Reserved]

 

Exhibit J-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit J-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit J-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit J-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit K-1

—

Form of Borrowing Request

 

Exhibit K-2

—

Form of Interest Election Request

 

Exhibit L

—

Form of Promissory Note

 

Exhibit M

—

Form of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of April 4, 2017 among TENNANT
COMPANY, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, GOLDMAN SACHS BANK USA, as Syndication Agent and Wells
Fargo Bank, National Association, U.S. Bank National Association and HSBC Bank
USA, National Association, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition Date” has the meaning assigned to such term in Section 4.04.

 

“Acquisition Holiday” has the meaning assigned to such term in
Section 6.10(a)(ii).

 

“Additional Debt Acquisition Holiday” has the meaning assigned to such term in
Section 6.10(a)(ii).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem or Financial Assistance Problem.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable

 

--------------------------------------------------------------------------------


 

and convertible into Dollars, (y) for which a LIBO Screen Rate is available in
the Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Revolving Lenders.

 

“AIG Policy” means the Buyer’s Warranty and Indemnity Insurance Policy, dated as
of February 22, 2017, issued by AIG Europe Limited for the benefit of the
Company, related to the provision of warranty and indemnity insurance in
connection with the IP Cleaning Acquisition.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  For the avoidance of doubt, if the
Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation, (b) with
respect to the Term A-1 Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term A-1 Loans and
the denominator of which is the aggregate outstanding principal amount of the
Term A-1 Loans of all Term A-1 Lenders; and (c) with respect to the Term A-2
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term A-2 Loans and the denominator of which
is the aggregate outstanding principal amount of the Term A-2 Loans of all Term
A-2 Lenders.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency Spread
for Revolving Loans”, “ABR Spread for Revolving Loans”, “Eurocurrency Spread for
Term Loans”, “ABR Spread for Term Loans” or “Facility Fee Rate”, as the case may
be, based upon the Net Leverage Ratio applicable on such date:

 

2

--------------------------------------------------------------------------------


 

 

 

Net
Leverage
Ratio:

 

Facility
Fee Rate

 

Eurocurrency
Spread for
Revolving
Loans

 

ABR
Spread for
Revolving
Loans

 

Eurocurrency
Spread for
Term Loans

 

ABR Spread
for Term
Loans

 

Category 1:

 

< 1.25 to 1.00

 

0.175

%

1.075

%

0.075

%

1.250

%

0.250

%

Category 2:

 

> 1.25 to 1.00 but < 2.00 to 1.00

 

0.200

%

1.300

%

0.300

%

1.500

%

0.500

%

Category 3:

 

> 2.00 to 1.00 but < 2.75 to 1.00

 

0.250

%

1.500

%

0.500

%

1.750

%

0.750

%

Category 4:

 

> 2.75 to 1.00 but < 3.50 to 1.00

 

0.300

%

1.700

%

0.700

%

2.000

%

1.000

%

Category 5:

 

> 3.50 to 1.00

 

0.350

%

1.900

%

0.900

%

2.250

%

1.250

%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due, Category 5 shall be deemed applicable for the
period commencing five (5) Business Days after the required date of delivery and
ending on the date which is five (5) Business Days after the Financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and

 

(iii) notwithstanding the foregoing, Category 4 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Effective Date  (unless such
Financials demonstrate that Category 5 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section

 

3

--------------------------------------------------------------------------------


 

9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability” means, at any time, an amount equal to (a) the aggregate
Revolving Commitments minus (b) the Total Revolving Credit Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

4

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Term Loan of the same Type and
Class, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit K-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) approved by directors so nominated or
approved; (c) the occurrence of a change in control, or other similar provision,
as defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing) or (d) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Foreign Subsidiary
Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation

 

5

--------------------------------------------------------------------------------


 

or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A-1
Loans, Term A-2 Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means each of Wells Fargo Bank, National Association,
U.S. Bank National Association and HSBC Bank USA, National Association in its
capacity as co-documentation agent for the credit facility evidenced by this
Agreement.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement, each Pledge
Agreement and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by the
Company or any of its Subsidiaries and delivered to the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, Term A-1 Loan Commitment and Term A-2 Loan Commitment. 
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means Tennant Company, a Minnesota corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) demonstrable cost savings and cost synergies (in each case, net of continued
associated expenses) relating to the IP Cleaning Acquisition that, as of the
date of calculation with respect to such period, are anticipated by the Company
in good faith to be realized within 18 months following the IP Cleaning
Acquisition, net of the amount of any such cost savings and cost synergies
otherwise included, or added back, pursuant to this definition, provided that
(1) such cost savings and cost synergies have been reasonably detailed by the
Company in the applicable compliance certificate required by Section 5.01(c),
and (2) if any cost savings or cost synergies included in any pro forma
calculations based on the anticipation that such cost synergies or cost savings
will be achieved by such date shall at any time cease to be reasonably
anticipated by the Company to be so achieved, then on and after such time pro
forma calculations required to be made under this Agreement shall not reflect
such cost synergies or cost savings, all determined in accordance with GAAP for
such period; provided, further that the aggregate amount of such cost savings
and cost synergies under this clause (v) in any four fiscal quarter period shall
not exceed ten percent (10%) of Consolidated EBITDA for such four fiscal quarter
period (calculated before giving effect to any addbacks and adjustments in this
clause (v)), (vi) one-time non-recurring fees, expenses, costs and charges
incurred or paid by the Company or any Subsidiary prior to the closing of, or
during the 18 month period immediately following the closing of the IP Cleaning
Acquisition arising in respect of the  IP Cleaning Acquisition, net of the
amount of any such fees, expenses, costs and charges otherwise included, or
added back, pursuant to this definition, provided that the aggregate amount of
such fees, expenses, costs and charges under this clause (vi) shall not exceed
$25,000,000 during the term of this Agreement, (vii) all unusual, nonrecurring
or extraordinary non-cash losses, charges or expenses (including to the extent
related to impairment of goodwill and including the amortization of the
inventory step-up acquired in the IP Cleaning Acquisition pursuant to purchase
accounting), (viii) cash restructuring charges of not more than $7,500,000 for
any period of four consecutive fiscal quarters, (ix) cash and non-cash losses,
charges and expenses related to termination of the Tennant Company Pension Plan
in an aggregate amount not to exceed $10,000,000 during the term of this
Agreement and incurred or paid by the Company or any Subsidiary during the 18
month period immediately following the Effective Date and (x) non-cash expenses
related to stock based compensation minus, to the extent included in
Consolidated Net Income, (x) interest income and (xi) all unusual, nonrecurring
or extraordinary non-cash gains and income, all calculated for the Company and
its Subsidiaries in accordance with GAAP on a consolidated basis.  For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), (i) if at any time during such
Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any sale, transfer or disposition

 

7

--------------------------------------------------------------------------------


 

of property or series of related sales, transfers, or dispositions of property
that yields gross proceeds to the Company or any of its Subsidiaries in excess
of $25,000,000.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).  In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided, that
there shall be excluded any non-cash gain (or loss) attributable to the
mark-to-market movement in the valuation of hedging obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification
815-Derivatives and Hedging or mark-to-market movement of other financial
instruments pursuant to FASB Accounting Standards Codification 825-Financial
Instruments in such period, except that any cash payments or receipts relating
to transactions realized in a given period shall be taken into account in such
period; provided, further, that there shall be excluded any income (or loss) of
any Person other than the Company or a Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Company or any wholly-owned Subsidiary of the Company.

 

“Consolidated Net Indebtedness” means, on any date, with respect to the Company
and its Subsidiaries, (a) Consolidated Total Indebtedness on such date minus
(b) the amount by which the sum of 100% of Unrestricted Domestic Cash plus 70%
of Unrestricted Foreign Cash on such date exceeds $5,000,000 (provided that the
amount under this clause (b) shall not exceed $55,000,000 in the aggregate).

 

“Consolidated Senior Secured Net Indebtedness” means, on any date, with respect
to the Company and its Subsidiaries, (a) Consolidated Total Indebtedness
(including, without limitation, the Obligations and Swap Obligations) on such
date which is secured by a Lien minus (b) the amount by which the sum of 100% of
Unrestricted Domestic Cash plus 70% of Unrestricted Foreign Cash on such date
exceeds $5,000,000 (provided that the amount under this clause (b) shall not
exceed $55,000,000 in the aggregate).

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers

 

8

--------------------------------------------------------------------------------


 

acceptances and (c) Indebtedness of the type referred to in clauses (a) or
(b) hereof of another Person guaranteed by the Company or any of its
Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax consequences to the Company or such parent Domestic
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

9

--------------------------------------------------------------------------------


 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Dutch Pledge Agreements” means, collectively, (x) that certain Deed of Pledge
on Registered Shares in the Capital of Tennant Holding B.V., dated on or prior
to the 60th day after the Effective Date, by and among the Company, Tennant
Holding B.V. and the Administrative Agent and (y) that certain Deed of Disclosed
Pledge Over Partnership Interests TCO C.V., dated as of the Effective Date, by
and among the Company, TCO C.V. and the Administrative Agent.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).

 

“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural

 

10

--------------------------------------------------------------------------------


 

resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

11

--------------------------------------------------------------------------------


 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year of the Company, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in determining such Consolidated Net
Income , (iii) decreases in Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the disposition of property by the
Company and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income minus (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Company
and its Subsidiaries in cash during such fiscal year on account of Consolidated
Capital Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of asset dispositions that have not yet been used to pay down the
Loans), (iii) the aggregate amount of all regularly scheduled principal payments
of Indebtedness (including the Term Loans) of the Company and its Subsidiaries
made during such fiscal year (other than in respect of any revolving credit
facility, to the extent that there is not an equivalent permanent reduction in
commitments thereunder), (iv) increases in Working Capital for such fiscal year,
(v) the aggregate net amount of non-cash gain on the disposition of property by
the Company and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income, (vi) regularly scheduled quarterly
cash payments for dividends permitted under Section 6.06(e) and (vii) Restricted
Payments permitted under Section 6.06(d).

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days after such date; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such

 

12

--------------------------------------------------------------------------------


 

Loan Party or the grant of such security interest becomes effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Company Debt Refinancing” means the Existing Credit Agreement
Refinancing and the Existing Private Placement Notes Refinancing.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 30, 2015, by and among the Company, the subsidiary
borrowers from time to time party thereto, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as administrative agent and collateral
agent, as amended, supplemented or otherwise modified prior to the date hereof.

 

“Existing Credit Agreement Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) under the Existing Credit Agreement and the termination in full of all
commitments thereunder and any guarantees and Liens in respect thereof.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Existing Private Placement Notes Refinancing” means the repayment in full of
all outstanding amounts (other than contingent indemnification obligations not
then due) owing under the Private Placement Notes and the termination in full of
any guarantees and Liens in respect thereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  For the avoidance of doubt,

 

13

--------------------------------------------------------------------------------


 

if the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Equity Interests or other assets from being pledged pursuant to the
Security Agreement or a Pledge Agreement on account of legal or financial
limitations imposed by the jurisdiction of organization of such Foreign
Subsidiary or other relevant jurisdictions having authority over such Foreign
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary and with respect
to which any one or more of the Company and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s Equity Interests.

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that has
been designated as a Foreign Subsidiary Borrower pursuant to Section 2.23 and
that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Acquisition Holiday” has the meaning assigned to such term in
Section 6.10(a)(i).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to

 

14

--------------------------------------------------------------------------------


 

purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person but excluding operating leases, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business
and accrued salaries, vacation and employee benefits, including deferred
compensation), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, provided that the amount
of such Indebtedness which has not been assumed by such Person shall be the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
such property at the date of determination of the amount of such Indebtedness,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, less the amount of any cash collateral provided with respect to
letters of credit pursuant to Section 2.24(c), (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person under any Swap Agreement or under any similar type of
agreement (calculated after giving effect to any netting agreements) that such
Person would be required to pay if such Swap Agreement or other agreement were
terminated and (l) all obligations of such Person under Sale and Leaseback
Transactions.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to

 

15

--------------------------------------------------------------------------------


 

the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2017 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit K-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“IP Cleaning Acquisition” means the acquisition on the Acquisition Date by the
Company of all the issued and outstanding Equity Interests of IP Cleaning S.p.A,
a joint stock company incorporated under the laws of Italy (together with its
subsidiaries and all assets relating thereto, the “Target”), pursuant to, and in
accordance with the terms and conditions of, the IP Cleaning Acquisition
Agreement, the transactions between the Company and its Subsidiaries and between
the Company’s Subsidiaries, in each case not involving any other Affiliate,
consummated substantially concurrently with

 

16

--------------------------------------------------------------------------------


 

and to effect such acquisition, and the repayment of all existing Indebtedness
of the Target (other than Indebtedness permitted to remain outstanding pursuant
to the terms of this Agreement).

 

“IP Cleaning Acquisition Agreement” means the Share Purchase Agreement, dated as
of February 22, 2017, executed by the Company, Ambienta SGR S.p.A., a company
organized under the laws of Italy, and the other sellers party thereto, together
with all exhibits, schedules and disclosure letters thereto.

 

“IP Cleaning Acquisition Agreement Representations” means the representations
made by or with respect to the Target in the IP Cleaning Acquisition Agreement
that are material to the interests of the Lenders, but only to the extent that
the Company or one of its Affiliates has the right to terminate its obligations
under the IP Cleaning Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement or to decline to close the IP
Cleaning Acquisition as a result of the breach of such representations and
warranties (determined without regard to whether any notice is required to be
delivered by the Company).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively as the context may require,
(i) JPMorgan Chase Bank, N.A., in its capacity as an issuer of Letters of Credit
hereunder, (ii) Goldman Sachs Bank USA, in its capacity as an issuer of Letters
of Credit hereunder (it being understood and agreed that Goldman Sachs Bank USA
shall not be obligated to issue commercial or trade Letters of Credit
hereunder), (iii) U.S. Bank National Association, in its capacity as an issuer
of Letters of Credit hereunder and (iv) each other Lender that agrees to act as
an Issuing Bank hereunder and that is approved by the Company and the
Administrative Agent, in each case together with its successors in such capacity
as provided in Section 2.06(i).  Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Sublimits” means, as of the Effective Date, (i) $8,333,334, in the
case of JPMorgan Chase Bank, N.A., (ii) $8,333,334 in the case of Goldman Sachs
Bank USA, (iii) $8,333,334 in the case of U.S. Bank National Association and
(iv) in the case of any other Issuing Bank, such amount as shall be designated
to the Administrative Agent and the Company in writing by such Issuing Bank.
After the Effective Date, any Issuing Bank shall be permitted at any time to
(x) increase its Issuing Bank Sublimit or (y) decrease its Issuing Bank Sublimit
to an amount not less than such Issuing Bank’s initial Issuing Bank Sublimit, in
each case, with the consent of the Company and upon providing five (5) days’
prior written notice (or such shorter period as the Administrative Agent shall
agree) thereof to the Administrative Agent.  After the Effective Date, any
Issuing Bank shall be permitted to decrease its Issuing Bank Sublimit to an
amount less than such Issuing Bank’s initial Issuing Bank Sublimit with the
consent of the Company, the Administrative Agent and each of the other Issuing
Banks.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

17

--------------------------------------------------------------------------------


 

“Lead Arranger” means each of JPMorgan Chase Bank, N.A. and Goldman Sachs Bank
USA (together with its Affiliates) in its capacity as a joint lead arranger and
joint bookrunner for the credit facilities evidenced by this Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBO Screen Rate shall not
be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications, the
Collateral Documents and any and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit applications and any agreements between the Company and the Issuing
Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights
and obligations between the Company and the Issuing Bank in connection with the
issuance of Letters of Credit, and all other written matter whether heretofore,
now or hereafter executed by or on behalf of any Loan Party, or any employee of
any Loan Party, and delivered to the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Borrowers or other Loan Parties, taken
as a whole, to perform any of their obligations under this Agreement or any
other Loan Document, (c) validity or enforceability of this Agreement or any
other Loan Document or the rights or remedies of the Administrative Agent and
the Lenders under this Agreement or any other Loan Document or (d) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
Secured Parties) on the Collateral or the priority of such Liens, in each case,
taken as a whole.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $35,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b), after the elimination of intercompany revenues and
receipts, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period, (ii) which, after the elimination of
intercompany assets, contributed greater than ten percent (10%) of the Company’s
Consolidated Total Assets as of such date, (iii) which owns, directly or
indirectly, any Equity Interests in any Subsidiary that is a Material Subsidiary
or (iv) which holds intercompany receivables and intercompany indebtedness owing
from, or other Investments in, the Company or other Subsidiaries in an aggregate
principal amount in excess of $35,000,000; provided that, if at any time (x) the
aggregate amount of the Company’s Consolidated EBITDA, after the elimination of
intercompany revenues and receipts, or Company’s Consolidated Total Assets,
after the elimination of intercompany assets attributable to Subsidiaries (other
than Affected Foreign Subsidiaries) that are not Subsidiary Guarantors exceeds
ten percent (10%) of the Company’s Consolidated EBITDA for any such period or
ten percent (10%) of the Company’s Consolidated Total Assets (in each case after
giving effect to such exclusions) as of the end of any such fiscal quarter, or
(y) the aggregate amount of intercompany

 

19

--------------------------------------------------------------------------------


 

receivables and intercompany indebtedness owing from, or other Investments in,
the Company or other Subsidiaries held by Subsidiaries (other than Affected
Foreign Subsidiaries) that are not Subsidiary Guarantors exceeds $35,000,000,
the Company (or, in the event the Company has failed to do so within ten days
after financial statements with respect to such fiscal quarter have been
delivered pursuant to Section 5.01(a) or (b), the Administrative Agent) shall
designate sufficient Subsidiaries (other than Affected Foreign Subsidiaries) as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.

 

“Maturity Date” means April 4, 2022.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Indebtedness on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or

 

20

--------------------------------------------------------------------------------


 

collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Outside Date” means April 30, 2017; provided, that to the extent the period to
satisfy the condition set forth in Paragraph 5.3 of the IP Cleaning Acquisition
Agreement shall have been extended in accordance with the terms of Paragraph
5.4.1 of the IP Cleaning Acquisition Agreement (as in effect on the Effective
Date), the Outside Date shall be automatically extended to a date that is the
earlier of (i) such extended date pursuant to Paragraph 5.4.1 of the IP Cleaning
Acquisition Agreement and (ii) May 31, 2017.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

21

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of a Person or division or line of business of a
Person or (ii) all or substantially all the Equity Interests of a Person
entitled to vote in the election of the board of directors (or any other
applicable governing body) of such Person, in each case if, at the time of and
immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would arise after giving effect (including giving effect on a pro
forma basis) thereto, (b) such Person or division or line of business is engaged
in the same or a similar line of business as the Company and the Subsidiaries or
business reasonably related thereto (including, without limitation, any
environmental cleaning solutions business or any Person or division or line of
business that owns or develops related technology), (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Sections
5.09 and 5.10 shall have been taken, (d) the Company and the Subsidiaries are in
compliance, on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such acquisition (but without giving effect to any
synergies or cost savings), with the covenants contained in Section 6.10 (giving
effect to any Acquisition Holiday in effect at such time) recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
if such acquisition (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and, if the aggregate
consideration paid in respect of such acquisition exceeds $50,000,000, the
Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent, (e) in the case of an acquisition, merger or consolidation
involving the Company or a Subsidiary, the Company or such Subsidiary is the
surviving entity of such merger and/or consolidation and (f) after giving pro
forma effect to such acquisition (but without giving effect to any synergies or
cost savings), the maximum Net Leverage Ratio and the maximum Senior Secured Net
Leverage Ratio shall, in each case, be at least 0.25 below the maximum Net
Leverage Ratio and the maximum Senior Secured Net Leverage Ratio permitted
pursuant to Section 6.10(a) (giving effect to any Acquisition Holiday in effect
at such time), recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance; provided that, such acquisition may be made directly or indirectly
through any Foreign Subsidiary, and the amount of such investment in any Foreign
Subsidiary made substantially concurrently with the consummation of such
acquisition shall not be included in the calculation of any limitation on
investments in Subsidiaries that are not Subsidiary Guarantors described in
Section 6.04(c).

 

22

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(a)   Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

(c)   pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)   pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)   judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f)   easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g)   leasehold interests of lessors created in connection with any Sale and
Leaseback Transactions permitted under Section 6.09;

 

(h)   Liens on insurance policies and the proceeds thereof securing Indebtedness
representing installment insurance premiums owing in the ordinary course of
business;

 

(i)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(j)   Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 6.03 and customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(k)   Liens on securities that are subject to repurchase agreements permitted by
clause (d) of the definition of Permitted Investments;

 

(l)   licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03;

 

(m)   any interest or title of a lessor under any operating lease or operating
sublease entered into by the Company or any Subsidiary in the ordinary course of
its business and other statutory and common law landlords’ liens under leases;
and

 

(n)   Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within

 

23

--------------------------------------------------------------------------------


 

the general parameters customary in the banking industry or arising pursuant to
such banking institution’s general terms and conditions;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) cash and demand deposits maintained with (i) any Lender or (ii) with the
domestic office of any commercial bank organized under the laws of the United
States of America or any State which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

 

(g) instruments equivalent to those referred to in clauses (a) through (f) above
denominated in other currencies and comparable in credit quality and tenor to
those referred to above and customarily used for short and medium term
investment purposes in jurisdictions outside the United States to the extent
reasonably required in connection with any business conducted by any Foreign
Subsidiary in such jurisdictions; and

 

(h) other investments permitted by the Company’s investment policy as adopted by
its Board of Directors as in effect on the Effective Date, as amended, restated,
supplemented or otherwise modified from time to time, so long as such amendment,
restatement, supplement or modification has been approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed).

 

“Permitted Unsecured Indebtedness” means Indebtedness (including subordinated
Indebtedness the payment of which is subordinated to the payment of the
obligations of the Company and the Subsidiaries, as applicable, under the Loan
Documents pursuant to documentation, and subject to terms and conditions,
acceptable to the Administrative Agent in its discretion) of the Company or any

 

24

--------------------------------------------------------------------------------


 

Subsidiary; provided that (a) both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or would result therefrom, (b) the Company and the Subsidiaries are in
compliance, on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to the incurrence of such Indebtedness, with the
covenants contained in Section 6.10 (giving effect to any Acquisition Holiday in
effect at such time) recomputed as of the last day of the most recently ended
fiscal quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), as if such Indebtedness had been incurred on
the first day of each relevant period for testing such compliance and, if the
aggregate principal amount of such Indebtedness exceeds $50,000,000, the Company
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Company to such effect, together with all relevant financial
information, statements and projections requested by the Administrative Agent,
(c) such Indebtedness is not (i) Guaranteed by any Person other than on an
unsecured basis by Subsidiaries that are Subsidiary Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such subordinated Indebtedness), or
(ii) secured by any collateral (including the Collateral), nor is any Guarantee
thereof secured by any collateral (including the Collateral), (d) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 181 days after
the Maturity Date (it being understood that any provision requiring a mandatory
offer to purchase such Indebtedness as a result of change of control, optional,
call provisions that the Company may exercise, fundamental change, customary
asset sale or event of loss shall not violate the foregoing restriction),
(e) that contains covenants, events of default, guarantees and other terms that
are customary for similar Indebtedness in light of then-prevailing market
conditions (it being understood and agreed that such Indebtedness shall not
include any financial maintenance covenants and that applicable negative
covenants shall be incurrence-based to the extent customary for similar
Indebtedness) and, when taken as a whole (other than interest rates, rate
floors, fees and optional prepayment or redemption terms), are not more
favorable (as reasonably determined by the Company in good faith) in any
material respect to the lenders or investors providing such Permitted Unsecured
Indebtedness, as the case may be, than those set forth in the Loan Documents are
with respect to the Lenders (other than covenants or other provisions applicable
only to periods after the Maturity Date then in effect); provided that a
certificate of a Financial Officer of the Company delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (f) the proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the 
repayment or prepayment of the Loans to the extent required and in accordance
with the terms of Sections 2.11(c) and (f).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

25

--------------------------------------------------------------------------------


 

“Pledge Agreements” means, collectively, the Dutch Pledge Agreements and any
other pledge agreements, share mortgages, charges and comparable instruments and
documents from time to time executed pursuant to the terms of Section 5.09 in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Company or any
Subsidiary, other than dispositions described in Section 6.03(a)(2)(iii), (iv),
(v), (vi), (vii) and (viii), resulting in Net Proceeds in an aggregate principal
amount in excess of $1,000,000 during any fiscal year of the Company; or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $10,000,000 resulting in Net
Proceeds in an aggregate principal amount in excess of $1,000,000 during any
fiscal year of the Company; or

 

(c) any receipt of insurance proceeds by the Company or any Subsidiary under the
AIG Policy; or

 

(d) the incurrence by the Company or any Subsidiary of any Indebtedness other
than (i) any Loans, (ii) Indebtedness permitted under Section 6.01 (but subject
to the requirements of Section 6.01(m)), (iii) permitted by the Required Lenders
pursuant to Section 9.02 or (iv) Indebtedness not otherwise included in this
clause (d) with such incurrence along with other such incurrences resulting in
Net Proceeds in an aggregate principal amount in excess of $1,000,000 during any
fiscal year of the Company.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Placement Notes” means the private placement notes of the Company
issued pursuant to the Private Shelf Agreement.

 

“Private Shelf Agreement” means that certain Private Shelf Agreement, dated as
of July 29, 2009, between the Company, on the one hand, and Prudential
Investment Management, Inc., The Prudential Insurance Company of America,
Physicians Mutual Insurance Company and each other Prudential Affiliate party
thereto, on the other hand.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person that

 

26

--------------------------------------------------------------------------------


 

constitutes an ECP and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

“Report” means reports prepared by either Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Company or any Subsidiary from information furnished by or on behalf of the
Company or any of its Subsidiaries, after the Administrative Agent has exercised
its rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lenders by either Agent.

 

“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the Total Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, then, as to each
Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment

 

27

--------------------------------------------------------------------------------


 

pursuant to the terms hereof, as applicable.  The initial aggregate amount of
the Revolving Lenders’ Revolving Commitments is $200,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Banks in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan

 

28

--------------------------------------------------------------------------------


 

Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

 

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Senior Secured Net Indebtedness on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on or most recently prior to such date.

 

“Solvent” means, in reference to any Person, (i) the sum of the probable
liability of the debts and other liabilities (subordinated, contingent or
otherwise) of such Person and its Subsidiaries, taken as a whole, as such debts
and liabilities become absolute and matured, does not exceed the present fair
saleable value of the assets of such Person and its Subsidiaries, taken as a
whole, (ii) the capital of such Person and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of such Person and its
Subsidiaries, taken as a whole and (iii) such Person and its Subsidiaries, taken
as a whole, have not incurred, do not intend to incur or believe that they will
incur, debts or other liabilities including current obligations beyond their
ability to pay such debt or other liabilities as they mature in the ordinary
course of business.  For the purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.

 

“Specified Representations” means, to the extent applicable to the Company or
any Guarantor, those representations and warranties made in Sections 3.01, 3.02,
3.03(b), 3.03(c), 3.08, 3.12, 3.15, 3.17 (subject to the final paragraph set
forth in Section 4.01(j)), 3.18 and 3.19(a).

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation

 

29

--------------------------------------------------------------------------------


 

Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board. 
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Material Subsidiary that is a Domestic
Subsidiary.  The Subsidiary Guarantors on the Effective Date are identified as
such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
substantially in the form of Exhibit G (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, and, in the
case of any guaranty by a Foreign Subsidiary, any other guaranty agreements as
are requested by the Administrative Agent and its counsel, in each case as
amended, restated, supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender

 

30

--------------------------------------------------------------------------------


 

outstanding at such time (less the amount of participations funded by the other
Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndication Agent” means Goldman Sachs Bank USA in its capacity as syndication
agent for the credit facilities evidenced by this Agreement.

 

“Target” has the meaning assigned to such term in the definition of “IP Cleaning
Acquisition”.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tennant Company Pension Plan” means that certain Tennant Company Pension Plan
(as Amended and Restated Effective January 1, 2016) dated as of January 14,
2016.

 

“Term A-1 Lender” means, as of any date of determination, each Lender having a
Term A-1 Loan Commitment or that holds Term A-1 Loans.

 

“Term A-1 Loan Commitment” means (a) as to any Term A-1 Lender, the aggregate
commitment of such Term A-1 Lender to make Term A-1 Loans as set forth on
Schedule 2.01 or in the most recent Assignment Agreement or other documentation
contemplated hereby executed by such Term A-1 Lender and (b) as to all Term A-1
Lenders, the aggregate commitment of all Term A-1 Lenders to make Term A-1
Loans, which aggregate commitment shall be $100,000,000 on the date of this
Agreement.  After advancing the Term A-1 Loans, each reference to a Term A-1
Lender’s Term A-1 Loan Commitment shall refer to that Term A-1 Lender’s
Applicable Percentage of the Term A-1 Loans.

 

“Term A-1 Loans” means the Term A-1 Loans made pursuant to Section 2.01(b) on
the Effective Date.

 

“Term A-2 Lender” means, as of any date of determination, each Lender having a
Term A-2 Loan Commitment or that holds Term A-2 Loans.

 

“Term A-2 Loan Commitment” means (a) as to any Term A-2 Lender, the aggregate
commitment of such Term A-2 Lender to make Term A-2 Loans as set forth on
Schedule 2.01 or in the most recent Assignment Agreement or other documentation
contemplated hereby executed by such Term A-2 Lender and (b) as to all Term A-2
Lenders, the aggregate commitment of all Term A-2 Lenders to

 

31

--------------------------------------------------------------------------------


 

make Term A-2 Loans, which aggregate commitment shall be $300,000,000 on the
date of this Agreement.  After advancing the Term A-2 Loans, each reference to a
Term A-2 Lender’s Term A-2 Loan Commitment shall refer to that Term A-2 Lender’s
Applicable Percentage of the Term A-2 Loans.

 

“Term A-2 Loans” means the Term A-2 Loans made pursuant to Section 2.01(c) on
the Effective Date.

 

“Term Lender” means a Term A-1 Lender or a Term A-2 Lender or both, as the
context requires.

 

“Term Loan Commitment” means the Term A-1 Loan Commitment or the Term A-2 Loan
Commitment or both, as the context requires.

 

“Term Loans” means the Term A-1 Loans and the Term A-2 Loans.

 

“Total Credit Exposure” means the sum of the Total Revolving Credit Exposure and
the aggregate principal amount of all Term Loans outstanding at such time.

 

“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the IP Cleaning Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unrestricted Domestic Cash” means, as of any date of determination, that
portion of the Company’s and its consolidated Domestic Subsidiaries’ aggregate
cash and Permitted Investments that is (i) on deposit with one or more financial
institutions in the United States of America, (ii) subject to a first priority
perfected Lien in favor of the Administrative Agent, and (iii) not encumbered by
or subject to any other Lien, setoff, counterclaim, recoupment, defense or any
restriction on the use thereof to pay Indebtedness and other liabilities of the
Company and its Domestic Subsidiaries, other than as provided in clause (n) of
the definition of Permitted Encumbrances or contained in control agreements
entered into by the Administrative Agent with such financial institutions.

 

32

--------------------------------------------------------------------------------


 

“Unrestricted Foreign Cash” means, as of any date of determination, that portion
of the Company’s and its consolidated Subsidiaries’ aggregate cash and Permitted
Investments that is (i) on deposit with one or more financial institutions
outside the United States of America, or is owned by a Foreign Subsidiary, and
(ii) not encumbered by or subject to any Lien, setoff, counterclaim, recoupment,
defense or any restriction on the use thereof to pay Indebtedness and other
liabilities of the Company and its Subsidiaries other than as provided in clause
(n) of the definition of Permitted Encumbrances or contained in control
agreements entered into by the Administrative Agent with such financial
institutions.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date over current liabilities of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03.   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments,

 

33

--------------------------------------------------------------------------------


 

restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.   Accounting Terms; GAAP; Pro Forma Calculations.  (a)   Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

(b)   All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the

 

34

--------------------------------------------------------------------------------


 

applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

 

ARTICLE II

 

The Credits

 

SECTION 2.01.   Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Borrowers in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total
Revolving Credit Exposure exceeding the aggregate Revolving Commitments,
(b) each Term A-1 Lender with a Term A-1 Loan Commitment (severally and not
jointly) agrees to make a Term A-1 Loan to the Company in Dollars on the
Effective Date, in an amount equal to such Lender’s Term A-1 Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent and (c) each Term A-2 Lender with a Term A-2 Loan Commitment (severally
and not jointly) agrees to make a Term A-2 Loan to the Company in Dollars on the
Effective Date, in an amount equal to such Lender’s Term A-2 Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. 
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02.   Loans and Borrowings.  (a)   Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the applicable Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.  Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05.  The Term Loans shall amortize as set
forth in Section 2.10.

 

(b)   Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars and shall only be made to the Company.  Each Swingline
Loan shall be an ABR Loan.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)   At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, the same such units of such currency).  At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal

 

35

--------------------------------------------------------------------------------


 

to the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurocurrency Borrowings
outstanding.

 

(d)   Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03.   Requests for Borrowings.  To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed or authenticated by the applicable Borrower, or the Company on behalf of
the applicable Borrower, promptly followed by telephonic confirmation of such
request) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars to the Company) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by such Borrower, or the Company on its behalf)  not later than 11:00
a.m., Local Time, four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency or a Eurocurrency Borrowing to a
Foreign Subsidiary Borrower), in each case before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)   the name of the applicable Borrower;

 

(ii)   the aggregate principal amount of the requested Borrowing;

 

(iii)   the date of such Borrowing, which shall be a Business Day;

 

(iv)   whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing, a Term A-1 Loan
Borrowing or a Term A-2 Loan Borrowing;

 

(v)   in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(vi)   the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars to the Company, the requested Borrowing shall
be an ABR Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the relevant Borrower shall be

 

36

--------------------------------------------------------------------------------


 

deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.   Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

 

(a)   each Eurocurrency Borrowing as of the date three (3) Business Days prior
to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)   the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

 

(c)   all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.   Swingline Loans.  (a)   Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $15,000,000, (ii) the Dollar Amount of the Swingline Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment or (iii) subject to
Section 2.04, the Dollar Amount of the Total Revolving Credit Exposure exceeding
the aggregate Revolving Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans.

 

(b)   To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company.  The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)   The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such

 

37

--------------------------------------------------------------------------------


 

Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders. 
The Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

 

(d)   The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender.  The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

 

(e)   Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

 

SECTION 2.06.   Letters of Credit.  (a)   General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Dollars as the applicant thereof for its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period.  Notwithstanding the foregoing, the letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes

 

38

--------------------------------------------------------------------------------


 

of the Loan Documents.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Company also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Amount of the LC Exposure shall not exceed $25,000,000,
(ii) subject to Section 2.04, the Dollar Amount of the Total Revolving Credit
Exposure shall not exceed the aggregate Revolving Commitments and (iii) no
Lender’s Dollar Amount of Revolving Credit Exposure shall exceed its Revolving
Commitment.  Notwithstanding the foregoing or anything to the contrary contained
herein, with respect to all Letters of Credit, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding LC Exposure in respect of all Letters of Credit
issued by such Issuing Bank and its Affiliates would exceed such Issuing Bank’s
Issuing Bank Sublimit.  Without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that the Company may
from time to time request that an Issuing Bank issue Letters of Credit in excess
of its individual Issuing Bank Sublimit in effect at the time of such request,
and each Issuing Bank agrees to consider any such request in good faith.  Any
Letter of Credit so issued by an Issuing Bank in excess of its individual
Issuing Bank Sublimit then in effect shall nonetheless constitute a Letter of
Credit for all purposes of the Credit Agreement, and shall not affect the
Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations on
the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).  No
Issuing Bank shall be under any obligation to issue any Letter of Credit if the
issuance of the Letter of Credit would violate one or more internal policies or
procedures of such Issuing Bank applicable to letters of credit generally.

 

39

--------------------------------------------------------------------------------


 

(c)   Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any extension
thereof, one year after the then-current date at the time of such extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided, that a Letter of Credit may expire up to one year beyond the Maturity
Date so long as the Company cash collateralizes 105% of the amount available to
be drawn under such Letter of Credit no later than five (5) Business Days prior
to the Maturity Date in the manner described in Section 2.06(j) and otherwise on
terms reasonably satisfactory to the Administrative Agent.

 

(d)   Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate Dollar Amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Company on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Company for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(e)   Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount to such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the Company fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Company, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this paragraph, the Administrative
Agent shall distribute such payment

 

40

--------------------------------------------------------------------------------


 

to the Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

 

(f)   Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)   Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)   Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC

 

41

--------------------------------------------------------------------------------


 

Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)   Replacement and Resignation of Issuing Bank.

 

(i)   The Issuing Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Issuing Bank.  At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii)   Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

 

(j)   Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (h) or (i) of Article VII.  The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b).  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in the LC Collateral Account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for

 

42

--------------------------------------------------------------------------------


 

the satisfaction of the reimbursement obligations of the Company for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure  representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.

 

SECTION 2.07.   Funding of Borrowings.  (a)     Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such currency
and Borrower and at such Eurocurrency Payment Office for such currency and
Borrower; provided that (i) Term Loans shall be made as provided in
Section 2.01(b) and (c) and (ii) Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to (x) an account of the Company maintained with the Administrative Agent in New
York City or Chicago and designated by the relevant Borrower in the applicable
Borrowing Request, in the case of Loans denominated in Dollars to the Company
and (y) an account of such Borrower maintained with the Administrative Agent in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency or to
a Foreign Subsidiary Borrower; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08.   Interest Elections.  (a)   Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such

 

43

--------------------------------------------------------------------------------


 

Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)   To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.

 

(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)   the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)   If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
(or in Dollars by a Foreign Subsidiary Borrower) in respect of which the
applicable Borrower shall have failed to deliver an

 

44

--------------------------------------------------------------------------------


 

Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless (x) such Eurocurrency Borrowing is or was repaid in accordance
with Section 2.11 or (y) such Borrower shall have given the Administrative Agent
an Interest Election Request requesting that, at the end of such Interest
Period, such Eurocurrency Borrowing continue as a Eurocurrency Borrowing for the
same or another Interest Period.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing borrowed by the Company shall be
converted to an ABR Borrowing (and any such Eurocurrency Borrowing in a Foreign
Currency shall be redenominated in Dollars at the time of such conversion) at
the end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Borrowing by a Foreign Subsidiary Borrower shall automatically be
continued as a Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09.   Termination and Reduction of Commitments.  (a)     Unless
previously terminated, (i) the Term Loan Commitments shall terminate at the
earlier of (x) 3:00 p.m. (New York City time) on the Effective Date (or such
later time as the Administrative Agent may determine in its reasonable
discretion on the Effective Date) and (y) upon the funding of the Term Loans on
the Effective Date and (ii) all other Commitments shall terminate on the
Maturity Date.

 

(b)   The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposure would exceed the aggregate Revolving Commitments.

 

(c)   The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10.   Repayment and Amortization of Loans; Evidence of Debt.  (a)  
Each Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan made to such  Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of the Company, to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding
and the proceeds of any such Borrowing shall be applied by the Administrative
Agent to repay any Swingline Loans

 

45

--------------------------------------------------------------------------------


 

outstanding.  The Company shall repay each Class of Term Loans on each date set
forth below in the aggregate principal amount set forth opposite such date (as
adjusted from time to time pursuant to Section 2.11(a) and Section 2.11(f)):

 

Date

 

Term A-1 Loans

 

Term A-2 Loans

 

June 30, 2017

 

$

1,250,000

 

$

3,750,000

 

September 30, 2017

 

$

1,250,000

 

$

3,750,000

 

December 31, 2017

 

$

1,250,000

 

$

3,750,000

 

March 31, 2018

 

$

1,250,000

 

$

3,750,000

 

June 30, 2018

 

$

1,250,000

 

$

3,750,000

 

September 30, 2018

 

$

1,250,000

 

$

3,750,000

 

December 31, 2018

 

$

1,250,000

 

$

3,750,000

 

March 31, 2019

 

$

1,250,000

 

$

3,750,000

 

June 30, 2019

 

$

1,875,000

 

$

5,625,000

 

September 30, 2019

 

$

1,875,000

 

$

5,625,000

 

December 31, 2019

 

$

1,875,000

 

$

5,625,000

 

March 31, 2020

 

$

1,875,000

 

$

5,625,000

 

June 30, 2020

 

$

2,500,000

 

$

7,500,000

 

September 30, 2020

 

$

2,500,000

 

$

7,500,000

 

December 31, 2020

 

$

2,500,000

 

$

7,500,000

 

March 31, 2021

 

$

2,500,000

 

$

7,500,000

 

June 30, 2021

 

$

3,125,000

 

$

9,375,000

 

September 30, 2021

 

$

3,125,000

 

$

9,375,000

 

December 31, 2021

 

$

3,125,000

 

$

9,375,000

 

March 31, 2022

 

$

3,125,000

 

$

9,375,000

 

 

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)   The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

 

(e)   Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit L.  Thereafter, the Loans

 

46

--------------------------------------------------------------------------------


 

evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.11.   Prepayment of Loans.

 

(a)   Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a).  The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice (promptly followed by telephonic confirmation of such request)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied ratably to the Term Loans of the
applicable Class included in the prepaid Term Loan Borrowing in such order of
application as directed by the Company, and each mandatory prepayment of a Term
Loan Borrowing shall be applied in accordance with Section 2.11(f).  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

(b)   If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (ii) solely as a result of fluctuations in currency exchange rates, the sum
of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the aggregate Revolving Commitments,
the Borrowers shall in each case immediately repay Revolving Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the aggregate Revolving Commitments.

 

(c)   In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any of its Subsidiaries in respect of any Prepayment
Event, the Company shall, within three (3) Business Days after such Net Proceeds
are received, prepay the Obligations as set forth in Section 2.11(f) below in an
aggregate amount equal to 100% of such Net Proceeds; provided that, in the case
of any event described in clause (b) of the definition of the term “Prepayment
Event”,

 

47

--------------------------------------------------------------------------------


 

if the Company shall deliver to the Administrative Agent a certificate of an
Authorized Officer to the effect that the Company or its relevant Subsidiaries
intends to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 365 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding inventory) to be used in the business of the Company
and/or its Subsidiaries, and certifying that no Default or Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided, further that to the extent of any such Net Proceeds therefrom that
have not been so applied by the end of such 365-day period (or within a period
of 180 days thereafter if by the end of such initial 365-day period the Company
or one or more Subsidiaries shall have entered into an agreement with an
unaffiliated third party to acquire such assets with such Net Proceeds), at
which time a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so applied.

 

(d)   The Borrowers shall prepay the Obligations on the date that is ten days
after the earlier of (i) the date on which Company’s annual audited financial
statements for the immediately preceding fiscal year (beginning with the fiscal
year ending December 31, 2018) are delivered pursuant to Section 5.01 or
(ii) the date on which such annual audited financial statements were required to
be delivered pursuant to Section 5.01, in an amount equal to the ECF Percentage
of the Company’s Excess Cash Flow for such immediately preceding fiscal year;
provided that at the option of the Company, the amount of voluntary prepayments
of the Term Loans and, to the extent accompanied by a permanent reduction of the
Revolving Commitments thereunder, the Revolving Loans, in each case, without
duplication and made prior to the Excess Cash Flow prepayment date for such
fiscal year and except to the extent financed with Long-Term Debt (other than
Revolving Loans), shall be credited against the Company’s obligation to make
prepayments under this Section 2.11(d) for such fiscal year on a
dollar-for-dollar basis (and, for the avoidance of doubt, to the extent that any
event described in clauses (a), (b) or (c) of the definition of “Prepayment
Event” and giving rise to a mandatory prepayment pursuant to
Section 2.11(c) shall be included in the calculation of Consolidated Net Income
to determine Excess Cash Flow for any applicable fiscal year, the amount of such
mandatory prepayment made pursuant to Section 2.11(c) in respect of such event
during such fiscal year shall reduce any Excess Cash Flow prepayment under this
clause (d) on a dollar-for-dollar basis).  As used herein, “ECF Percentage”
means (x) fifty percent (50%) if the Net Leverage Ratio as of the last day of
such period was greater than 3.50 to 1.00, (y) twenty-five percent (25%) if the
Net Leverage Ratio as of the last day of such period was greater than 3.00 to
1.00 but less than or equal to 3.50 to 1.00 and (z) zero percent (0%) if the Net
Leverage Ratio as of the last day of such period was less than or equal to 3.00
to 1.00.  Each Excess Cash Flow prepayment shall be accompanied by a certificate
signed by a Financial Officer certifying the manner in which Excess Cash Flow
and the resulting prepayment were calculated, which certificate shall be in form
and substance satisfactory to Administrative Agent.

 

(e)   The Company shall immediately prepay (i) 100% of the outstanding Term
Loans on the earlier of (x) the Outside Date and (y) the date that is five
(5) Business Days following the Effective Date, if the IP Cleaning Acquisition
is not consummated on or prior to such earlier date and (ii) a portion of the
Term Loans on the Acquisition Date in the amount, if any, equal to any decrease
in the purchase price (from that reflected in the IP Cleaning Acquisition
Agreement as in effect on the Effective Date) in respect of the IP Cleaning
Acquisition.

 

(f)   All such amounts pursuant to Sections 2.11(c), (d) and (e) shall be
applied (x) first to prepay the Term A-2 Loans in the inverse order of maturity,
(y) second to prepay the Term A-1 Loans in the inverse order of maturity and
(z) third, to repay the Revolving Loans (including Swingline Loans) ratably
without a reduction in the Revolving Commitments.  Prepayments of the Term Loans
may not be reborrowed.

 

48

--------------------------------------------------------------------------------


 

(g)   Notwithstanding anything in this Section 2.11 to the contrary, (i) the
Borrowers shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to this Section 2.11 to the extent that (A) the
relevant Excess Cash Flow is generated by any Foreign Subsidiary, (B) the
relevant asset disposition described in clause (a) of the definition of
Prepayment Event is consummated by any Foreign Subsidiary, or (C) the relevant
events described in clause (b) of the definition of Prepayment Event produce Net
Proceeds received by any Foreign Subsidiary, as the case may be, solely to the
extent and for so long as the repatriation to the Company of any such amount or
application of any such amount to the Obligations of any Foreign Subsidiary
Borrower would be prohibited under any law, regulation or order of any
Governmental Authority or conflict with the fiduciary duties of such Foreign
Subsidiary’s directors, or result in, or could reasonably be expected to result
in, a material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign Subsidiary
(the Borrowers hereby agree to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions required by applicable law,
regulation or order of such Governmental Authority to permit such repatriation
or application of proceeds); it being understood that once the repatriation of
the relevant affected Excess Cash Flow or Net Proceeds or application of any
such amount to the Obligations of any Foreign Subsidiary Borrower, as the case
may be, is permitted under the applicable law, regulation or order of such
Governmental Authority and, to the extent applicable, would no longer conflict
with the fiduciary duties of such director, or result in, or could reasonably be
expected to result in, a material risk of personal or criminal liability for the
Persons described above, the relevant Foreign Subsidiary will promptly (and in
any event not later than two (2) Business Days after such repatriation or
application of proceeds would be permitted) (net of additional Taxes payable or
reserved against as a result thereof) cause the application of any such amount
to the repayment of the Obligations as required pursuant to Section 2.11(c) or
(d), and (ii) if the Borrowers determine in good faith that the repatriation to
the Company of any amounts required to make the repayment of the Obligations as
required pursuant to Section 2.11(c) or (d) would result in material and adverse
tax consequences, taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation (such amount, a “Restricted
Amount”), as reasonably determined by the Company, the amount the Borrowers
shall be required to mandatorily prepay pursuant to Section 2.11 (c) or (d), as
applicable, shall be reduced by the Restricted Amount until such time as it may
repatriate to the Company the Restricted Amount without incurring such material
and adverse tax liability; provided that to the extent that the repatriation of
any Excess Cash Flow or Net Proceeds from the relevant Foreign Subsidiary would
no longer have an adverse tax consequence, an amount equal to the Excess Cash
Flow or Net Proceeds, as applicable, not previously applied pursuant to the
Obligations, shall be promptly (any in any event within two (2) Business Days
after such repatriation is permitted) applied to the repayment of the
Obligations pursuant to Section 2.11(c) or (d), as applicable.

 

SECTION 2.12.   Fees.  (a)   The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Revolving Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Revolving Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Revolving Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure; provided further that no facility fee shall be paid to a Defaulting
Lender as provided in Section 2.24(a).  Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which any Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which any Revolving Commitments terminate shall be
payable on demand.  All facility fees shall be computed

 

49

--------------------------------------------------------------------------------


 

on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)   The Company agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at a rate per annum separately
agreed upon between the Company and the Issuing Bank on the average daily Dollar
Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)   The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(d)   All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13.   Interest.  (a)   The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.  Each
Swingline Loan shall bear interest at the Alternate Base Rate plus the
Applicable Rate or an alternate interest rate agreed upon between the Company
and the Swingline Lender.

 

(b)   The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

50

--------------------------------------------------------------------------------


 

(d)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.   Alternate Rate of Interest.  (a)   If at the time that the
Administrative Agent shall seek to determine the LIBO Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing the LIBO
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Company and consented
to in writing by the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.

 

(b)   If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(c)   (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

 

(d)   (ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request

 

51

--------------------------------------------------------------------------------


 

requests a Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.15.   Increased Costs.  (a)   If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)   impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)   subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender or the
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or the Issuing Bank under agreements having provisions
similar to this Section 2.15 after consideration of such factors as such Lender
or the Issuing Bank then reasonably determines to be relevant).

 

(b)   If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company

 

52

--------------------------------------------------------------------------------


 

for any such reduction suffered as reasonably determined by such Lender or the
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or the Issuing Bank under agreements having provisions
similar to this Section 2.15 after consideration of such factors as such Lender
or the Issuing Bank then reasonably determines to be relevant).

 

(c)   A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts and reasonable calculations with respect thereto necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay,
or cause the other Borrowers to pay, such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)   Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or the Issuing Bank, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

SECTION 2.16.   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error.  The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17.   Taxes.  (a)   Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be

 

53

--------------------------------------------------------------------------------


 

entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)   Payment of Other Taxes by the Borrowers.  The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)   Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)   Indemnification by the Loan Parties.  The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)   Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)   Status of Lenders.

 

(i)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if

 

54

--------------------------------------------------------------------------------


 

reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)   Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS

 

55

--------------------------------------------------------------------------------


 

Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)   Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

 

(g)   Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any

 

56

--------------------------------------------------------------------------------


 

amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)   Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)   Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.   Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)   Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by a Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in each case on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency or to a Foreign Subsidiary Borrower, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

57

--------------------------------------------------------------------------------


 

(b)   Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and at the times the Administrative Agent so elects or the Required
Lenders so direct, shall be applied in the following order: first, to pay any
fees, indemnities, or expense reimbursements then due to the Administrative
Agent and the Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower ratably, third, to pay
interest then due and payable on the Loans ratably, fourth, to (x) prepay
principal on the Loans and unreimbursed LC Disbursements and (y) pay any amounts
owing with respect to Banking Services Obligations and Swap Obligations, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause fourth held by them, fifth, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations and
sixth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Secured Party by any Borrower ratably.  Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party but appropriate adjustments shall be
made with respect to payments from the other Loan Parties or on account of their
assets to preserve the allocation to the Obligations set forth in the preceding
sentence.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Company, or unless a Default is in existence, none of
the Administrative Agent or any Lender shall apply any payment which it receives
to any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16.  The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations, provided that, no such application, reversal or reapplication shall
be performed in any manner for the purpose of increasing the amount of interest,
fees or break funding payments to be paid by the Borrowers.

 

(c)   At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent.  Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.

 

(d)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving

 

58

--------------------------------------------------------------------------------


 

such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered,  such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)   Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

 

(f)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

SECTION 2.19.   Mitigation Obligations; Replacement of Lenders. (a)   If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all

 

59

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)   If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such  assignment and delegation
cease to apply.

 

SECTION 2.20.   Expansion Option.  The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed
$150,000,000.  The Company may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Revolving
Commitments, or to participate in such Incremental Term Loans, or provide new
Revolving Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto.  No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments or Incremental Term Loan pursuant to this Section 2.20. 
Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.12 and (ii) the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase.  On the effective date of any increase in the Revolving Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Revolving Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Company on behalf of the applicable Borrower, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans and the initial
Term Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and shall not have a Weighted Average Life to
Maturity earlier than the initial Term Loans and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans and the initial Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans and the initial Term Loans.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.  In connection with any increase of the Revolving Commitments or
Incremental Term Loans pursuant to this Section 2.20, any Augmenting Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

 

SECTION 2.21.  (Intentionally omitted).

 

SECTION 2.22.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day

 

61

--------------------------------------------------------------------------------


 

preceding that on which final, non-appealable judgment is given.  The
obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

SECTION 2.23.  Designation of Foreign Subsidiary Borrowers.  The Company may at
any time and from time to time, with not less than five (5) Business Days’ prior
notice to the Lenders, and subject to the requirements set forth in the
definition of Eligible Foreign Subsidiary, designate any Eligible Foreign
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary and the
Company and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower and a party to
this Agreement. Each Foreign Subsidiary Borrower shall remain a Foreign
Subsidiary Borrower until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement.  Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement.  As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

 

SECTION 2.24.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)   fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

 

(b)   the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(c)   if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

62

--------------------------------------------------------------------------------


 

(i)   all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause the Dollar Amount of such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Revolving Commitment;

 

(ii)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, upon request of the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)   if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)   if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)   if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)   so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

63

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers; Subsidiaries.  Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required.  As of the date hereof, Schedule 3.01 hereto
identifies each Subsidiary, if such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.  All of
the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 as
owned by the Company or another Subsidiary as of the date hereof are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan Documents.  There are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Company or
any Subsidiary.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  This
Agreement and each other Loan Document to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require the Company or any of its Subsidiaries to obtain or make any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority
applicable to the Company or any of its Subsidiaries, (c) will not violate or
result in a default

 

64

--------------------------------------------------------------------------------


 

under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries, other than Liens created under the Loan
Documents.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)   The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2016 reported on by KPMG LLP, independent
public accountants and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2016.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustment and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b)   Since December 31, 2016, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

SECTION 3.05.  Properties.  (a)   Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

(b)   Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Company, the use thereof
by the Company and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06.  Litigation and Environmental Matters.  (a)   There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.  There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.

 

(b)   Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its

 

65

--------------------------------------------------------------------------------


 

property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any Subsidiary to the Administrative Agent or any Lender in connection with the
Information Memorandum, the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

 

SECTION 3.14.  No Default.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.15.  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any Foreign Subsidiary Borrower, is not knowingly engaged in any
activity that could reasonably be expected to result in such Borrower being
designated as a Sanctioned Person.  None of (a) the Company, any Subsidiary or
to the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No

 

66

--------------------------------------------------------------------------------


 

Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.

 

SECTION 3.16.  Insurance.  The Company maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

SECTION 3.17.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid perfected Liens on
all the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

 

SECTION 3.18.  Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

 

SECTION 3.19.  Solvency.

 

(a)   Immediately after the consummation of the Transactions to occur on or
before the Effective Date or the Acquisition Date, as applicable, the Company
and its Subsidiaries, taken as a whole, are and will be solvent as provided in
the certificates provided pursuant to Sections 4.01(g) and 4.04(d),
respectively, and will be Solvent at all other times after the Acquisition Date.

 

(b)   At all times after the Acquisition Date, the Company does not intend to,
nor will it permit any of its Subsidiaries to, and the Company does not believe
that it or any of its Subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing of and amounts of cash
to be received by it or any such Subsidiary and the timing of the amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

 

SECTION 3.20.  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)   The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of

 

67

--------------------------------------------------------------------------------


 

this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

(b)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.

 

(c)   The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (a) Heidi M. Wilson, General Counsel of the Company and (b) Dorsey &
Whitney LLP, U.S. counsel to the Loan Parties, in each case, covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.  The Company hereby requests
such counsels to deliver such opinions.

 

(d)   The Lenders, the Administrative Agent and the Lead Arrangers shall have
received or been authorized to deduct from the proceeds of the Credit Events to
occur on the Effective Date all fees required to be paid by the Company on or
before the Effective Date, and all expenses for which invoices have been
presented not less than two (2) Business Days prior to the Effective Date
(except as otherwise reasonably agreed by the Company).

 

(e)   The Lead Arrangers shall have received (i) at least two (2) business days
prior to the Effective Date, audited consolidated financial statements of each
of the Company and the Target for each of the three fiscal years immediately
preceding the IP Cleaning Acquisition (and ending at least ninety days prior to
the IP Cleaning Acquisition); (ii) at least 15 business days prior to the
Effective Date, unaudited consolidated financial statements for any interim
period or periods of each of the Company and the Target ended after the date of
the most recent audited financial statements and more than 45 calendar days
prior to the Effective Date; (iii) customary additional audited and unaudited
financial statements for all recent, probable or pending acquisitions by the
Company, the Target or any of their respective Subsidiaries; and (iv) customary
pro forma consolidated financial statements of the Company for the 12-month
period ending on the last day of the most recently completed four-fiscal quarter
period for which financial statements of the Company and its Subsidiaries were
delivered under the preceding clauses (i) or (ii), prepared after giving effect
to the Transactions and the other transactions to be consummated on the
Effective Date and the Acquisition Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements), in each
case meeting the requirements of Regulation S-X of the Securities Act.  The
filing of the required financial statements under clauses (i) and (ii) above on
form 10-K and/or form 10-Q by the Company, as applicable will satisfy such
requirements for the Company.

 

(f)   The Administrative Agent shall have received a copy of the plan and
forecast covering a period of not less than five (5) years (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Company and its Subsidiaries in form reasonably satisfactory to the
Administrative Agent and demonstrating, in the reasonable judgment of the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent, the ability of the Company and the other Borrowers to
repay their debts and to comply with the financial covenants hereunder.

 

(g)   The Administrative Agent shall have received a certificate in the form of
Exhibit M, dated the Effective Date and signed by the chief financial officer of
the Company, certifying that the Company and its Subsidiaries are solvent as
provided therein as of the Effective Date immediately after the consummation of
the Transactions being effected on or before the Effective Date.

 

(h)   The Administrative Agent shall have received, at least 5 days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

(i)   None of the actions described in clauses (h), (i) or (j) of Article VII of
the Existing Credit Agreement shall have occurred and the Specified
Representations shall be true and correct in all material respects (and in all
respects if qualified by Material Adverse Effect or other materiality
qualifier), in each case at the time of, and after giving effect to, the making
of the Loans and the Transactions to occur on the Effective Date.

 

(j)   The Administrative Agent (or its counsel) shall have received the
following:

 

(i)   each document (including any UCC financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
in proper form for filing, registration or recordation; and

 

(ii)   (A) the certificates (if any) representing the Equity Interests pledged
pursuant to the Collateral Documents, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (B) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Collateral Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(iii)   Notwithstanding anything to the contrary in clauses (i) and (ii) above,
to the extent any security interest in any Collateral is not or cannot be
granted and/or perfected on the Effective Date (other than the grant and
perfection of the security interests (1)(x) in the certificated Equity Interests
of any domestic Subsidiaries owned directly or indirectly by the Company, which
security interest in such Equity Interests may be perfected by delivery of
certificates evidencing such Equity Interests and (y) in the Equity Interests of
any First Tier Foreign Subsidiary of the Company that as of the Acquisition
Date, will own, directly or indirectly, all or any portion of the Equity
Interests of the Target, (2) in other assets with respect to which a Lien may be
perfected solely by the filing of a financing statement under the Uniform
Commercial Code and (3) short-form filings with the United States Patent and
Trademark Office or United States Copyright Office) after the Loan Parties’ use
of commercially reasonable efforts to do so, then the grant and/or perfection of
a security interest in such Collateral shall not constitute a condition
precedent to the effectiveness of this Agreement on the Effective Date or the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder, but instead shall be required to be delivered
within 60 days (or 90 days for any foreign Collateral except as described above)
after the Effective Date, subject to such extensions as are reasonably agreed by
the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent, pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Company acting reasonably.

 

(k)   The terms of the IP Cleaning Acquisition Agreement (including all
exhibits, schedules, annexes and other attachments thereto) shall be reasonably
satisfactory to the Lead Arrangers (it being agreed that the final proposal and
acceptance IP Cleaning Acquisition Agreement delivered to the Lead Arrangers via
electronic mail on February 22, 2017 at 8:28 p.m. Eastern time, is reasonably
satisfactory to the Lead Arrangers).

 

(l)   Availability, as of the Effective Date (after giving effect to the
Transactions), shall be not less than $150,000,000.

 

(m)   The Existing Company Debt Refinancing shall have occurred or shall occur
substantially concurrently with the funding of the Loans on the Effective Date.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.  Each Other Credit Event.  Other than with respect to any Credit
Event on the Effective Date (which shall only be subject to the conditions set
forth in Section 4.01 hereof), the obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)   The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (and in all
respects if qualified by Material Adverse Effect or other materiality qualifier)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.

 

(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)   No law or regulation shall prohibit, and no order, judgment or decree of
any Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or the Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 4.03.  Designation of a Foreign Subsidiary Borrower.  The designation of
a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the
condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:

 

(a)   Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as

 

70

--------------------------------------------------------------------------------


 

the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

 

(b)   An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

 

(c)   Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

 

(d)   Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.

 

SECTION 4.04.  Acquisition Date.  The proceeds of the Loans made on the
Effective Date shall not become available to finance the IP Cleaning Acquisition
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) (such date, the “Acquisition Date”; provided
that the Acquisition Date shall occur no later than five (5) Business Days after
the Effective Date):

 

(a)   The Effective Date shall have occurred.

 

(b)   None of the actions described in clauses (h), (i) or (j) of Article VII of
the Existing Credit Agreement shall have occurred and the Specified Acquisition
Agreement Representations and Specified Representations shall be true and
correct in all material respects (and in all respects if qualified by material
adverse effect or other materiality qualifier), in each case at the time of, and
after giving effect to, the consummation of the Acquisition on the Acquisition
Date.

 

(c)   The IP Cleaning Acquisition shall be consummated on the Acquisition Date
pursuant to and on the terms set forth in the IP Cleaning Acquisition Agreement,
and all conditions precedent therein to the consummation of the IP Cleaning
Acquisition shall have been satisfied or waived in accordance with the terms
thereof; provided that no amendment, modification, consent or waiver of any term
thereof or any condition to the Company’s (or any of its affiliates’) obligation
to consummate the IP Cleaning Acquisition thereunder (other than any such
amendment, modification, consent or waiver that is reasonably determined by the
Lead Arrangers not to be materially adverse to the Lead Arrangers or any of the
Lenders) shall be made or granted, as the case may be, without the prior written
consent of the Lead Arrangers, not to be unreasonably withheld, conditioned or
delayed (it being understood that, without limiting any other changes that may
be reasonably determined by the Lead Arrangers or the Lenders to be materially
adverse to the interest of the Lead Arrangers or the Lenders, (i) any change in
the consideration payable or the price set forth in the IP Cleaning Acquisition
Agreement (excluding (x) an increase to the purchase price so long as such
increase is funded solely with a public issuance of common equity of the Company
and (y) a decrease to the purchase price of 10% or less so long as the amount of
such reduction is allocated first to reduce the Term A-2 Loan Commitments and
then to reduce the Term A-1 Loan Commitments (or, if the Term Loans have been
made pursuant to Section 2.10, to prepay the Term Loans in accordance with
Section 2.11(e) and (f)), (ii) any material change to the structure of the IP
Cleaning Acquisition and (iii) any change in the lender protective provisions
set forth in the IP Cleaning Acquisition Agreement, in each

 

71

--------------------------------------------------------------------------------


 

case, will be deemed to be materially adverse to the interests of the Lenders
and will require the prior written consent of the Lead Arrangers).

 

(d)   The Administrative Agent shall have received a certificate in the form of
Exhibit M, dated the Acquisition Date and signed by the chief financial officer
of the Company, certifying that the Company and its Subsidiaries are Solvent as
provided therein as of the Acquisition Date immediately after the consummation
of the Transactions being effected on or before the Acquisition Date.

 

(e)   Availability, as of the Acquisition Date (after giving effect to the
Transactions), shall be not less than $150,000,000.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:

 

(a)   within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)   within forty five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)   concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such

 

72

--------------------------------------------------------------------------------


 

change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e)   concurrently with the delivery of the certificate of a Financial Officer
of the Company as required by clause (c) above, updated versions of the Exhibits
to the Security Agreement (provided that if there have been no changes to any
such Exhibits since the previous updating thereof required hereby, the Company
shall indicate that there has been “no change” to the applicable Exhibit(s));

 

(f)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and

 

(g)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

All financial statements and reports referred to in Sections 5.01(a) and
(b) shall be deemed to have been delivered upon the date on which such documents
are filed for public availability on the U.S. Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System and the receipt by
the Administrative Agent of electronic notice from the Company with a link to
such financial statements and reports.  Notwithstanding anything contained
herein, in every instance the Company shall be required to provide copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Administrative Agent by electronic mail of pdf documents, unless otherwise
requested by the Administrative Agent.

 

SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)   the occurrence of any Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(d)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

73

--------------------------------------------------------------------------------


 

SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain with financially sound and reputable
carriers (i) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (ii) all
insurance required pursuant to the Collateral Documents.  The Company will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.  The Company shall deliver
to the Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets insurance policies naming the Administrative Agent as lender loss payee,
and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured.  In the event the Company or any of
its Subsidiaries at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable.  All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.  The Company will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.  The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Company and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.

 

74

--------------------------------------------------------------------------------


 

SECTION 5.07.  Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, (i) comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08.  Use of Proceeds.

 

(a)   The proceeds of the Term Loans shall be used (x) subject to the conditions
set forth in Section 4.04 and the occurrence of the Acquisition Date, to finance
the IP Cleaning Acquisition and to pay fees and expenses in connection
therewith, and (y) to effect the Existing Company Debt Refinancing.

 

(b)   The proceeds of the Revolving Loans (i) on or before the Acquisition Date
in an aggregate amount not to exceed $50,000,000 shall be used (x) subject to
satisfaction of the conditions set forth in Section 4.04 and the occurrence of
the Acquisition Date, to finance the IP Cleaning Acquisition and to pay fees and
expenses in connection therewith, and (y) to effect the Existing Company Debt
Refinancing, and (ii) subject to the limitations set forth in clause (i), after
the Effective Date shall be used to finance the working capital needs, and for
general corporate purposes, of the Company and its Subsidiaries in the ordinary
course of business (including acquisitions, investments in joint ventures,
dividends and share repurchases, all to the extent permitted hereunder).

 

(c)   No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use, and the Company shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 5.09.  Subsidiary Guaranty; Pledges; Additional Collateral; Further
Assurances.

 

(a)   As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary and qualifies as, or any Subsidiary qualifies independently
as, or is designated by the Company or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Subsidiary”, or in the event
the Company elects to designate any Subsidiary as a Subsidiary Guarantor, the
Company shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary which also qualifies as a
Subsidiary Guarantor to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty and the Security Agreement (in each case) in the form
contemplated thereby pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of thereof, such

 

75

--------------------------------------------------------------------------------


 

Subsidiary Guaranty and the Security Agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal and joinder
opinions, as the Administrative Agent may reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)   The Company will cause, and will cause each other Loan Party, other than a
Foreign Subsidiary Borrower, to cause, all of its owned personal property
(whether tangible, intangible, or mixed) to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02.  Without limiting the generality of the foregoing,
the Company will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Company or any other Loan Party, other than a Foreign Subsidiary Borrower, to be
subject at all times to a first priority, perfected Lien under the UCC in favor
of the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request,
including Pledge Agreements required to create a first priority perfected Lien
in the Equity Interests of a First Tier Foreign Subsidiary under the laws of its
jurisdiction of incorporation or organization.  Notwithstanding the foregoing,
except as required pursuant to Section 4.01(j), no such Pledge Agreement in
respect of the Equity Interests of a First Tier Foreign Subsidiary shall be
required hereunder (A) until the date that is sixty (60) days after the
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto, and (B) to the
extent the Administrative Agent or its counsel determines that such pledge would
not provide material credit support for the benefit of the Secured Parties
pursuant to legally valid, binding and enforceable Pledge Agreements.

 

(c)   Without limiting, but not in contravention of, the foregoing, the Company
will, and will cause each Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Company; provided that the Company shall
not be required to cause such action to be taken if a Deemed Dividend Problem or
Financial Assistance Problem would occur.

 

(d)   If any assets are acquired by a Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Company will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Company will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company.

 

SECTION 5.10.  Lender Call and Narrative Discussions. The Company will, within
90 days after the close of each fiscal year of the Company (or such later date
as the Administrative Agent may agree), at the request of the Administrative
Agent and upon reasonable prior notice, hold a telephonic meeting with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the

 

76

--------------------------------------------------------------------------------


 

financial results of the previous fiscal year and the financial condition of the
Loan Parties and the projections presented for the current fiscal year of the
Company.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)   the Secured Obligations and any other Indebtedness created under the Loan
Documents;

 

(b)   Indebtedness existing on the Effective Date (or, to the extent assumed
pursuant to the IP Cleaning Acquisition, as of the Acquisition Date) and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not, for purposes of
this clause (b), increase the outstanding principal amount thereof;

 

(c)   Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(c);

 

(d)   Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

 

(e)   Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not, for purposes of this clause (e), increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed (A) $45,000,000 in
the aggregate to finance the acquisition and/or construction of a new
headquarters facility for the Company, and (B) $25,000,000 in the aggregate at
any time outstanding to finance the acquisition, construction or improvement of
any other fixed or capital assets;

 

(f)   any Indebtedness of a Person prior to the acquisition thereof by the
Company or any Subsidiary (other than pursuant to the IP Cleaning Acquisition);
provided that (i) such Indebtedness is not incurred in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Indebtedness shall not have recourse to any other
property or assets of the Company or any Subsidiary and (iii) any extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(g)   Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;

 

77

--------------------------------------------------------------------------------


 

(h)   Indebtedness of Foreign Subsidiaries in an aggregate principal amount,
when aggregated with any Indebtedness outstanding under Section 6.01(t), not in
excess of the greater of (x) 5% of Consolidated Total Assets (as reflected in
the most recent consolidated balance sheet of the Company delivered pursuant to
Section 5.01) and (y) $50,000,000 at any time outstanding;

 

(i)   Indebtedness under Swap Agreements permitted by Section 6.05;

 

(j)   Indebtedness arising from the endorsement of items for deposit or
collection of commercial paper received in the ordinary course of business;

 

(k)   Indebtedness of the Company or any Subsidiary arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is repaid within two (2) Business Days after being incurred;

 

(l)   obligations owed to customers of the Company or any Subsidiary arising
from the receipt of advance payments from a customer in the ordinary course of
business;

 

(m)   Permitted Unsecured Indebtedness; provided that the proceeds of such
Permitted Unsecured Indebtedness in an aggregate amount up to $300,000,000 shall
be applied to repay the Obligations in accordance with Sections 2.11(c) and (f);

 

(n)   Indebtedness of the Company or any Subsidiary as an account party in
respect of trust account funds or letters of credit established or issued for
the account of the Company or such Subsidiary, as the case may be, that are
established or issued in order to provide security for workers’ compensation
claims or pension plans, payment obligations in connection with self-insurance,
reclamation or closure liabilities or similar requirements, in each case in the
ordinary course of business;

 

(o)   obligations of the Company or any Subsidiary arising in respect of
performance bonds and completion, guarantee, surety and similar bonds, in each
case obtained in the ordinary course of business and pursuant to customary terms
in the Company’s and such Subsidiary’s industry to support statutory and
contractual obligations (other than Indebtedness) arising in the ordinary course
of business; provided that the amount of any such obligations shall not exceed
the maximum amount required pursuant to the applicable statutory law or
contract;

 

(p)   Indebtedness of the Company or any Subsidiary consisting of the financing
of insurance premiums in the ordinary course of business;

 

(q)   Indebtedness of the Company owing with respect to the termination of the
Tennant Company Pension Plan in an aggregate amount of up to $10,000,000;

 

(r)   Indebtedness of the Company or any Subsidiary in respect of (i) Banking
Services Agreements (or similar agreements provided by Persons other than
Lenders and their Affiliates) and (ii) cash pooling arrangements and cash
management incurred in the ordinary course of business in respect of netting
services and similar arrangements in each case in connection with cash
management and deposit accounts, but only to the extent, with respect to any
such arrangements, that the total amount of deposits subject to such
arrangements equals or exceeds the total amount of overdrafts or similar
obligations with respect thereto; provided that an overdraft account, not to
exceed $50,000 shall be permitted;

 

78

--------------------------------------------------------------------------------


 

(s)   Indebtedness of the Company or any Subsidiary constituting reimbursement
obligations in respect of bank guarantees, letters of credit and other similar
credit enhancements not issued pursuant to this Agreement up to an aggregate
amount of $2,000,000 at any time outstanding; and

 

(t)   other Indebtedness of the Company and Domestic Subsidiaries; provided that
the aggregate principal amount of Indebtedness of Domestic Subsidiaries which
are not Subsidiary Guarantors permitted by this clause (t), when aggregated with
any Indebtedness outstanding under Section 6.01(h), shall not exceed the greater
of (x) 5% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to Section 5.01)
and (y) $50,000,000 at any time outstanding.

 

SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)   (i) Permitted Encumbrances and Liens created under any Loan Documents and
(ii) cash collateral securing Letters of Credit pursuant to Section 2.06(c);

 

(b)   any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not, for purposes of this clause (b), increase the outstanding principal
amount thereof;

 

(c)   any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not, for purposes of this clause (c),
increase the outstanding principal amount thereof;

 

(d)   Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 90% (100%
in the case of a Capital Lease Obligation) of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary;

 

(e)   Liens (i) consisting of customary bankers’ Liens and rights of setoff
created or incurred on deposits or with respect to deposit accounts in the
ordinary course of business, (ii) relating to pooled deposit or sweep accounts
of the Company or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or such
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers with

 

79

--------------------------------------------------------------------------------


 

respect to the sale of goods or delivery of services of the Company or any
Subsidiary in the ordinary course of business;

 

(f)   Liens solely on any cash earnest money deposits made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement
relating to an Investment or other transaction permitted under this Agreement;

 

(g)   any encumbrance or restriction with respect to the Equity Interests of any
joint venture or similar arrangement pursuant to any joint venture or similar
agreement to the extent permitted under Section 6.04;

 

(h)   Liens on cash collateral or other investment assets securing letters of
credit not issued pursuant to this Agreement up to an aggregate amount of
$2,000,000 at any time outstanding; and

 

(i)   Liens on assets (not constituting Collateral) of the Company and its
Subsidiaries not otherwise permitted above and securing Indebtedness and other
obligations in an amount not exceeding the greater of (x) 5% of Consolidated
Total Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered pursuant to Section 5.01) and (y) $50,000,000 at any time
outstanding.

 

SECTION 6.03.  Fundamental Changes and Asset Sales.  (a)   The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or all or any of the Equity Interests of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that (1) subject to the satisfaction of the conditions set
forth in Section 4.04 and the occurrence of the Acquisition Date, the IP
Cleaning Acquisition shall be permitted and (2)  if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Company in a transaction in which
the Company is the surviving corporation, (ii) any Subsidiary may merge into
another Subsidiary; provided that in the case of any merger involving a Loan
Party such merger must result in a Loan Party as the surviving entity (and any
such merger involving the Company must result in the Company as the surviving
entity), (iii) any Loan Party and any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to another Loan Party and any Subsidiary that is
not a Loan Party may sell, transfer, lease or otherwise dispose of its assets to
any other Subsidiary, (iv) any Subsidiary may be dissolved, provided that
(A) such Subsidiary is not a Material Subsidiary, (B) the assets of such
dissolved Subsidiary are transferred to a Loan Party or another Subsidiary, and
(C) if a Subsidiary becomes a Material Subsidiary as a result of such transfer
of assets, it will comply with the requirements of Section 5.09, (v) any Loan
Party and any Subsidiary may dispose of delinquent notes or accounts receivable
in the ordinary course of business for purposes of collection and not for the
purpose of any bulk sale or securitization transaction, (vi) any Loan Party may
make charitable donations in the ordinary course of business in accordance with
past practice, (vii) the Company and its Subsidiaries may (A) sell inventory in
the ordinary course of business, (B) effect sales, trade-ins or dispositions of
used equipment for value in the ordinary course of business consistent with past
practice, (C) dispose of assets in connection with the leasing, subleasing or
licensing of real or personal property (including intellectual property) in the
ordinary course of business, (D) enter into Sale and Leaseback Transactions
permitted by Section 6.09, (E) sell, transfer, lease or otherwise dispose of its
assets in connection with any Liens permitted under Section 6.02 or with any
investments permitted under Section 6.04, (F) sell, transfer, lease or otherwise
dispose of its assets to any joint venture so long as such disposition is an
investment permitted under Section 6.04, (G) abandon intellectual property that
is, in the reasonable judgment of the Company, no

 

80

--------------------------------------------------------------------------------


 

longer economically practicable to maintain or useful in the conduct of the
business of the Company and its Subsidiaries, taken as a whole, (H) dispose of
interests in joint ventures as permitted under Section 6.04(f) and (I) make any
other sales, transfers, leases or dispositions that, together with all other
property of the Company and its Subsidiaries previously leased, sold or disposed
of as permitted by this clause (I) during any fiscal year of the Company, does
not exceed 10% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to Section 5.01),
and (viii) any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger or
consolidation shall not be permitted unless it is also permitted by
Section 6.04.

 

(b)   The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto, including any environmental
cleaning solutions business or line of business that owns or develops related
technology.

 

(c)   The Company will not, and will not permit any of its Subsidiaries to,
change the basis of its fiscal year from the basis in effect on the Effective
Date.

 

SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:

 

(a)   Permitted Investments;

 

(b)   (i) investments by the Company existing on the date hereof in the capital
stock of its Subsidiaries, (ii) other investments, capital contributions, loans,
advances and book entries reflecting any of the foregoing by the Company in or
to any Subsidiary and made by any Subsidiary to the Company or any other
Subsidiary, in each case, in the case of this clause (ii), to the extent
(x) existing on the Effective Date and set forth on Schedule 6.04(b) hereto,
(y) anticipated as of the Effective Date and set forth on Schedule
6.04(b) hereto or (z) made after the Effective Date by conversion from such
investment, capital contribution, loan, advance or book entry to another
investment, capital contribution, loan, advance or book entry of like amount and
involving the same entities, and (iii) other investments existing on the
Effective Date as set forth on Schedule 6.04(b) hereto;

 

(c)   investments, capital contributions, loans, advances or book entries
reflecting any of the foregoing made by the Company in or to any Subsidiary and
made by any Subsidiary to the Company or any other Subsidiary; provided that, in
addition to the investments, capital contributions, loans, advances and book
entries permitted by clause (b) above, investments, loans, advances and capital
contributions by the Company and the Subsidiary Guarantors to any Subsidiary
that is not a Subsidiary Guarantor shall be permitted only if (x) at the time of
and after giving effect to such investment, no Event of Default exists and is
continuing and (y) the aggregate amount of such investment, together with all
other such investments under this clause (c) during the then-current fiscal
year, shall not exceed the maximum permitted amount set forth opposite the Net
Leverage Ratio

 

81

--------------------------------------------------------------------------------


 

(without giving effect to the Acquisition Holiday if in effect at such time) in
the table below calculated at the time of and after giving effect to such
investment on a pro forma basis:

 

Net Leverage Ratio

 

Maximum Permitted Investment
Amount

 

Less than 2.50 to 1.00

 

Unlimited

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

$75,000,000

 

Greater than or equal to 3.00 to 1.00

 

$50,000,000

 

 

(d)   Guarantees constituting Indebtedness permitted by Section 6.01;

 

(e)   (i) Permitted Acquisitions and (ii) subject to satisfaction of the
conditions set forth in Section 4.04 and the occurrence of the Acquisition Date,
the IP Cleaning Acquisition;

 

(f)   investments in joint ventures and acquisitions of Equity Interests that
would constitute Permitted Acquisitions but for the fact that Persons in which
such Equity Interests are acquired do not become wholly owned Subsidiaries of
the Borrower; provided that the sum of the aggregate amount of such investments,
plus the aggregate consideration paid in all such acquisitions, made under this
clause (f) after the Effective Date shall not exceed the greater of (x) 5% of
Consolidated Total Assets (as reflected in the most recent consolidated balance
sheet of the Company delivered pursuant to Section 5.01) and (y) $50,000,000 at
any time outstanding;

 

(g)   accounts receivable and extensions of trade credit to and extended payment
terms to customers in the ordinary course of business consistent with past
practice;

 

(h)   investments in the form of promissory notes and other non-cash
consideration received by the Company or any Subsidiary in connection with any
disposition of assets to the extent permitted under Section 6.03;

 

(i)   investments made in lieu of a dividend permitted by Section 6.06;

 

(j)   investments consisting of prepaid rent or security deposits made by the
Company and its Subsidiaries in the ordinary course of business;

 

(k)   investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(l)   loans or advances to directors and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
outstanding amount of such loans and advances at any time shall not exceed
$1,000,000;

 

(m)   capital expenditures not otherwise prohibited under this Agreement;

 

(n)   Equity Interests of the Company acquired pursuant to a Restricted Payment
permitted under Section 6.06 and held by the Company (provided that any such
acquisition financed by the proceeds of Loans shall be made in compliance with
applicable laws, rules and regulations, including Regulations T, U and X);

 

82

--------------------------------------------------------------------------------


 

(o)   Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

(p)   investments in the form of Swap Agreements permitted by Section 6.05;

 

(q)   for any fiscal quarter of the Company and its Subsidiaries, investments,
loans, advances, capital contributions or book entries evidencing any of the
foregoing (other than acquisitions) in an aggregate amount for all such
investments not to exceed the aggregate Dollar Amount of Restricted Payments
received in cash or cash equivalents (or book entries evidencing such receipt of
cash or cash equivalents) by the Company or any Subsidiary Guarantor from a
Subsidiary that is not a Subsidiary Guarantor during such fiscal quarter;

 

(r)   Investments consisting of the escrow arrangements required to be
established pursuant to the Acquisition Agreement in an amount not to exceed
€14,300,000 (less any disbursements made from such escrow arrangements); and

 

(s)   any other investment, capital contribution, loan, advance or book entries
reflecting any of the foregoing (other than acquisitions) so long as the
aggregate amount of all such investments, capital contributions, loans, advances
or book entries does not exceed the greater of (x) 5% of Consolidated Total
Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered pursuant to Section 5.01) and (y) $50,000,000 at any time.

 

SECTION 6.05.   Swap Agreements.  The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual or anticipated exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

 

SECTION 6.06.   Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries, (d) Restricted Payments paid in cash after the Acquisition Date in
connection with the repurchase of minority interests in certain Subsidiaries of
the Target, in an aggregate amount not to exceed €5,000,000, (e) so long as no
Default or Event of Default has occurred and is continuing, Restricted Payments
constituting a quarterly cash dividend to the shareholders of the Company shall
be permitted in an amount not to exceed $5,000,000 per quarter; and (f) the
Company may make any other Restricted Payment so long as no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect thereto (including pro forma effect);
provided that, if, as of the date of making such Restricted Payment (and after
giving pro forma effect thereto) the Net Leverage Ratio (without giving effect
to the Acquisition Holiday if in effect at such time) for the Company and its
consolidated Subsidiaries would exceed the Net Leverage Ratio as described in
the table below, then the aggregate amount of Restricted Payments permitted
pursuant to this clause (e) shall not exceed the Applicable Amount
(corresponding to the Net Leverage Ratio, all as described in the table below)
during any fiscal year of the Company:

 

83

--------------------------------------------------------------------------------


 

Net Leverage Ratio

 

Applicable Amount

 

Less than 2.50 to 1.00

 

Unlimited / Not Applicable

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

$75,000,000

 

Greater than or equal to 3.00 to 1.00

 

$50,000,000

 

 

SECTION 6.07.   Transactions with Affiliates.  The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except for (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or a
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and its wholly owned
Subsidiaries not involving any other Affiliate, (c) intercompany transactions
for the purpose of improving the consolidated tax efficiency of the Company and
its Subsidiaries, (d) payments by the Company and its Subsidiaries pursuant to
tax sharing agreements among the Company and its Subsidiaries on customary terms
that require each party to make payments when such taxes are due or refunds
received of amounts equal to the income tax liabilities and refunds generated by
each such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party, (e) any
transaction permitted under Section 6.01, 6.03, 6.04 or 6.06, (f) employment,
indemnification, benefits and compensation arrangements (including arrangements
made with respect to bonuses and equity-based awards) entered into in the
ordinary course of business with members of the board of directors or management
committee, officers and employees of the Company or a Subsidiary, (g) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, (h) transactions between the Company or any Subsidiary
and any Person, a member of the governing board of which is also a member of the
governing board of the Company or a Subsidiary which are expressly approved by
the governing board of the Company or such Subsidiary, provided, however, that
such member abstains from voting as a member of the governing board of the
Company or such Subsidiary on any matter involving such other Person,
(i) subject to the satisfaction of the conditions set forth in Section 4.04 and
the occurrence of the Acquisition Date, transactions in connection with the IP
Cleaning Acquisition, and (j) the payment of fees, expenses, indemnities or
other payments pursuant to the agreements set forth on Schedule 6.07.

 

SECTION 6.08.   Restrictive Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien in favor of the Administrative Agent
upon any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to holders of its Equity Interests
or to make or repay loans or advances to the Company or any other Subsidiary or
to Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by this Agreement or by the terms of any Permitted Unsecured
Indebtedness, and (B) customary restrictions and conditions, including net
worth, leverage and other financial covenants and customary covenants regarding
business operations or encumbrances, on then-market terms (for the applicable
Indebtedness) imposed under the terms of any other Indebtedness permitted under
clauses (b), (e), (f), (h), (i) or (t) of Section 6.01, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.08 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition) or existing at the time of any acquisition, (iii) the foregoing

 

84

--------------------------------------------------------------------------------


 

shall not apply to customary restrictions and conditions contained in agreements
with surety companies that waive or prohibit subrogation of claims and/or
prohibit parties to such agreements from collecting intercompany obligations
until obligations to the applicable surety company have been paid or satisfied,
in each case after a claim is made upon such surety company, (iv) the foregoing
shall not apply to customary provisions in licenses, governmental permits,
leases and other contracts restricting the assignment thereof, (v) the foregoing
shall not apply to customary prohibitions or restrictions in joint venture
agreements and similar agreements that relate solely to the activities of joint
ventures permitted under Section 6.04, (vi) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vii) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and (viii) the
foregoing shall not apply to customary restrictions and conditions contained in
any agreement relating to the disposition of any property permitted by
Section 6.03 pending the consummation of such disposition.

 

SECTION 6.09.   Sale and Leasebacks. The Company shall not, nor shall it permit
any Subsidiary to, enter into any Sale and Leaseback Transaction except that the
Company and any Subsidiary may become and remain liable as lessee, guarantor or
other surety with respect to any lease under a Sale and Leaseback Transaction if
and to the extent that the Company or any Subsidiary would be permitted to enter
into, and remain liable under, such lease to the extent that the transaction
would be permitted under Section 6.01.

 

SECTION 6.10.   Financial Covenants.

 

(a)   Maximum Net Leverage Ratio; Maximum Senior Secured Net Leverage Ratio.

 

(i)   At all times prior to the repayment in full of all Term A-2 Loans, the
Company will not permit Net Leverage Ratio, determined as of the end of each of
its fiscal quarters to be greater than (w) for the fiscal quarter ending on or
about June 30, 2017, 4.25 to 1.00, (x) for the fiscal quarter ending on or about
September 30, 2017, 4.00 to 1.00, (y) for the fiscal quarter ending on or about
December 31, 2017, 3.75 to 1.00 and (z) for each fiscal quarter thereafter, 3.50
to 1.00; provided, that the Company may, in connection with a Permitted
Acquisition for which the aggregate consideration paid or to be paid in respect
thereof equals or exceeds $50,000,000 (any such Permitted Acquisition, a
“Specified Acquisition”) and occurring at a time that the maximum permitted Net
Leverage Ratio is 3.50 to 1.00, so long as no Default or Event of Default shall
be continuing and upon written notice by the Company to the Administrative
Agent, elect to increase the maximum Net Leverage Ratio permitted under this
Section 6.10(a)(i) to 4.00 to 1.00 for a period of four consecutive fiscal
quarters commencing with the fiscal quarter in which such Specified Acquisition
occurs (any such election in respect of the maximum Total Net Leverage Ratio
pursuant to this Section 6.10(a)(i) being referred to as a “General Acquisition
Holiday”); provided, further that (x) no General Acquisition Holiday shall be
available during the two (2) consecutive fiscal quarters occurring immediately
after any Acquisition Holiday shall have concluded, (y) the Company may only
exercise an Acquisition Holiday twice during the term of this Agreement and
(z) for the avoidance of doubt, after the four consecutive fiscal quarter period
referred to above, the Net Leverage Ratio shall revert to the levels required in
this Section 6.10(a)(i) had the General Acquisition Holiday not occurred.

 

(ii)   From and after the date of the repayment in full of all Term A-2 Loans,
the Company will not permit:

 

(1) the Net Leverage Ratio determined as of the end of each of its fiscal
quarters to be greater than (x) for the fiscal quarter ending on or about

 

85

--------------------------------------------------------------------------------


 

June 30, 2017, 4.50 to 1.00, (y) for the fiscal quarters ending on or about
September 30, 2017 and December 31, 2017, 4.25 to 1.00, and (z) for each fiscal
quarter thereafter, 4.00 to 1.00; and

 

(2) the Senior Secured Net Leverage Ratio determined as of the end of each of
its fiscal quarters to be greater than 3.50 to 1.00;

 

provided, that the Company may, in connection with a Specified Acquisition
occurring at a time that the maximum permitted Net Leverage Ratio under this
Section 6.10(a)(ii) is 4.00 to 1.00, so long as no Default or Event of Default
shall be continuing and upon written notice by the Company to the Administrative
Agent, elect to increase the maximum Net Leverage Ratio and Senior Secured Net
Leverage Ratio permitted under this Section 6.10(a)(ii) to 4.50 to 1.00 and 4.00
to 1.00, respectively, in each case, for a period of four consecutive fiscal
quarters commencing with the fiscal quarter in which such Permitted Acquisition
occurs (any such election in respect of the maximum Total Net Leverage Ratio and
Senior Secured Net Leverage Ratio pursuant to this Section 6.10(a)(ii) being
referred to as an “Additional Debt Acquisition Holiday” and collectively with a
General Acquisition Holiday, an “Acquisition Holiday”); provided, further that
(x) no Additional Debt Acquisition Holiday shall be available during the two
(2) consecutive fiscal quarters occurring immediately after any Acquisition
Holiday shall have concluded, (y) the Company may only exercise an Acquisition
Holiday twice during the term of this Agreement and (z) for the avoidance of
doubt, after the four consecutive fiscal quarter period referred to above, the
Net Leverage Ratio and Senior Secured Net Leverage Ratio shall revert to the
levels required in this Section 6.10(a)(ii) had the Additional Debt Acquisition
Holiday not occurred.

 

(b)   Minimum Interest Coverage Ratio.  The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
EBITDA for the period of 4 consecutive fiscal quarters ending with the end of
such fiscal quarter to (ii) Consolidated Interest Expense for such period, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)   any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)   any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

 

86

--------------------------------------------------------------------------------


 

(c)   any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (or in any respect if qualified by Material Adverse Effect
or other materiality qualifier) when made or deemed made;

 

(d)   (i) the Company shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (solely with respect to any
Borrower’s or any Guarantor’s existence), 5.08, 5.09 or 5.10, or in Article VI
or (ii) Article X or any Loan Document shall for any reason not be or shall
cease to be in full force and effect or is declared to be null and void, or the
Company or any Subsidiary takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document or any of its obligations
thereunder;

 

(e)   any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

 

(f)   the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, beyond the
period of grace, if any but in no event beyond five (5) Business Days, provided
in the instrument or document under which such Indebtedness was created;

 

(g)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)   the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material

 

87

--------------------------------------------------------------------------------


 

allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)   the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)   one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;
provided, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of the Company or such Subsidiary (but only
if the applicable insurer shall have been advised of such judgment and of the
intent of the Company or such Subsidiary to make a claim in respect of any
amount payable by it in connection therewith and such insurer shall not have
denied coverage);

 

(l)   an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(m)   a Change in Control shall occur;

 

(n)   the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

 

(o)   any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

 

(p)   any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;

 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the

 

88

--------------------------------------------------------------------------------


 

Borrowers.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints JPMorgan Chase
Bank, N.A. as Administrative Agent hereunder and under each other Loan Document,
and to take such actions on its behalf, including execution of the other Loan
Documents, and on behalf of the Secured Parties and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof and the terms of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the United States of America, each of the
Lenders, on behalf of itself and any of its Affiliates that are Secured Parties,
and the Issuing Bank hereby grants to the Administrative Agent any required
powers of attorney to execute any Collateral Document governed by the laws of
such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender and the Issuing Bank), and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as

 

89

--------------------------------------------------------------------------------


 

shall be necessary under the circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct as determined by a
final nonappealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or other instrument or document, (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vi) the creation, perfection or priority of Liens on
the Collateral or the existence of the Collateral.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent.  The Administrative Agent and any such subagent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Company (such approval not to be unreasonably withheld or delayed), to appoint a
successor; provided that no consent of the Company shall be required if an Event
of Default has occurred and is continuing.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

90

--------------------------------------------------------------------------------


 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of these credit facilities or any amendment hereto or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent,
any arranger of these credit facilities or any amendment hereto or any other
Lender and their respective-Related Parties and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Parties (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (ii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto.  Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Company to the
Administrative Agent, the Administrative Agent shall (and is

 

91

--------------------------------------------------------------------------------


 

hereby irrevocably authorized by the Lenders and the Administrative Agent to)
execute such documents as may be necessary or reasonably requested by the
Company to evidence the release of the Liens granted to the Administrative Agent
for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Company or any Subsidiary in respect of)
all interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.  Any execution and delivery by the Administrative Agent
of documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company or
any other Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under
Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial
proceeding; and

 

(b)   collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

 

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).

 

92

--------------------------------------------------------------------------------


 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt.  The parties hereto
acknowledge and agree that, for purposes of a Dutch Pledge, any resignation by
the Administrative Agent is not effective until its rights under the Parallel
Debt are assigned to the successor Administrative Agent.

 

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrowers as will be further
described in a separate German law governed parallel debt undertaking.  The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietaet), in each case in its own name
and for the account of the Secured Parties.  Each Lender, on its own behalf and
on behalf of its affiliated Secured Parties, hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Collateral Document, to accept as its agent in its name
and on its behalf any pledge under such Collateral Document and to agree to and
execute as its agent in its name and on its behalf any amendments, supplements
and other alterations to any such Collateral Document and to release any such
Collateral Document and any pledge created under any such Collateral Document in
accordance with the provisions herein and/or the provisions in any such
Collateral Document.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for  the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to

 

93

--------------------------------------------------------------------------------


 

assign any successful credit bid to such acquisition vehicle or vehicles
(ii) each of the Secured Parties’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle  and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

No agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.   Notices.  (a)   Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)   if to any Borrower, to it c/o Tennant Company, 701 North Lilac Drive,
P.O. Box 1452, Minneapolis, Minnesota 55422, Attention of Tom Paulson, Chief
Financial Officer (Telecopy No. (763) 513-1811; Telephone No. (763) 540-1204),
along with a copy (in the case of a notice of Default) to the attention of
General Counsel at the same address;

 

(ii)   if to the Administrative Agent, to (A) in the case of Borrowings by the
Company denominated in Dollars, JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Chicago, IL 60603, Attention of Cheryl Lyons (Telecopy No. (888)
303-9732; cheryl.x.lyons@jpmorgan.com; jpm.agency.cri@jpmorgan.com) and (B) in
the case of

 

94

--------------------------------------------------------------------------------


 

Borrowings by any Foreign Subsidiary Borrower or denominated in Agreed
Currencies other than Dollars, JPMorgan Europe Limited, 25 Bank Street, Canary
Wharf, London E14 5AJ, Attention of The Manager, Loan & Agency Services
(Telecopy No. 011-44-207-777-2360);

 

(iii)   if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Cheryl Lyons (Telecopy
No. (888) 303-9732; cheryl.x.lyons@jpmorgan.com; jpm.agency.cri@jpmorgan.com);

 

(iv)   if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Cheryl Lyons (Telecopy
No. (888) 303-9732; cheryl.x.lyons@jpmorgan.com; jpm.agency.cri@jpmorgan.com);
and

 

(v)   if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)   Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)   Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(d)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

(e)   Electronic Systems.

 

(i)   The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

95

--------------------------------------------------------------------------------


 

(ii)   Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

SECTION 9.02.   Waivers; Amendments.

 

(a)   No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)   Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment or pursuant to any fee letter entered into by the Company in
connection with this Agreement and subject to clauses (c) and (f) below, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or by the Borrowers and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase  the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (other than any reduction of
the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11, in each case which shall only require
the approval of the Required

 

96

--------------------------------------------------------------------------------


 

Lenders), (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender; provided, that with the consent of only the Company, the
Administrative Agent and the Term A-2 Lenders, the provisions governing
application of mandatory prepayments under Section 2.11(f) may be modified to
require that the Term A-2 Lenders be subject to pro rata treatment with the Term
A-1 Lenders, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; (it being understood that, solely with the consent of
the parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans and initial Term Loans are included on the Effective Date) or
(vi) release the Company from its obligations under Article X or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty, in each case, without the written consent
of each Lender, or (vii) except as provided in clause (d) of this Section or in
any Collateral Document, release all or substantially all of the Collateral, as
applicable, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.24 shall require the consent of the Administrative Agent, the
Issuing Bank and the Swingline Lender); provided further that no such agreement
shall amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Company and the Issuing Bank
regarding the Issuing Bank’s Issuing Bank Sublimit (other than in the manner set
forth in the definition of Issuing Bank Sublimit) or the respective rights and
obligations between the Company and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively.  Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

 

(c)   Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

 

(d)   The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral and release the
Subsidiary Guarantors from the Subsidiary Guaranty (i) upon the termination of
all the Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than the Unliquidated Obligations) and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) under the circumstances set forth in Section 9.17
or (iii) as required to effect any sale or other disposition of such Collateral
in connection with any

 

97

--------------------------------------------------------------------------------


 

exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII (and the Lenders further authorize the Administrative Agent to
execute and deliver any documents reasonably requested by the Company to
evidence such termination or release).  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.  In
addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Administrative Agent, at
its option and in its discretion, (i) to subordinate any Lien on any assets
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(d) or
(ii) in the event that the Company shall have advised the Administrative Agent
that, notwithstanding the use by the Company of commercially reasonable efforts
to obtain the consent of such holder (but without the requirement to pay any
sums to obtain such consent) to permit the Administrative Agent to retain its
liens (on a subordinated basis as contemplated by clause (i) above), the holder
of such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets.

 

(e)   If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by such Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

(f)   Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

SECTION 9.03.   Expenses; Indemnity; Damage Waiver.  (a)   The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the

 

98

--------------------------------------------------------------------------------


 

Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  Except as expressly
otherwise set forth in Section 5.06, expenses being reimbursed by the Company
under this Section include, without limiting the generality of the foregoing,
reasonable costs and expenses incurred in connection with (x) appraisals and
insurance reviews and (y) field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the reasonable internally allocated fees for each Person employed by the
Administrative Agent with respect to each field examination.

 

(b)   The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee (but limited, in the case of
legal fees and charges, to a single firm of counsel for all such Indemnitees,
taken as a whole and, if relevant, of a single firm of local counsel in each
applicable jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict notifies the Company of the existence of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if relevant, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for such affected Indemnitee)),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Company or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties, (y) result from a claim brought by the Company or any of its
Subsidiaries against such Indemnitee for material breach of such Indemnitee’s or
any of its Related Parties’ obligations under any Loan Document if the Company
or such Subsidiary has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction or (z) result
from any dispute solely among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Subsidiaries or Affiliates) other than
claims against any of the Indemnitees in its capacity or in fulfilling its role
as Administrative Agent, Syndication Agent, Co-Documentation Agent, Lead
Arranger, Issuing Bank or Swingline Lender or any similar role under or in
connection with this Agreement).  A Person seeking to be indemnified under this
Section 9.03 shall notify the Company of any event requiring indemnification
within 30 days following such Person’s

 

99

--------------------------------------------------------------------------------


 

receipt of notice of commencement of any action or proceeding, or such Person’s
obtaining knowledge of the occurrence of any other event, giving rise to a claim
for indemnification hereunder, and furthermore such Person agrees to notify the
Company from time to time of the status of any such action or proceeding;
provided, that the failure to so notify the Company shall not affect the
Company’s duty or obligations under this Section 9.03.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)   To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)   To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or from the
material breach in bad faith by such Indemnitee of its express contractual
obligations under the Loan Documents pursuant to a claim made by the Company. 
No Party hereto shall assert, and each party hereto hereby waives on any theory
of liability, any right to special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided, that nothing contained
in this paragraph shall limit the Company’s indemnification and reimbursement
obligations set forth in Section 9.03(a) and (b).

 

(e)   All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

 

SECTION 9.04.   Successors and Assigns.  (a)   The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

100

--------------------------------------------------------------------------------


 

(b)   (i)   Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

 

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

 

(ii)   Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more

 

101

--------------------------------------------------------------------------------


 

credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company and its Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)   The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)   Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this

 

102

--------------------------------------------------------------------------------


 

Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)   Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater pro
rata payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of each Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

103

--------------------------------------------------------------------------------


 

(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.   Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

SECTION 9.06.   Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 9.07.   Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of

 

104

--------------------------------------------------------------------------------


 

the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York; provided that, notwithstanding any governing law
provision of the Loan Documents, (i) the determination of the accuracy of any IP
Cleaning Acquisition Agreement Representation and whether as a result of any
inaccuracy thereof either the Company or its applicable Affiliates has the right
to terminate its obligations under the IP Cleaning Acquisition Agreement or to
decline to consummate the IP Cleaning Acquisition and (ii) the determination of
whether the IP Cleaning Acquisition has been consummated in accordance with the
terms of the IP Cleaning Acquisition Agreement and, in any case, claims or
disputes arising out of any such interpretation or determination or any aspect
thereof shall, in each case, be governed by, and construed in accordance with,
the laws of the Republic of Italy, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

 

(b)   Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)   Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

105

--------------------------------------------------------------------------------


 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City.  The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary).  Said designation and appointment
shall be irrevocable by each such Foreign Subsidiary Borrower until all Loans,
all reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23.  Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary
Borrower.  To the extent any Foreign Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Subsidiary
Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.   Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that

 

106

--------------------------------------------------------------------------------


 

Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Company or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company or any of its Subsidiaries.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry unless the
Company has, in a writing to the Administrative Agent, revoked disclosure to any
such data service providers or league table providers as to further future
disclosures; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information (and in any event in compliance in
all material respects with applicable law regarding material non-public
information).

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT

 

107

--------------------------------------------------------------------------------


 

WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.   USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.14.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.15.   No Advisory or Fiduciary Responsibility.  Each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to each
Borrower with respect to the Loan Documents and the transactions contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, any
Borrower or any other person.  Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby.  Additionally, each Borrower acknowledges and agrees that
no Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction.  Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to the Borrowers with respect thereto.

 

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Borrowers and
other companies with which it may have commercial or other relationships.  With
respect to any securities and/or financial instruments so held by any Credit
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the

 

108

--------------------------------------------------------------------------------


 

Borrowers or their Subsidiaries may have conflicting interests regarding the
transactions described herein and otherwise.  No Credit Party will use
confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrowers in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies.  Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Borrowers, confidential information
obtained from other companies.

 

SECTION 9.16.   Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefore, shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.17.   Releases of Subsidiary Guarantors.

 

(a)   A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  In connection with any
termination or release pursuant to this Paragraph, upon at least five
(5) Business Days’ prior written request by the Company to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section shall be without recourse to or warranty by the Administrative
Agent.   Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor (other than a Subsidiary Guarantor party to the Loans
Documents as of the Effective Date) from its obligations under the Subsidiary
Guaranty if such Subsidiary Guarantor is no longer a Material Subsidiary and the
requirements of the definition of Material Subsidiary are otherwise satisfied.

 

(b)   At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

SECTION 9.18.   Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

109

--------------------------------------------------------------------------------


 

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)   a reduction in full or in part or cancellation of any such liability;

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)   the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE X

 

Cross-Guarantee

 

In order to induce (x) the Lenders to extend credit to the other Borrowers
hereunder and (y) the Lenders and their Affiliates to enter into Swap Agreements
with the Company or any Subsidiary, but subject to the last sentence of this
Article X, each Borrower hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, to the Administrative Agent, for the
benefit of the Secured Parties, the payment when and as due of the Secured
Obligations of such other Borrowers and the Specified Ancillary Obligations of
such other Borrowers and the Subsidiaries (collectively, the “Guaranteed
Obligations”); provided, however, that Guaranteed Obligations consisting of
obligations of any Loan Party arising under any Swap Agreement shall exclude all
Excluded Swap Obligations. Each Borrower further agrees that the due and
punctual payment of such Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any such Guaranteed Obligation. The Company hereby irrevocably and
unconditionally agrees that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary
obligation, indemnify the Administrative Agent, the Issuing Bank and the Lenders
immediately on demand against any cost, loss or liability they incur as a result
of any Subsidiary or any of its Affiliates not paying any amount which would,
but for such unenforceability, invalidity or illegality, have been payable by
the Company under this Article X on the date when it would have been due (but so
that the amount payable by the Company under this indemnity will not exceed the
amount which it would have had to pay under this Article X if the amount claimed
had been recoverable on the basis of a guarantee).

 

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of each Borrower hereunder shall not be affected by (a) the failure
of the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document, any Swap Agreement, any Banking Services Agreement or otherwise;
(b) any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Swap
Agreement, any Banking Services Agreement or any other agreement;

 

110

--------------------------------------------------------------------------------


 

(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Guaranteed Obligations; (e) the failure of the Administrative Agent
(or any applicable Lender (or any of its Affiliates)) to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any; (f) any change in
the corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Loan Document, any Swap Agreement,
any Banking Services Agreement, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of such
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such Borrower to
subrogation.

 

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates) to any balance
of any deposit account or credit on the books of the Administrative Agent, the
Issuing Bank or any Lender in favor of any Borrower or any other Person.

 

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise.

 

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, the Issuing Bank or any Lender (or any of its Affiliates)
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise
(including pursuant to any settlement entered into by a holder of Guaranteed
Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) may have at law or in equity against any Borrower by virtue hereof,
upon the failure of any other Borrower to pay any Guaranteed Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Borrower hereby promises to and will, upon
receipt of written demand by the Administrative Agent, the Issuing Bank or any
Lender (or any of its Affiliates), forthwith pay, or cause to be paid, to the
Administrative Agent, the Issuing Bank or any Lender (or any of such Lender’s
Affiliates) in cash an amount equal to the unpaid principal amount of such
Guaranteed Obligations then due, together with accrued and unpaid interest
thereon.  Each Borrower further agrees that if payment in respect of any
Guaranteed Obligation shall be due in a currency other than Dollars and/or at a
place of payment other than New York, Chicago or any other Eurocurrency Payment
Office

 

111

--------------------------------------------------------------------------------


 

and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, the
Issuing Bank or any Lender (or any of its Affiliates), disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender (or any of such Lender’s
Affiliates) in any material respect, then, at the election of the Administrative
Agent, such Borrower shall make payment of such Guaranteed Obligation in Dollars
(based upon the applicable Equivalent Amount in effect on the date of payment)
and/or in New York, Chicago or such other Eurocurrency Payment Office as is
designated by the Administrative Agent or such Lender and, as a separate and
independent obligation, shall indemnify the Administrative Agent, the Issuing
Bank and any Lender (and such Lender’s Affiliates) against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders (or any of such Lender’s Affiliates).

 

Each Borrower jointly and severally hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower to honor all of its obligations under
this Article X in respect of Specified Swap Obligations (provided, however, that
each Borrower shall only be liable under this paragraph for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Each Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Guaranteed Obligations.

 

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Guaranteed
Obligation incurred solely by or on behalf of, the Company or any Subsidiary
Guarantor which is a Domestic Subsidiary.

 

No Borrower hereunder shall be deemed to be a guarantor of any Swap Obligations
if such Borrower is not an ECP, to the extent that the providing of such
guaranty by such Borrower would violate the ECP Rules or any other applicable
law or regulation.  This paragraph shall not affect any Guaranteed Obligations
other than Swap Obligations, nor shall it affect the Guaranteed Obligations of
any Borrower who qualifies as an ECP.  If a Swap Obligation arises under a
master Swap Agreement governing more than one transaction, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to
transactions for which such Guarantee is or becomes illegal.

 

Without in any way limiting the obligations of any Borrower under this Agreement
(including under this Article X) or the other Loan Documents, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower to honor all of its obligations under
this Article X in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph, or otherwise under this Article X,

 

112

--------------------------------------------------------------------------------


 

as it relates to such other Borrower, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this paragraph shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s obligations under this Article X in accordance with the terms
hereof.  Each Qualified ECP Guarantor intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

*Signature Pages Follow*

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

TENNANT COMPANY,

 

as the Company

 

 

 

 

 

By:

/s/ Thomas Paulson

 

Name: Thomas Paulson

 

Title SVP and CFO

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually

 

as a Lender, as the Swingline Lender, as an Issuing

 

Bank and as Administrative Agent

 

 

 

 

 

By:

/s/ Justin Martin

 

Name: Justin Martin

 

Title: Authorized Officer

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, individually as

 

a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Thomas Manning

 

Name: Thomas Manning

 

Title: Authorized Signatory

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, individually as a Lender

 

 

 

 

 

By:

/s/ Joseph Philbin

 

Name: Joseph Philbin

 

Title: Senior Vice President

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

individually as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Tim Landro

 

Name: Tim Landro

 

Title: Vice President

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, individually as a Lender

 

 

 

 

 

By:

/s/ Kara Treiber

 

Name: Kara Treiber

 

Title: Vice President

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A., individually as a

 

Lender

 

 

 

 

 

By:

/s/ Sean T. Ball

 

Name: Sean T. Ball

 

Title: Director

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, individually as a Lender

 

 

 

 

 

By:

/s/ Carlos Cruz

 

Name: Carlos Cruz

 

Title: Vice President

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

LENDER

 

REVOLVING
COMMITMENT

 

TERM A-1 LOAN
COMMITMENT

 

TERM A-2 LOAN
COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

35,000,000.00

 

$

17,500,000.00

 

$

150,000,000.00

 

GOLDMAN SACHS BANK USA

 

$

35,000,000.00

 

$

17,500,000.00

 

$

150,000,000.00

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

30,000,000.00

 

$

15,000,000.00

 

$

0.00

 

U.S. BANK NATIONAL ASSOCIATION

 

$

30,000,000.00

 

$

15,000,000.00

 

$

0.00

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

30,000,000.00

 

$

15,000,000.00

 

$

0.00

 

BMO HARRIS BANK N.A.

 

$

20,000,000.00

 

$

10,000,000.00

 

$

0.00

 

SUNTRUST BANK

 

$

20,000,000.00

 

$

10,000,000.00

 

$

0.00

 

AGGREGATE COMMITMENT

 

$

200,000,000.00

 

$

100,000,000.00

 

$

300,000,000.00

 

 

Signature Page to

Tennant Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

Debt
Holder

 

Amount in
Local
Currency

 

Conversion
Rate as of
3/17/2017

 

Drawn in
USD

 

Purpose

 

Maturity/Expiry

 

US Bank

 

 

 

 

 

$

9,000

 

LC -Louisville Gas and Electric

 

11/15/2017

 

US Bank

 

 

 

 

 

$

2,400,000

 

LC -Sentry Insurance

 

4/25/2018

 

US Bank

 

SGD 300,000

 

1.402

 

$

213,950

 

LC - Supports local P-Card program

 

8/16/2017

 

US Bank

 

THB 600,000

 

34.959

 

$

17,163

 

LC - Supports local P-Card program

 

8/17/2017

 

US Bank

 

 

 

 

 

$

62,745

 

LC -Sale of Equipment - bid process

 

5/15/2017

 

US Bank

 

 

 

 

 

$

156,861

 

LC-Sale of Equipment - bid process

 

5/15/2017

 

 

--------------------------------------------------------------------------------


 

Schedule 3.01 Subsidiaries

                                                               

 

 

 

 

 

Ultimate Parent

 

Jurisdiction of Organization

 

Direct or
Indirect
Ownership%

 

Common Stock

 

Certificate
Evidencing Stock

 

Additional Paid
in Capital

 

 

 

 

Tennant Company

 

Minnesota

 

 

 

6,633,131

 

N/A

 

3,652,667

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subsidiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applied Kehmaschinen GmbH (dormant)

 

Federal Republic of Germany

 

100%

 

0

 

N/A

 

0

 

 

 

 

Applied Sweepers Group Leasing (U.K.)

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

 

 

 

Applied Sweepers Holdings. Limited

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

 

 

 

Applied Sweepers International. Limited (dormant)

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

 

 

 

ECA Consortium A/S ( See note 1)

 

Denmark

 

7.1%

 

0

 

N/A

 

0

 

 

 

 

Floorep Limited (dormant)

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

 

 

 

Hofmans Machinefabriek (dormant)

 

Netherlands

 

100%

 

0

 

N/A

 

8,607,435

 

 

 

 

I-Team North America B.V. (see Note 2)

 

Netherlands

 

50%

 

26,123

 

N/A

 

0

 

 

 

 

Nobles Floor Machines (dormant)

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

√

 

 

Recumbrimientos Tennant, S. de R.L. de C.V. (dormant)

 

United Mexican States

 

100%

 

0

 

NO

 

0

 

 

 

 

Servicios Integrados Tennant, S.A. de C.V.

 

United Mexican States

 

100%

 

4,025

 

N/A

 

0

 

 

 

 

Sociedade Alfa Ltda.

 

Federative Republic of Brazil

 

100%

 

0

 

N/A

 

13,463,476

 

√

 

 

TCO C.V. (See note 3)

 

Netherlands

 

100%

 

0

 

NO

 

0

 

√

 

 

Tennant Asia Pacific Holdings Private Ltd.

 

Republic of Singapore

 

100%

 

1

 

NO

 

0

 

 

 

 

Tennant Australia Pty Limited

 

Australia

 

100%

 

16,757,880

 

N/A

 

0

 

 

 

 

Tennant NL B.V.

 

Netherlands

 

100%

 

25,369

 

N/A

 

18,523,940

 

√

 

 

Tennant CAD Holdings LLC

 

Minnesota

 

100%

 

0

 

NO

 

16,160,066

 

 

 

 

Tennant Cleaning Solutions Ireland Limited

 

Republic of Ireland

 

100%

 

1

 

N/A

 

0

 

√

 

 

Tennant Cleaning Systems and Equipment (Shanghai) Co., Ltd.

 

People’s Republic of China

 

100%

 

0

 

NO

 

5,100,000

 

 

 

 

Tennant Cleaning Systems India Private Limited

 

Republic of India

 

100%

 

127,506

 

N/A

 

31,293

X

√

 

 

Tennant Coatings, Inc.

 

Minnesota

 

100%

 

10

 

YES

 

3,570,000

 

 

 

 

Tennant Company Far East Headquarters PTE LTD

 

Republic of Singapore

 

100%

 

2

 

N/A

 

0

 

 

 

 

Tennant Company Japan, Ltd.

 

Japan

 

100%

 

1,028,952

 

N/A

 

1,028,952

 

√

 

 

Tennant Company (Thailand) Ltd.

 

Thailand

 

100%

 

14,392

 

NO

 

0

 

 

 

 

Tennant Europe B.V.

 

Netherlands

 

100%

 

117,518

 

N/A

 

4,267,957

 

 

 

 

Tennant Europe N.V.

 

Belgium

 

100%

 

63,113

 

N/A

 

0

 

 

 

 

Tennant GmbH & Co. KG

 

Federal Republic of Germany

 

100%

 

20,598,004

 

N/A

 

0

 

√

 

 

Tennant Holding B.V.

 

Netherlands

 

100%

 

9,946,925

 

NO

 

94,356,985

 

 

 

 

Tennant Holding A (Italy) B.V. (See Note 3)

 

Netherlands

 

100%

 

1

 

N/A

 

0

 

 

 

 

Tennant Holding B (Italy) B.V. (See Note 3)

 

Netherlands

 

100%

 

1

 

N/A

 

0

 

 

 

 

Tennant Holding C (Italy) B.V. (see Note 3)

 

Netherlands

 

100%

 

1

 

N/A

 

0

 

 

*

 

Tennant Holding (Italy) S.r.l. (see Note 3)

 

Italy

 

100%

 

10,000

 

N/A

 

0

 

√

 

 

Tennant Holdings LLC

 

Minnesota

 

100%

 

0

 

NO

 

13,264,476

 

 

 

 

Tennant Hong Kong Limited

 

Hong Kong

 

100%

 

0

 

N/A

 

0

 

√

 

 

Tennant Holding (US), Inc.

 

Minnesota

 

100%

 

0

 

YES

 

0

 

√

 

 

Tennant International Holding LLC (see note 3)

 

Minnesota

 

100%

 

0

 

NO

 

0

 

 

 

 

Tennant International Holding B.V.

 

Netherlands

 

100%

 

23,744

 

N/A

 

1,890,838

 

 

*

 

Tennant N.V.

 

Netherlands

 

100%

 

742,184

 

N/A

 

126,331,511

 

 

 

 

Tennant Netherland Holding B.V.

 

Netherlands

 

100%

 

25,042

 

N/A

 

90,386,428

 

 

 

 

Tennant New Zealand Ltd.

 

New Zealand

 

100%

 

67,940

 

N/A

 

0

 

 

 

 

Tennant Portugal - Equipamentos De Limpeza, Sociedade Unipessoal, Lda

 

Portuguese Republic

 

100%

 

28,143

 

N/A

 

0

 

 

 

 

Tennant S.A.

 

French Republic

 

100%

 

973,684

 

N/A

 

67,954

 

√

 

 

Tennant SA Holdings LLC

 

Minnesota

 

100%

 

0

 

NO

 

13,131,842

 

 

 

 

Tennant Sales & Service Canada ULC

 

Canada

 

100%

 

0

 

N/A

 

0

X

√

*

 

Tennant Sales and Service Company

 

Minnesota

 

100%

 

10

 

YES

 

68,913,168

 

 

 

 

Tennant Sales & Services Spain, S.A.

 

Kingdom of Spain

 

100%

 

82,304

 

N/A

 

0

 

√

 

 

Tennant Scotland Limited

 

United Kingdom

 

100%

 

0

 

YES

 

0

 

 

 

 

Tennant Sverige AB

 

Kingdom of Sweden

 

100%

 

12,947

 

N/A

 

0

 

 

 

 

Tennant UK Cleaning Solutions Limited

 

United Kingdom

 

100%

 

0

 

N/A

 

36,326,297

 

 

 

 

Tennant UK Limited

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

√

 

 

Tennant Uruguay S.A. (dormant)

 

Eastern Republic of Uruguay

 

100%

 

0

 

NO

 

0

 

 

 

 

Tennant Ventas & Servicios de Mexico, S.A. de C.V.

 

United Mexican States

 

100%

 

4,025

 

N/A

 

150,587

 

 

 

 

Tennant Verwaltungs-gesellschaft mbH

 

Federal Republic of Germany

 

100%

 

33,132

 

N/A

 

0

 

√

 

 

TNC C.V.

 

Netherlands

 

100%

 

0

 

NO

 

4,882,676

 

 

 

 

Walter-Broadley Machines Limited (dormant)

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

 

 

 

Walter-Broadley Limited (dormant)

 

United Kingdom

 

100%

 

0

 

N/A

 

0

 

√

 

 

Water Star, Inc.

 

Ohio

 

100%

 

500

 

YES

 

7,955,545

 

 

 

 

 

 

 

 

 

 

57,346,610

 

 

 

532,064,093

 

--------------------------------------------------------------------------------

X   Entity is a Guarantor

√    Entity whose stock is to be pledged

*    Material Subsidiary

Note 1: Other owners in consortium = Adept Water Technologies A/S, Anolytech AB,
Danish Clean Water A/S, Eca biomed GmbH & Co. KG, Envirolyte Industries
International Ltd, Innowatech GmbH, NPP Izumrud, P.G.F. Industry Solutions GmbH,
Radical Waters (Pty) Limited, and Trade and Transfer Service GmbH

Note 2: Other owner in I-team BV is = Future Cleaning Technologies B.V.

Note 3 - Does not include anticipated capital contributions in connection with
the acquisition of IP Cleaning S.p.A. and Subsidiaries as follows:

 

Tennant International Holding LLC

 

€1,800,000

TCO C.V.

 

€180,000,000

Tennant Holding A (Italy) B.V.

 

€180,000,000

Tennant Holding B (Italy) B.V.

 

€90,000,000

Tennant Holding C (Italy) B.V.

 

€90,000,000

Tennant Holding (Italy) S.r.l.

 

€180,000,000

 

--------------------------------------------------------------------------------


 

Schedule 6.01 Existing Indebtedness

 

Type of Indebtedness

 

Debt Holder

 

Amount in Local
Currency

 

Conv. Rate as of
03/17/2017

 

Credit in USD

 

Drawn in USD

 

Purpose

 

Maturity/Expiry

Capital Leases

 

Telstra

 

AUD

63,202

 

0.76970

 

 

 

$

 48,647

 

Vehicle tracking devices on the sales and service vehicles

 

8/27/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stand by Letters of Credit/Bank Gauranties/Performance Bonds

 

HSBC - Netherlands

 

€

 72,530

 

1.074

 

 

 

$

 77,919

 

Bank Guaranty on behalf of Tennant NV to support the Belgium Office Lease

 

12/1/2017

 

 

HSBC

 

€

 100,000

 

1.074

 

 

 

$

 107,430

 

HSBC TNV Check Facility

 

6/30/2017

 

 

DNB Bank ASA

 

kr

5,000,000

 

8.455

 

 

 

$

 591,401

 

Guaranty to DNB Bank ASA for Boss Europe AS (third party) obligations related to
residual value purchase of rental equipment

 

open ended

 

--------------------------------------------------------------------------------


 

Schedule 6.02

Existing Liens

 

Financial Entity Holding Lien

 

Description of Lien

 

 

 

Amt in
Foreign
Currency

 

Rate at 03/10/17

 

USD

 

 

 

 

 

 

 

 

 

 

 

ANZ

 

Restricted Cash - empress balance securing credit card balances

 

AUD

 

267,142.00

 

0.7554

 

$

201,799

 

 

 

 

 

 

 

 

 

 

 

HSBC - Australia

 

Restricted Cash securing letter of guaranty for Perth office lease

 

AUD

 

16,654

 

0.7554

 

$

12,580

 

 

 

 

 

 

 

 

 

 

 

HSBC - Australia

 

Restricted Cash securing letter of guaranty for Eastern Creek office lease.

 

AUD

 

425,367

 

0.7554

 

$

321,322

 

 

 

 

 

 

 

 

 

 

 

Westpac Banking Corp

 

Restricted cash securing letter of guarantee for Regents Park office lease

 

AUD

 

106,511

 

0.7554

 

$

80,458

 

 

 

 

 

 

 

 

 

 

 

TSSC pledge of note receivable from TCULC as security to CADH

 

Related to Intercompany Restructuring Project

 

CAD

 

13,000,000

 

1.3427

 

$

9,681,984

 

Notes:

 

 

TSSC=

 

Tennant Sales and Service Company

TCULC=

 

Tennant Sales & Service Canada ULC

CADH=

 

Tennant CAD Holdings LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04(b)

 

EXISTING AND ANTICIPATED INVESTMENTS

 

1.              See Schedule 3.01 for a listing of all subsidiaries and the
investments made in them.

 

2.              The Company currently has a demand line of credit of €28,350,000
owed by Tennant N.V. (a third tier subsidiary of the Company) for general
working capital needs in the ordinary course.

 

3.              On April 22, 2015, the Company entered into a Loan Agreement
with Sociedade Alfa Ltda., a wholly owned Brazilian subsidiary. The principal
amount of the loan is $2,000,000 with a maturity date of 30 April 2024. The loan
proceeds were utilized for working capital needs in the ordinary course.

 

4.              On December 30, 2016, Tennant Netherland Holding B.V., became a
50% shareholder in I-Team North America B.V. (“I-Team”), a joint venture with
Future Cleaning Technologies B.V. (“FCT”).  I-Team was formed with €50,000 of
total share capital.  Tennant N.V. provided a loan in the amount of $1.5M to FCT
for the acquisition of the customer list from its existing North American
distributor, the principal and interest of which are due in one lump sum on
February 28, 2022.

 

5.              On January 31, 2016, the Company closed the sale of its Green
Machines outdoor city cleaning line to Green Machines International GmbH and
Green Machines Sweepers UK Limited, subsidiaries of M&F Management and Financing
GmbH, which is also the parent company of the master distributor of our products
in Central Eastern Europe, Middle East and Africa, TCS EMEA GmbH.  Subsequent to
the closing date, the Company entered into a distributor agreement with Green
Machine Sweepers UK Limited, for the exclusive right for the Company to
distribute, market, sell, rent and lease Green Machines products, aftermarket
parts and consumables in the Americas and APAC. As part of this distributor
agreement, the Company entered into a purchase commitment obligating the Company
to purchase $12M of products and aftermarket parts and consumables annually for
two years, for a total purchase commitment of $24M.  On October 26, 2016, the
Company entered into an amendment to the distributor agreement which removed the
purchase commitment and in conjunction with this amendment, the Company issued a
cash advance to TCS EMEA GmbH in the amount of $2M to be repaid in 36 equal
installments commencing January 1, 2017.

 

6.              During 2017, the Company anticipates that it will contribute the
various operating assets and liabilities of its Coatings Business to Tennant
Coatings, Inc. (“TCI”) in a tax-free capital contribution.  The date of capital
contribution will be coordinated with the TCI SAP ERP system implementation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.07

 

AGREEMENTS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.08

 

EXISTING RESTRICTIONS

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Tennant Company and certain Foreign Subsidiary Borrowers

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of April 4, 2017 among Tennant Company, the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage
Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

TENNANT COMPANY

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

(3)  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(4)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger or any other Lender and their respective
Related Parties, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender and their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of

 

--------------------------------------------------------------------------------


 

this Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 4, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tennant Company (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Revolving Commitment and/or to participate
in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[          ], thereby making the
aggregate amount of its total Revolving Commitments equal to $[          ]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[          ] with respect thereto].

 

2.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

TENNANT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 4, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tennant Company (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment with respect to
Revolving Loans of $[          ]] [and] [a commitment with respect to
Incremental Term Loans of $[          ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[           ]

 

--------------------------------------------------------------------------------


 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

TENNANT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS(1)

 

TENNANT COMPANY

CERTAIN FOREIGN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

April 4, 2017

 

A.            LOAN DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among Tennant Company, a Minnesota corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time parties thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of $200,000,000, a
term A-1 loan facility to the Company from the Lenders in an initial aggregate
principal amount of $100,000,000 and a term A-2 loan facility to the Company
from the Lenders in an initial aggregate principal amount of $300,000,000.

 

SCHEDULES

 

Schedule 2.01

 

—

 

Commitments

Schedule 2.06

 

—

 

Existing Letters of Credit

Schedule 3.01

 

—

 

Subsidiaries

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.04(b)

 

—

 

Existing Investments

Schedule 6.07

 

—

 

Agreements

Schedule 6.08

 

—

 

Existing Restrictions

 

EXHIBITS

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

[Reserved]

Exhibit C

 

—

 

Form of Increasing Lender Supplement

Exhibit D

 

—

 

Form of Augmenting Lender Supplement

Exhibit E

 

—

 

List of Closing Documents

Exhibit F-1

 

—

 

Form of Borrowing Subsidiary Agreement

Exhibit F-2

 

—

 

Form of Borrowing Subsidiary Termination

Exhibit G

 

—

 

Form of Subsidiary Guaranty

Exhibit H

 

—

 

Form of Pledge and Security Agreement

Exhibit I

 

—

 

[Reserved]

Exhibit J-1

 

—

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit J-2

 

—

 

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit J-3

 

—

 

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit J-4

 

—

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit K-1

 

—

 

Form of Borrowing Request

Exhibit K-2

 

—

 

Form of Interest Election Request

Exhibit L

 

—

 

Form of Promissory Note

Exhibit M

 

—

 

Form of Solvency Certificate

 

2.                                      Notes executed by each initial Borrower
in favor of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

3.                                      Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrowers, the “Loan Parties”) in
favor of the Administrative Agent.

 

4.                                      Pledge and Security Agreement executed
by the Loan Parties, together with pledged instruments and allonges, domestic
stock certificates, domestic stock powers executed in blank, pledge instructions
and acknowledgments, as appropriate.

 

Exhibit A

 

—

 

Prior Names, Principal Place of Business and Chief Executive Office and Mergers;
Properties Owned by the Grantors; Properties Leased by the Grantors; Public
Warehouses or Other Locations

Exhibit B

 

—

 

Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law

Exhibit C

 

—

 

[Reserved].

Exhibit D

 

—

 

List of Instruments, Pledged Securities and Other Investment Property

Exhibit E

 

—

 

UCC Financing Statement Filing Locations

Exhibit F

 

—

 

Commercial Tort Claims

Exhibit G

 

—

 

FEIN; Type of Organization; State of Organization or Incorporation; State
Organization Number

Exhibit H

 

—

 

Deposit Accounts; Securities Accounts

Exhibit I

 

—

 

Amendment

Annex I

 

—

 

Supplement to Add Additional Grantor under Pledge and Security Agreement

 

5.                                      Deed of Disclosed Pledge over
Partnership Interests, among Tennant Company, as pledgor, JPMorgan Chase Bank,
N.A., as pledgee, TCO C.V., a commanditaire vennootschap organized under the
laws of the Netherlands, and Tennant International Holdings, LLC.

 

6.                                      Deposit Account Control Agreement by and
among Tennant Company, the Administrative Agent and U.S. Bank National
Association.

 

7.                                      Deposit Account Control Agreement by and
among Tennant Coatings, Inc., the Administrative Agent and U.S. Bank National
Association.

 

8.                                      Deposit Account Control Agreement by and
among Tennant Company, the Administrative Agent and BMO Harris Bank N.A.

 

2

--------------------------------------------------------------------------------


 

9.                                      Confirmatory Grant of Security Interest
in United States Patents made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

 

—

 

Registered Patents; Patent Applications; Other Patents

 

10.                               Confirmatory Grant of Security Interest in
United States Trademarks made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

 

—

 

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

 

11.                               Certificates of Insurance listing the
Administrative Agent as (x) lender loss payee for the property casualty
insurance policies of the Loan Parties, together with separate lender loss
payable endorsements and (y) additional insured with respect to the liability
insurance of the Loan Parties, together with separate additional insured
endorsements.

 

B.            UCC DOCUMENTS & OTHER COLLATERAL-RELATED DELIVERIES

 

12.                               UCC, tax lien and name variation search
reports naming each Loan Party from the appropriate offices in relevant
jurisdictions.

 

13.                               UCC financing statements naming each Loan
Party as debtor and the Administrative Agent as secured party as filed with the
appropriate offices in applicable jurisdictions.

 

14.                               Search reports naming each Loan Party from the
U.S. Patent and Trademark Office and U.S. Copyright Office.

 

C.            CORPORATE DOCUMENTS

 

15.                               Certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of such Loan Party,
as attached thereto and as certified as of a recent date by the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or an LC Disbursement under the Credit
Agreement.

 

16.                               Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

C.            OPINIONS

 

17.                               Opinion of Heidi M. Wilson, General Counsel of
the Loan Parties.

 

18.                               Opinion of Dorsey & Whitney LLP, U.S. Counsel
for the Loan Parties.

 

3

--------------------------------------------------------------------------------


 

19.                               Opinion of Baker & McKenzie Amsterdam N.V.,
Dutch Counsel for the Loan Parties.

 

D.            CLOSING CERTIFICATES AND MISCELLANEOUS

 

20.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Company certifying that (i) none of the
actions described in clauses (h), (i) or (j) of Article VII of the Existing
Credit Agreement have occurred, (ii) the Specified Representations are true and
correct in all material respects (and in all respects if qualified by material
adverse effect or other materiality qualifier) and (iii) Availability shall be
not less than $150,000,000, in each case at the time of, and after giving effect
to, the making of the Loans and the Transactions to occur on the Effective Date.

 

21.                               A Certificate, dated the Effective Date and
signed by the Chief Financial Officer of the Company, demonstrating that the
Company and its Subsidiaries are Solvent as of the Effective Date immediately
after the consummation of the Transactions being effected on or before the
Effective Date.

 

22.                               Payoff documentation providing evidence
satisfactory to the Administrative Agent that (i) the Existing Credit Agreement
and (ii) the Private Placement Notes have been terminated and cancelled (along
with all of the agreements, documents and instruments delivered in connection
therewith, including without limitation the existing intercreditor agreement)
and all Indebtedness owing thereunder has been repaid and any and all liens
thereunder have been terminated.

 

E.            POST-CLOSING CONDITIONS TO IP CLEANING ACQUISITION

 

23.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Company certifying that (i) none of the
actions described in clauses (h), (i) or (j) of Article VII of the Existing
Credit Agreement have occurred, (ii) the Specified Acquisition Agreement
Representations and the Specified Representations are true and correct in all
material respects (and in all respects if qualified by material adverse effect
or other materiality qualifier) and (iii) Availability shall be not less than
$150,000,000, in each case at the time of, and after giving effect to, the
consummation of the Acquisition on the Acquisition Date.

 

24.                               A Certificate, dated the Acquisition Date and
signed by the chief financial officer of the Company, demonstrating that the
Company and its Subsidiaries are Solvent as of the Acquisition Date immediately
after the consummation of the Transactions being effected on or before the
Acquisition Date.

 

F.            POST-CLOSING REQUIREMENTS

 

25.                               Within 90 days after the Effective Date (or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion), foreign stock certificates and foreign stock powers
executed in blank.

 

26.                               Within 60 days after the Effective Date (or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion), Deed of Pledge on Registered Shares in the Capital of
Tennant Holding B.V., among Tennant Company, as pledgor, JPMorgan Chase Bank,
N.A., as pledgee and Tennant Holding B.V., a private company with limited
liability incorporated under the laws of the Netherlands (the “B.V. Pledge”).

 

4

--------------------------------------------------------------------------------


 

27.                               Opinion of Heidi M. Wilson, General Counsel of
the Loan Parties in connection with the B.V. Pledge.

 

28.                               Opinion of Dorsey & Whitney LLP, U.S. Counsel
for the Loan Parties in connection with the B.V. Pledge.

 

29.                               Opinion of Baker & McKenzie Amsterdam N.V.,
Dutch Counsel for the Loan Parties in connection with the B.V. Pledge.

 

30.                               Within 60 days after the Effective Date (or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion), evidence of flood insurance in an amount agreed to by
the Administrative Agent in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [     ], among Tennant Company, a
Minnesota corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[          ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined below).

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [              ].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date. 
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](6)[INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary.  Upon execution of this Agreement by each of
the Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(6)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

TENNANT COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below

 

10 South Dearborn Street

Chicago, Illinois 60603

Attention: Cheryl Lyons

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Tennant Company (the “Company”), refers to the Credit Agreement
dated as of April 4, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

The Company hereby terminates the status of [              ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

Very truly yours,

 

 

 

TENNANT COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Copy to:

JPMorgan Chase Bank, N.A.

 

 

 

270 Park Avenue

 

 

 

New York, New York 10017

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

EXECUTION COPY

 

GUARANTY

 

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of April 4, 2017, by and
among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, under the Credit Agreement referred to below.

 

WITNESSETH

 

WHEREAS, Tennant Company, a Minnesota corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time parties thereto (the “Foreign Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), have entered
into that certain Credit Agreement dated as of the date hereof (as the same may
be amended, modified, supplemented and/or restated, and as in effect from time
to time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiary Guarantors required to execute this Guaranty pursuant to the Credit
Agreement) execute and deliver this Guaranty, whereby each of the Guarantors,
without limitation and with full recourse, shall guarantee the payment when due
of all Secured Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrowers have provided, and such direct and indirect
financial and other support and benefits as the Borrowers may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrowers
pursuant to the Credit Agreement and the flexibility provided by the Credit
Agreement for each Guarantor to do so which significantly facilitates the
business operations of the Borrowers and each Guarantor and in order to induce
the Lenders and the Administrative Agent to enter into the Credit Agreement, and
to make the Loans and the other financial accommodations to the Borrowers and to
issue the Letters of Credit described in the Credit Agreement, each of the
Guarantors is willing to guarantee the Secured Obligations under the Credit
Agreement and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 

SECTION 2.  Representations, Warranties and Covenants.  Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit or any other date the representations
and warranties under the Credit Agreement shall be made or deemed made pursuant
to the terms thereof) that:

 

--------------------------------------------------------------------------------


 

(A)  It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

 

(B)  It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by each Guarantor of this Guaranty and
the performance by each of its obligations hereunder have been duly authorized
by proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

(C)  Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or
(ii) conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document).  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations (as defined below) shall remain unpaid, it will, and, if
necessary, will enable each of the Borrowers to, fully comply with those
covenants and agreements of such Borrower applicable to such Guarantor set forth
in the Credit Agreement.

 

SECTION 3.  The Guaranty.  Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to any Borrower
pursuant to the Credit Agreement, (ii) any obligations of any Borrower to
reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all obligations
of any Borrower or any of its Subsidiaries owing to any Lender or any affiliate
of any Lender under any Swap Agreement or Banking Services Agreement, (iv) all
other amounts payable by any Borrower or any of its Subsidiaries under the
Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents and (v) the punctual and faithful performance, keeping,
observance, and fulfillment by any Borrower of all of the agreements,
conditions, covenants, and obligations of such Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”

 

2

--------------------------------------------------------------------------------


 

(provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor)).  Upon
(x) the failure by any Borrower or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be.  Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

 

SECTION 4.  Guaranty Unconditional.  The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)  any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

(B)  any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

 

(C)  any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

 

(D)  any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of any Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting such Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of such Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(E)  the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Secured Party or any other
Person, whether in connection herewith or in connection with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(F)  the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or

 

3

--------------------------------------------------------------------------------


 

unenforceability relating to or against any Borrower or any other guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

 

(G)  the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

 

(H)  the election by, or on behalf of, any one or more of the Secured Parties,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy Code”),
of the application of Section 1111(b)(2) of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

 

(I)  any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

 

(J)  the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Secured Parties or
the Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)  the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

 

(L)  any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty except as provided in
Section 5.

 

SECTION 5.  Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances.  Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired or, in the case of all Letters of Credit, shall
be fully cash collateralized on terms as provided in the Credit Agreement, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate.  If at any time any payment of the
principal of or interest on any Loan, any Secured Obligation or any other amount
payable by any Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.  The
parties hereto acknowledge and agree that each of

 

4

--------------------------------------------------------------------------------


 

the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

 

SECTION 6.  General Waivers; Additional Waivers.

 

(A)  General Waivers.  Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

(B)  Additional Waivers.  Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

 

(i)  any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

(ii)  (a) notice of acceptance hereof; (b) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (c) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and Secured
Parties to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (d) notice of any adverse change in the financial condition of any
Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 

(iii)  its right, if any, to require the Administrative Agent and the other
Secured Parties to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Secured Parties have or may have
against, the other Guarantors or any third party, or against any Collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;

 

(iv)  (a) any rights to assert against the Administrative Agent and the other
Secured Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Secured Parties; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right

 

5

--------------------------------------------------------------------------------


 

such Guarantor has to be exonerated, arising by reason of:  the impairment or
suspension of the Administrative Agent’s and the other Secured Parties’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the other Secured Parties of the Guaranteed Obligations; any discharge
of the other Guarantors’ obligations to the Administrative Agent and the other
Secured Parties by operation of law as a result of the Administrative Agent’s
and the other Secured Parties’ intervention or omission; or the acceptance by
the Administrative Agent and the other Secured Parties of anything in partial
satisfaction of the Guaranteed Obligations; and (d) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and

 

(v)  any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Secured Parties; or (b) any election by the Administrative Agent and the other
Secured Parties under the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.

 

SECTION 7.  Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)  Subordination of Subrogation.  Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Secured Parties, the Issuing Bank or the Administrative Agent now have or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person, and the Guarantors waive
any benefit of, and any right to participate in, any security or collateral
given to the Secured Parties, the Issuing Bank and the Administrative Agent to
secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of any Borrower to the Secured Parties or the
Issuing Bank.  Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations until the Guaranteed Obligations are indefeasibly
paid in full in cash and (B) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations are
indefeasibly paid in full in cash.  Each Guarantor acknowledges and agrees that
this subordination is intended to benefit the Administrative Agent and the other
Secured Parties and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the other Secured Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 7(A).

 

(B)  Subordination of Intercompany Indebtedness.  Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal, interest and other amounts from any Obligor with respect to
Intercompany Indebtedness.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Secured Parties and the Administrative Agent in those assets. No Guarantor
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
any Borrower and the Secured Parties, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Secured Parties and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Secured Parties.  If
any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same.  Each Guarantor agrees
that, except as otherwise permitted by the Credit Agreement, until the
Guaranteed Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among any Borrower and the Secured Parties have
been terminated, no Guarantor will assign or transfer to any Person (other than
the Administrative Agent) any claim any such Guarantor has or may have against
any Obligor.

 

SECTION 8.  Contribution with Respect to Guaranteed Obligations.

 

(A)  To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations, and the
termination or expiration of all Commitments and Letters of Credit or, in the
case of all Letters of Credit, until such Letters of Credit are fully cash
collateralized on terms as provided in the Credit Agreement, and termination of
the Credit Agreement, the Swap Agreements and the Banking Services

 

7

--------------------------------------------------------------------------------


 

Agreements, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

(B)  As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

 

(C)  This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(D)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(E)  The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry (or in the case
of all Letters of Credit full cash collateralization as provided in the Credit
Agreement) of the Commitments and all Letters of Credit issued under the Credit
Agreement, and the termination of the Credit Agreement, the Swap Agreements and
the Banking Services Agreements.

 

SECTION 9.         Limitation of Guaranty.  Notwithstanding any other provision
of this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

 

SECTION 10.  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrower under the Credit Agreement, any counterparty
to any Swap Agreement, any Banking Services Agreement or any other Loan Document
is stayed upon the insolvency, bankruptcy or reorganization of such Borrower,
all such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 11.  Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the address
of the Company set forth in the Credit Agreement or such other address or

 

8

--------------------------------------------------------------------------------


 

telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such
Article IX.

 

SECTION 12.  No Waivers.  No failure or delay by the Administrative Agent or any
other Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

SECTION 13.  Successors and Assigns.  This Guaranty is for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and permitted assigns; provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

 

SECTION 14.  Changes in Writing.  Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

 

SECTION 15.  GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.  CONSENT TO JURISDICTION; JURY TRIAL; SERVICE OF PROCESS.

 

(A)  CONSENT TO JURISDICTION.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

9

--------------------------------------------------------------------------------


 

(B)  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

(C)  SERVICE OF PROCESS.  EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 17.  No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 18.  Taxes, Expenses of Enforcement, etc.

 

(A)  Taxes.

 

(i)  Any and all payments by or on account of any Guarantor to or for the
account of any Lender, the Issuing Bank, the Administrative Agent or any other
Secured Party hereunder or under any promissory note or application for a Letter
of Credit shall be made without deduction or withholding for any and all Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of any Guarantor) requires the deduction or
withholding of any Tax from any such payment by such Guarantor, then such
Guarantor shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the applicable Guarantor shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 17(A)) such Lender, the Issuing Bank, the Administrative Agent or
any other Secured Party (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made.

 

(ii)  In addition, the Guarantors hereby agree to pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes.

 

(iii)  The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Secured Party for the full amount of any
Indemnified Taxes or

 

10

--------------------------------------------------------------------------------


 

Other Taxes (including, without limitation, any Indemnified Taxes or Other Taxes
imposed on amounts payable under this Section 17(A)) payable or paid by the
Administrative Agent, the Issuing Bank, such Lender or such other Secured Party
or required to be withheld or deducted from a payment to the Administrative
Agent, the Issuing Bank, such Lender or such other Secured Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Payments due under this indemnification shall
be made within thirty (30) days of the date the Administrative Agent, the
Issuing Bank, such Lender or such other Secured Parties makes demand therefor.

 

(iv)  By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(f) of the Credit Agreement.

 

(B)  Expenses of Enforcement, Etc.  The Guarantors agree to reimburse the
Administrative Agent and the other Secured Parties for any reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the other Secured Parties, which
attorneys may be employees of the Administrative Agent or the other Secured
Parties) paid or incurred by the Administrative Agent or any other Secured Party
in connection with the collection and enforcement of amounts due under the Loan
Documents, including without limitation this Guaranty.  The Administrative Agent
agrees to distribute payments received from any of the Guarantors hereunder to
the other Secured Parties on a pro rata basis for application in accordance with
the terms of the Credit Agreement.

 

SECTION 19.  Setoff.  If an Event of Default shall have occurred and be
continuing, each Secured Party (including the Administrative Agent) and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, and without notice to any Guarantor, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Secured Party or Affiliate to or for the
credit or the account of any Guarantor against any of and all of the Secured
Obligations held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  The rights of each Secured Party under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Secured Party may have.

 

SECTION 20.  Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Secured Parties (including the Administrative Agent) shall have any duty to
advise such Guarantor of information known to any of them regarding such
condition or any such circumstances.  In the event any Secured Party (including
the Administrative Agent), in its sole discretion, undertakes at any time or
from time to time to provide any such information to a Guarantor, such Secured
Party (including the Administrative Agent) shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Secured Party (including the Administrative
Agent), pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

 

SECTION 21.  Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent

 

11

--------------------------------------------------------------------------------


 

of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.  Merger.  This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Secured Party (including the
Administrative Agent).

 

SECTION 23.  Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

SECTION 24.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Secured Party (including the Administrative Agent), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency.  If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Secured Party (including the Administrative Agent), as the case may be, in the
Specified Currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party (including the Administrative Agent),
as the case may be, against such loss, and if the amount of the Specified
Currency so purchased exceeds (a) the sum originally due to any Secured Party
(including the Administrative Agent), as the case may be, in the Specified
Currency and (b) amounts shared with other Secured Parties as a result of
allocations of such excess as a disproportionate payment to such other Secured
Party under Section 2.18 of the Credit Agreement, such Secured Party (including
the Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

 

SECTION 25.  Termination of Guaranty.  The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.17 of
the Credit Agreement.

 

SECTION 26.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty (or Article X of the
Credit Agreement, as applicable) in respect of Specified Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 26 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 26 or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 26 shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guaranteed Obligations in accordance with the terms hereof and the other Loan
Documents.  Each Qualified ECP Guarantor intends that this Section 26
constitute, and this Section 26 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

12

--------------------------------------------------------------------------------


 

SECTION 27.  Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Remainder of Page Intentionally Blank.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

INITIAL GUARANTORS:

 

 

 

 

 

TENNANT SALES AND SERVICE COMPANY

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

TENNANT COATINGS, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

Signature Page to

Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

 

 

 

Name:

 

Title:

 

 

Signature Page to

Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) made as of
April 4, 2017, by and among [GUARANTORS TO COME] (the “Initial Guarantors” and
along with any additional Subsidiaries of the Company, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, under the
Credit Agreement.  Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty.

 

By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[                ] [corporation] [partnership] [limited liability company] (the
“New Guarantor”), agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this            day of          , 20   .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

By:

 

 

Its:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

EXECUTION COPY

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of April 4, 2017 by and among TENNANT COMPANY, a Minnesota
corporation (the “Company”), the Subsidiaries of the Company listed on the
signature pages hereto (together with the Company, the “Initial Grantors,” and
together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to this Security Agreement from time to
time, in accordance with the terms of the Credit Agreement (as defined below),
by executing a Supplement hereto in substantially the form of Annex I, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties (as defined in the Credit Agreement identified below).

 

PRELIMINARY STATEMENT

 

The Company, certain Subsidiaries of the Company from time to time parties
thereto as borrowers (together with the Company, the “Borrowers”), the
Administrative Agent and the Lenders are entering into a Credit Agreement dated
as of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  The Grantors are
entering into this Security Agreement in order to induce the Lenders to enter
into and extend credit to the Borrowers under the Credit Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1.         Terms Defined in the Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2.         Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.         Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

--------------------------------------------------------------------------------


 

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations, Trademarks and Other Collateral, wherever located, in which any
Grantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto; provided
however that “Collateral” shall not include Excluded Assets.

 

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means an event described in Section 5.1 hereof.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by such Grantor with such banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Excluded Assets” means (a) any lease, contract, agreement, permit,
authorization, approval or license of a Grantor, and any rights therein and
property acquired thereunder, if and for so long as, and solely to the extent
that, the grant of a security interest therein, or the assignment thereof, shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of such Grantor therein or (B) a breach or
termination pursuant to the terms of, or a default under, such lease, contract,
agreement, permit, authorization, approval or license (other than (x) to the
extent that any such term would be rendered ineffective pursuant to the UCC of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity or (y) to the extent such security interest or
assignment shall be expressly permitted by the applicable counterpart(ies) by
consent, waiver or otherwise); (b) any intent-to-use trademark application prior
to the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein, or the assignment thereof,
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law; provided, with respect to clause
(a) and (b), that the foregoing shall constitute Collateral immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied

 

2

--------------------------------------------------------------------------------


 

and, to the extent severable, any portion of such trademark application, lease,
license, contract, agreement, permit, authorization or approval that does not
result in any of the consequences specified in clause (a) or (b), shall
constitute Collateral, including any proceeds of such trademark application,
lease, license, contract, agreement, permit, authorization or approval;
(c) assets consisting of real property or interests in real property;
(d) Fixtures; (e) motor vehicles and other assets subject to certificates of
title; (f) voting Equity Interests of any Affected Foreign Subsidiary
representing in excess of 65% of the issued and outstanding Equity Interests of
such Affected Foreign Subsidiary entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)); (g) assets as to which, in consultation with the
applicable Grantor, the Administrative Agent reasonably determines in its sole
discretion that the burden or cost of obtaining a security interest in such
assets, or the perfection thereof, is excessive when compared to the benefit to
the Secured Parties of the security to be afforded thereby; (h) assets in
respect of which pledges and security interests are prohibited by applicable
law, rule or regulation or agreements with any Governmental Authority and
approval or authorization from such Governmental Authority has not been obtained
(other than (x) to the extent that any such term would be rendered ineffective
pursuant to the UCC of any relevant jurisdiction or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions (including by the grant of consent, license or other approval from
the applicable Governmental Authority), such assets shall automatically cease to
constitute “Excluded Assets”; and (i) to the extent used exclusively to hold
funds for the benefit of the applicable third parties, (1) escrow accounts and
trust accounts, (2) payroll accounts, (3) accounts used for payroll taxes and/or
withheld income taxes, (4) accounts used for employee wage and benefit payments,
(5) custodial accounts and (6) accounts that are swept to a zero balance on a
daily basis to a deposit account that is subject to a control agreement in favor
of the Administrative Agent for the benefit of the Secured Parties; provided
that, “Excluded Assets” shall not include any proceeds, products, substitutions
or replacements of Excluded Assets (unless such proceeds, products,
substitutions or replacements would otherwise constitute Excluded Assets).

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, Industrial
Designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Licenses, infringement
claims, computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the UCC, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
Goods, Investment Property, negotiable Collateral, and oil, gas, or other
minerals before extraction.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

3

--------------------------------------------------------------------------------


 

“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all applications corresponding thereto, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iv) the right to
sue for past, present and future infringements thereof, and (v) all of each
Grantor’s rights corresponding thereto throughout the world.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Farm Products, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Licenses, Patents, Pledged Deposits, Supporting Obligations and Trademarks,
including, without limitation, all cash on hand, letters of credit, Stock Rights
or any other deposits (general or special, time or demand, provisional or final)
with any bank or other financial institution, it being intended that the
Collateral include all personal property of the Grantors, other than Excluded
Assets and subject to the limitations contained in Article II of this Security
Agreement.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor;
(e) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate

 

4

--------------------------------------------------------------------------------


 

as pledged to the Administrative Agent or to any Secured Party as security for
any Secured Obligations, and all rights to receive interest on said deposits.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Securities Account” has the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such securities.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Voting Power”  means with respect to any share of Voting Stock, the number of
votes that the holder of such share may cast in an election of members of the
Board of Directors (or analogous governing body) of the issuer of such share.

 

“Voting Stock” means, with respect to any Person, such Person’s Equity Interests
having the right to vote for election of directors (or the equivalent thereof)
of such Person under ordinary circumstances.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations; provided that,
notwithstanding anything to the contrary contained in this Article II, the
amount of Equity Interests in any First-Tier Foreign

 

5

--------------------------------------------------------------------------------


 

Subsidiary that is an Affected Foreign Subsidiary pledged or required to be
pledged to the Administrative Agent hereunder or under any other Collateral
Document shall be automatically limited to the Voting Stock of such First-Tier
Foreign Subsidiary representing not more than 65% of the total Voting Power of
all outstanding Voting Stock of such First-Tier Foreign Subsidiary (and the term
“Collateral” shall not include any other Equity Interests of such First-Tier
Foreign Subsidiary).  For the avoidance of doubt, the grant of a security
interest herein shall not be deemed to be an assignment of intellectual property
rights owned by the Grantors.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement), that:

 

3.1.         Title, Authorization, Validity and Enforceability.  Such Grantor
has good and valid rights in or the power to transfer the Collateral owned by it
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto. 
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, limited
partnership or partnership, as applicable, proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, except as enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing.  When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed in Exhibit “E”, the
Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing of a financing statement under the UCC, subject only
to Liens permitted under Section 4.1.6 hereof.

 

3.2.         Conflicting Laws and Contracts.  Neither the execution and delivery
by such Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will (x) violate any applicable law or regulation or
the charter, by-laws or other organizational documents of such Grantor or any
order of any Governmental Authority applicable to such Grantor, (y) violate or
result in a default under any indenture, agreement or other instrument binding
upon such Grantor or its assets, or give rise to a right thereunder to require
any payment to be made by such Grantor, or (z) result in the creation or
imposition of any Lien on any asset of such Grantor, other than Liens created
under this Security Agreement and the Loan Documents.

 

3.3.         Principal Location.  Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in
Exhibit “A”; such Grantor has no other places of business except those set forth
in Exhibit “A”.

 

6

--------------------------------------------------------------------------------


 

3.4.         Property Locations.  The Inventory and Equipment of each Grantor
are located solely at the locations of such Grantor described in Exhibit “A”,
except for Inventory and Equipment which is in transit or Inventory which is
located at customer’s premises or with dealers or distributors for such
Grantor’s Inventory.  All of said locations are owned by such Grantor except for
locations (i) which are leased by such Grantor as lessee and designated in
Part B of Exhibit “A” and (ii) at which Inventory is held in a public warehouse
or is otherwise held by a bailee or on consignment by such Grantor as designated
in Part C of Exhibit “A”, with respect to which Inventory such Grantor has
delivered bailment agreements, warehouse receipts, financing statements or other
documents satisfactory to the Administrative Agent to protect the Administrative
Agent’s and the Secured Parties’ security interest in such Inventory.

 

3.5.         No Other Names; Etc..  Within the five-year period ending as of the
date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Exhibit “A”. 
The name in which such Grantor has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization as of the date such
Person becomes a Grantor hereunder.

 

3.6.         No Default.  No Default or Event of Default exists.

 

3.7.         Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor are and will be correctly stated in all material
respects in all records of such Grantor relating thereto and in all invoices and
reports with respect thereto furnished to the Administrative Agent by such
Grantor from time to time.  As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 

3.8.         Filing Requirements.  None of the Equipment owned by such Grantor
is covered by any certificate of title, except for motor vehicles.  None of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (i) motor
vehicles and (ii) Patents, Trademarks and Copyrights held by such Grantor and
described in Part C of Exhibit “B”.

 

3.9.         No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except financing statements (i) naming
the Administrative Agent on behalf of the Secured Parties as the secured party
and (ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.

 

3.10.       Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization.  Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.

 

3.11.       Pledged Securities and Other Investment Property.  Exhibit “D” sets
forth a complete and accurate list of the Instruments, Securities (excluding
immaterial Securities received from or with respect to customers in settlement
of Receivables) and other Investment Property constituting Collateral and
delivered to the Administrative Agent.  Each Grantor is the direct and
beneficial owner of each

 

7

--------------------------------------------------------------------------------


 

Instrument, Security and other type of Investment Property listed in Exhibit “D”
as being owned by it, free and clear of any Liens, except for the security
interest granted to the Administrative Agent for the benefit of the Secured
Parties hereunder or as permitted by Section 6.02 of the Credit Agreement.  Each
Grantor further represents and warrants that (i) all Pledged Collateral owned by
it constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized and validly
issued, are fully paid and non-assessable and constitute the percentage of the
issued and outstanding shares of stock (or other Equity Interests) of the
respective issuers thereof indicated in Exhibit “D” hereto, (ii) with respect to
any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC of the applicable jurisdiction as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible and
(iii) to the extent requested by the Administrative Agent, all such Pledged
Collateral held by a securities intermediary is covered by a control agreement
among such Grantor, the securities intermediary and the Administrative Agent
pursuant to which the Administrative Agent has Control.

 

3.12.       Intellectual Property.

 

3.12.1  Exhibit “B” contains a complete and accurate listing as of the Effective
Date of (A) all Intellectual Property of each of the Grantors that is subject to
any registration, patent, or application therefor, filed with any U.S.
Government Authority, including, but not limited to the following: (i) state,
U.S. trademark registrations, and applications for trademark registration,
(ii) U.S. patents and patent applications, together with all reissuances,
continuations, continuations in part, revisions, extensions, and reexaminations
thereof, (iii) U.S. copyright registrations and applications for registration,
and (iv) industrial design registrations and industrial design applications, and
(B) all Licenses.  All of the U.S. registrations, applications for registration
or applications for issuance of the Intellectual Property are valid and
subsisting, in good standing and are recorded or in the process of being
recorded in the name of the applicable Grantor.

 

3.12.2  Such Intellectual Property in Exhibit “B” is valid, subsisting,
unexpired (where registered or patented) and enforceable (where registered or
patented) and has not been abandoned or adjudged invalid or unenforceable, in
whole or in part, except as could not be reasonably expected to result in a
Material Adverse Effect.

 

3.12.3  No Person other than the respective Grantor has any right or interest of
any kind or nature in or to the Intellectual Property, including any right to
sell, license, lease, transfer, distribute, use or otherwise exploit the
Intellectual Property or any portion thereof outside of the ordinary course of
the respective Grantor’s business except as noted on Exhibit “B”.  Each Grantor
has good, marketable and exclusive title to, and the valid and enforceable power
and right to sell, license, transfer, distribute, use and otherwise exploit, its
Intellectual Property except as noted on Exhibit “B”.

 

3.12.4  Each Grantor has taken or caused to be taken steps so that none of its
Intellectual Property, the value of which to the Grantors are contingent upon
maintenance of the confidentiality thereof, have been disclosed by such Grantor
to any Person other than employees, contractors, customers, representatives and
agents of the Grantors who are parties to customary confidentiality and
nondisclosure agreements with the Grantors except where those disclosures,
individually or in the aggregate, could not be reasonably expected to result in
a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

3.12.5  To each Grantor’s knowledge, no Person has violated, infringed upon or
breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect.

 

3.12.6  No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.

 

3.12.7  No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.

 

3.12.8  Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such Grantor’s
business.

 

3.12.9  Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

 

3.12.10  The consummation of the transactions contemplated by the Loan Documents
will not result in the termination or material impairment of any of the
Intellectual Property.

 

3.13.       Deposit Accounts and Securities Accounts.  All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit “H”.

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

 

4.1.         General.

 

4.1.1  Inspection.  Subject to Section 5.06 of the Credit Agreement, each
Grantor will permit the Administrative Agent or any Secured Party, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of such Grantor relating to the Collateral and
(iii) to discuss the Collateral and the related records of such Grantor with,
and to be advised as to the same by, such Grantor’s officers and employees (and,
in the case of any

 

9

--------------------------------------------------------------------------------


 

Receivable, with any person or entity which is or may be obligated thereon), all
at such reasonable times and intervals as the Administrative Agent or such
Secured Party may determine, and all at such Grantor’s expense.

 

4.1.2  Taxes.  Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien exists, and (ii) those
which by reason of the amount involved or the remedies available to the taxing
authority could not reasonably be expected to have a Material Adverse Effect.

 

4.1.3  Records and Reports; Notification of Default.  Each Grantor shall keep
and maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Administrative Agent, with
sufficient copies for each of the Secured Parties, such reports relating to the
Collateral as the Administrative Agent shall from time to time reasonably
request.  Each Grantor will give prompt notice in writing to the Administrative
Agent and the Lenders of the occurrence of any Default or Event of Default and
of any other development, financial or otherwise, which could reasonably be
expected to materially and adversely affect the Collateral.

 

4.1.4  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 6.02 of the Credit Agreement,
provided that (i) nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement, and (ii) nothing herein shall require any Grantor to provide
materials for filing or to make filings to perfect Liens in any Intellectual
Property rights outside of the United States.  Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its reasonable
discretion, is necessary, advisable or prudent to ensure that the perfection of
the security interest in the Collateral granted to the Administrative Agent
herein, including, without limitation, describing such property as “all assets
of the debtor whether now owned or hereafter acquired and wheresoever located,
including all accessions thereto and proceeds thereof.”  Each Grantor will take
any and all actions necessary to defend title to the Collateral owned by such
Grantor against all persons and to defend the security interest of the
Administrative Agent in such Collateral and the priority thereof against any
Lien not expressly permitted hereunder.

 

4.1.5  Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) prior to the
occurrence and continuance of a Default or Event of Default, dispositions
specifically permitted pursuant to Section 6.03 of the Credit Agreement,
(ii) until such time following the occurrence of a Default as such Grantor
receives a notice from the Administrative Agent instructing such Grantor to
cease such transactions, sales or leases of Inventory in the ordinary course of
business, (iii) dispositions of Intellectual Property which is no longer useful
or necessary in such Grantor’s business as reasonably determined by such
Grantor, and (iv) until such time as such Grantor receives a notice from the
Administrative

 

10

--------------------------------------------------------------------------------


 

Agent pursuant to Article VII, proceeds of Inventory and Accounts collected in
the ordinary course of business.

 

4.1.6  Liens.  No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.02 of the Credit Agreement.

 

4.1.7  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will:

 

(i)            preserve its existence and corporate structure as in effect on
the Effective Date;

 

(ii)           not change its name or jurisdiction of organization;

 

(iii)          not maintain its place of business (if it has only one) or its
chief executive office (if it has more than one place of business) at a location
other than a location specified in Exhibit “A”; and

 

(iv)          not (i) have any Inventory or Equipment or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit “A” or
described in Section 3.4, (ii) change its name or taxpayer identification number
or (iii) change its mailing address,

 

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than thirty (30) days’ prior written notice of such event or
occurrence and the Administrative Agent shall have either (x) determined that
such event or occurrence will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(y) taken such steps (with the cooperation of such Grantor to the extent
necessary or advisable) as are necessary or advisable to properly maintain the
validity, perfection and priority of the Administrative Agent’s security
interest in the Collateral owned by such Grantor.

 

4.1.8  Other Financing Statements.  No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any financing statement
authorized under Section 4.1.4 hereof and financing statements filed with
respect to Liens otherwise permitted under Section 6.02 of the Credit Agreement;
provided that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.  Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

4.2.         Receivables.

 

4.2.1  Certain Agreements on Receivables.  During the occurrence and
continuation of a Default, upon reasonable notice from the Administrative Agent,
no Grantor will make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof.  Prior to the

 

11

--------------------------------------------------------------------------------


 

occurrence and continuation of a Default, such Grantor may reduce the amount of
Accounts arising from the sale of Inventory or the rendering of services in
accordance with its present policies and in the ordinary course of business and
as otherwise permitted under the Credit Agreement.

 

4.2.2  Collection of Receivables.  Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, in accordance with its present policies and in the ordinary course of
business, all amounts due or hereafter due to such Grantor under the Receivables
owned by such Grantor.

 

4.2.3  Delivery of Invoices.  Each Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence and during the
continuance of a Default duplicate invoices with respect to each Account owned
by such Grantor bearing such language of assignment as the Administrative Agent
shall reasonably specify.

 

4.2.4  Disclosure of Counterclaims on Receivables.  If (i) any material
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable owned by such Grantor exists or (ii) to the knowledge of
such Grantor, any material dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to a Receivable, such
Grantor will disclose such fact to the Administrative Agent in writing in
connection with the inspection by the Administrative Agent of any record of such
Grantor relating to such Receivable and in connection with any invoice or report
furnished by such Grantor to the Administrative Agent relating to such
Receivable.

 

4.2.5  Electronic Chattel Paper.  Each Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper which
constitutes Collateral in accordance with the UCC and all “transferable records”
as defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

 

4.3.         Maintenance of Goods.  Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear excepted) and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.4.         Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will (i) subject to Section 4.01(j)(iii) of the Credit
Agreement, deliver to the Administrative Agent immediately upon execution of
this Security Agreement the originals of all Chattel Paper, Securities (to the
extent certificated and excluding immaterial Securities received from or with
respect to customers in settlement of Receivables) and Instruments, in each
case, with a value individually or in the aggregate in excess of $1,000,000
constituting Collateral (if any then exist), (ii) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities (excluding immaterial
Securities received from or with respect to customers in settlement of
Receivables) and Instruments constituting Collateral, (iii) upon the designation
of any Pledged Deposits (as set forth in the definition thereof) with a value
individually or in the aggregate in excess of $1,000,000, deliver to the
Administrative Agent such Pledged Deposits which are evidenced by certificates
included in the Collateral endorsed in blank, marked with such legends and
assigned as the Administrative Agent shall specify, (iv) upon the Administrative
Agent’s request, after the occurrence and during the continuance of a Default,
deliver to the Administrative Agent (and thereafter hold in trust for the
Administrative Agent upon receipt and immediately deliver to the Administrative
Agent) any

 

12

--------------------------------------------------------------------------------


 

Documents evidencing or constituting Collateral, and (v) upon the Administrative
Agent’s request, deliver to the Administrative Agent a duly executed amendment
to this Security Agreement, in the form of Exhibit “I” hereto (the “Amendment”),
pursuant to which such Grantor will pledge such additional Collateral.  Such
Grantor hereby authorizes the Administrative Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.

 

4.5.         Uncertificated Securities and Certain Other Investment Property. 
Each Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement.  Each Grantor will, upon the request of the
Administrative Agent, subject to Section 4.01(j)(iii) of the Credit Agreement, 
use all commercially reasonable efforts, with respect to Investment Property
constituting Collateral owned by such Grantor with a value individually or in
the aggregate in excess of $1,000,000 held with a financial intermediary, to
cause such financial intermediary to enter into a control agreement with the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.

 

4.6.         Stock and Other Ownership Interests.

 

4.6.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor to dissolve, liquidate, retire any of its capital stock or
other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing except
to the extent permitted under Section 6.03 of the Credit Agreement.

 

4.6.2  Issuance of Additional Securities. No Grantor will permit or suffer the
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor.

 

4.6.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.

 

4.6.4  Exercise of Rights in Pledged Securities and other Investment Property. 
Each Grantor will permit the Administrative Agent or its nominee at any time
after the continuance of a Default, without notice, to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Collateral owned by such Grantor or any part thereof, and to receive all
dividends and interest in respect of such Collateral.

 

4.7.         Deposit Accounts.  Each Grantor will (i) within sixty (60) days (or
such later date as may be approved by the Administrative Agent in its sole
discretion) after the Administrative Agent’s request,

 

13

--------------------------------------------------------------------------------


 

cause each bank or other financial institution in which it maintains (a) a
Deposit Account (other than any Deposit Accounts constituting an Excluded Asset)
with an average daily balance in excess of $100,000 to enter into a control
agreement with the Administrative Agent, in form and substance satisfactory to
the Administrative Agent in order to give the Administrative Agent Control of
such Deposit Account or (b) other deposits (general or special, time or demand,
provisional or final) to be notified of the security interest granted to the
Administrative Agent hereunder and cause each such bank or other financial
institution to acknowledge such notification in writing and (ii) upon the
Administrative Agent’s request after the occurrence and during the continuance
of a Default, deliver to each such bank or other financial institution a letter,
in form and substance acceptable to the Administrative Agent, transferring
ownership of such Deposit Account to the Administrative Agent or transferring
dominion and control over each such other deposit to the Administrative Agent
until such time as no Default exists.  In the case of deposits maintained with
Lenders, the terms of such letter shall be subject to the provisions of the
Credit Agreement regarding setoffs.

 

4.8.         Letter-of-Credit Rights.  Each Grantor will, upon the
Administrative Agent’s request, subject to Section 4.01(j)(iii) of the Credit
Agreement, cause each issuer of any letters of credit with a value individually
or in the aggregate in excess of $1,000,000, to consent to the assignment of
proceeds of such letters of credit in order to give the Administrative Agent
Control of the Letter-of-Credit Rights to such letter of credit.

 

4.9.         Federal, State or Municipal Claims.  Each Grantor will notify the
Administrative Agent of any Collateral, with a value individually or in the
aggregate in excess of $1,000,000, owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.  Furthermore, each Grantor will
execute and deliver to the Administrative Agent such documents, agreements and
instruments, and will take such further actions (including, without limitation,
the taking of necessary actions under the Federal Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)), which
the Administrative Agent may, from time to time, reasonably request, to ensure
perfection and priority of the Liens hereunder in respect of Accounts and
General Intangibles owing by any government or instrumentality or agency thereof
with a value individually or in the aggregate in excess of $1,000,000, all at
the expense of the Company.

 

4.10.       No Interference.  To the fullest extent permitted by applicable law,
each Grantor agrees that it waives its right to interfere with any right, power
and remedy of the Administrative Agent provided for in this Security Agreement
or now or hereafter existing at law or in equity or by statute or otherwise, or
the exercise or beginning of the exercise by the Administrative Agent of any one
or more of such rights, powers or remedies.

 

4.11.       Insurance.  In the event any Collateral is located in any area that
has been designated by the Federal Emergency Management Agency as a “Special
Flood Hazard Area”, each Grantor shall purchase and maintain flood insurance on
such Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”).  The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the total Commitment or the total replacement cost value of the
improvements (or such other amount as may be agreed to by the Administrative
Agent in its sole discretion).

 

4.12.       Intellectual Property.

 

4.12.1  If, after the date hereof, any Grantor obtains rights to, including, but
not limited to filing and acceptance of a statement of use or an amendment to
allege use with the United States Patent and Trademark Office, or applies for or
seeks registration of, any new patentable

 

14

--------------------------------------------------------------------------------


 

invention, Trademark or Copyright in addition to the Patents, Trademarks and
Copyrights described in Part C of Exhibit “B”, which are all of such Grantor’s
United States Patents, Trademarks and Copyrights as of the Effective Date, then
such Grantor shall give the Administrative Agent notice thereof, as part of each
compliance certificate provided to the Administrative Agent pursuant to the
Credit Agreement.  Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence such security interest in a form
appropriate for recording in the applicable federal office.  Each Grantor also
hereby authorizes the Administrative Agent to modify this Security Agreement
unilaterally (i) by amending Part C of Exhibit “B” to include any future United
States Patents, Trademarks and/or Copyrights of which the Administrative Agent
receives notification from such Grantor pursuant hereto and (ii) by recording,
in addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Part C of Exhibit “B” a
description of such future Patents, Trademarks and/or Copyrights.

 

4.12.2  As of the Effective Date, no Grantor has any interest in, or title to,
any United States Copyrights, Patents or Trademarks, or Licenses, except as set
forth in Exhibit “B”.  This Agreement is effective to create a valid and
continuing Lien on such Copyrights, Patents and Trademarks that are subject to
any registration, patent, or application therefor, filed with any U.S.
Government Authority, and Licenses, and, upon filing of the Confirmatory Grant
of Security Interest in Copyrights with the United States Copyright Office and
filing of the Confirmatory Grant of Security Interest in Patents and the
Confirmatory Grant of Security Interest in Trademarks with the United States
Patent and Trademark Office, and the filing of appropriate financing statements
in the jurisdictions listed in Exhibit “E” hereto, all action necessary or
desirable to protect and perfect the security interest in, to and on each
Grantor’s United States Patents, Trademarks or Copyrights has been taken and
such perfected security interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor.  No Grantor has any interest in
any registered or applied for Copyright that is necessary in connection with the
operation of such Grantor’s business, except for those registered or applied for
Copyrights identified in Exhibit “B” attached hereto which have been registered
with the United States Copyright Office.

 

4.13.       Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of any Commercial Tort Claims which individually or in
the aggregate are in excess of $1,000,000 belonging to such Grantor, and that
have arisen in the course of such Grantor’s business in addition to the
Commercial Tort Claims described in Exhibit “F”, which are all of such Grantor’s
Commercial Tort Claims as of the Effective Date, then such Grantor shall give
the Administrative Agent prompt notice thereof, but in any event not less
frequently than quarterly.  Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence the grant of a security interest therein
in favor of the Administrative Agent.

 

4.14.       Updating of Exhibits to Security Agreement.  The Company will
provide to the Administrative Agent, concurrently with the delivery of the
certificate of a Financial Officer of the Company as required by
Section 5.01(c) of the Credit Agreement, updated versions of the Exhibits to
this Security Agreement (which updates shall include, upon the request of the
Administrative Agent, a complete and accurate listing as of the date of such
certificate of each of the Grantors’ Intellectual Property constituting
(i) common law trademarks, (ii) trade secrets, (iii) domain names,
(iv) proprietary computer software, (v) all forms of Intellectual Property
described in clauses (i)-(iii) of Section 3.12.1 that are owned by a third party
and licensed to the Grantors or otherwise used by the Grantors under

 

15

--------------------------------------------------------------------------------


 

contract, and (vi) the names of any Person who has been granted rights in
respect thereof outside of the ordinary course of business); provided that if
there have been no material changes with respect to information set forth on any
such Exhibits since the previous updating thereof required hereby, the Company
shall indicate that there has been “no material change” to the applicable
Exhibit(s).

 

ARTICLE V

 

DEFAULT

 

5.1.         The occurrence of any one or more of the following events shall
constitute a Default:

 

5.1.1  Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false (or
false in any respect if qualified by Material Adverse Effect or other
materiality qualifier) as of the date on which made.

 

5.1.2  The breach by any Grantor of any of the terms or provisions of Article IV
or Article VII.

 

5.1.3  The breach by any Grantor (other than a breach which constitutes a
Default under Section 5.1.1 or 5.1.2 hereof) of any of the terms or provisions
of this Security Agreement which is not remedied within ten (10) days after the
giving of written notice to such Grantor by the Administrative Agent.

 

5.1.4  Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1.5 or 8.8 hereof or shall be lost, stolen, damaged or destroyed.

 

5.1.5  The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

 

5.2.         Remedies.

 

5.2.1  Upon the occurrence and continuance of a Default, the Administrative
Agent may, and at the direction of the Required Lenders shall, exercise any or
all of the following rights and remedies:

 

(i)            Those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Loan Document, provided that this clause
(i) shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to a Default.

 

(ii)           Those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

 

(iii)          Give notice of sole control or any other instruction under any
Deposit Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral.

 

16

--------------------------------------------------------------------------------


 

(iv)                              Without notice (except as specifically
provided in Section 8.1 hereof or elsewhere herein), demand or advertisement of
any kind to any Grantor or any other Person enter the premises of any Grantor
where any Collateral is located (through self-help and without judicial process)
to collect, receive, assemble, process, appropriate, sell, lease, assign, grant
an option or options to purchase or otherwise dispose of, deliver, or realize
upon, the Collateral or any part thereof in one or more parcels at public or
private sale or sales (which sales may be adjourned or continued from time to
time with or without notice and may take place at any Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable.

 

(v)                                 Concurrently with written notice to the
applicable Grantor, transfer and register in its name or in the name of its
nominee the whole or any part of the Pledged Collateral, to exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations, to exercise the
voting and all other rights as a holder with respect thereto, to collect and
receive all cash dividends, interest, principal and other distributions made
thereon and to otherwise act with respect to the Pledged Collateral as though
the Administrative Agent was the outright owner thereof.

 

5.2.2  The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

5.2.3  The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

5.2.4  Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent.  The Administrative Agent may,
if it so elects, seek the appointment of a receiver or keeper to take possession
of Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

 

5.2.5  If, after the Credit Agreement has terminated by its terms and all of the
Secured Obligations have been paid in full, there remain outstanding Swap
Obligations or Banking Services Obligations, the Required Lenders may exercise
the remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Swap Obligations
or Banking Services Obligations.

 

5.2.6  Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii)

 

17

--------------------------------------------------------------------------------


 

marshal the Collateral or any guarantee of the Secured Obligations or to resort
to the Collateral or any such guarantee in any particular order, or (iii) effect
a public sale of any Collateral.

 

5.2.7  Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.2.1
above.  Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

 

5.3.         Grantors’ Obligations Upon Default.  Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:

 

5.3.1  Assembly of Collateral.  Assemble and make available to the
Administrative Agent the Collateral and all books and records relating thereto
at any place or places specified by the Administrative Agent.

 

5.3.2  Secured Party Access.  Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.

 

5.4.         License.  The Administrative Agent is hereby granted a
non-exclusive license or other non-exclusive right to use, following the
occurrence and during the continuance of a Default, without charge, each
Grantor’s labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks, service marks, customer lists and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral, and,
following the occurrence and during the continuance of a Default, such Grantor’s
rights under all licenses and all franchise agreements shall inure to the
Administrative Agent’s benefit.  In addition, each Grantor hereby irrevocably
agrees that the Administrative Agent may, following the occurrence and during
the continuance of a Default, sell any of such Grantor’s Inventory directly to
any person, including without limitation persons who have previously purchased
such Grantor’s Inventory from such Grantor and in connection with any such sale
or other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Grantor and any Inventory that is covered by any copyright owned by or
licensed to such Grantor and the Administrative Agent may (but shall have no
obligation to) finish any work in process  and affix any trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a

 

18

--------------------------------------------------------------------------------


 

waiver of any Default or Event of Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy. 
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent and each Grantor, and then only to the extent in such
writing specifically set forth, provided that the addition of any Subsidiary as
a Grantor hereunder by execution of a Security Agreement Supplement in the form
of Annex I (with such modifications as shall be acceptable to the Administrative
Agent) shall not require receipt of any consent from or execution of any
documentation by any other Grantor party hereto.  All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Administrative Agent and the Secured Parties until
the Secured Obligations have been paid in full.

 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1.         Lockboxes.  Upon request of the Administrative Agent after the
occurrence and during the continuance of a Default, each Grantor shall execute
and deliver to the Administrative Agent irrevocable lockbox agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.

 

7.2.         Collection of Receivables.  The Administrative Agent may at any
time after the occurrence and during the continuance of a Default, by giving
each Grantor written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Secured Parties.  In
such event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables owned by
such Grantor of the Administrative Agent’s interest therein and direct such
account debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent.  Upon receipt
of any such notice from the Administrative Agent, each Grantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
Other Collateral and immediately and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements.  The Administrative Agent shall hold and apply funds so received
as provided by the terms of Sections 7.3 and 7.4 hereof.

 

7.3.         Special Collateral Account.  After the occurrence and during the
continuance of an Event of Default, the Administrative Agent may require all
cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations.  No Grantor shall have any control
whatsoever over such cash collateral account.  If no Default has occurred or is
continuing, the Administrative Agent shall from time to time deposit the
collected balances in such cash collateral account into the applicable Grantor’s
general operating account with the Administrative Agent.  If any Default has
occurred and is continuing, the Administrative Agent may (and shall, at the
direction of the Required Lenders), from time to time, apply the collected
balances in such cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.

 

7.4.         Application of Proceeds.  The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.                            Notice of Disposition of Collateral; Condition
of Collateral.  To the fullest extent permitted by applicable law, each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made.  To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Company, addressed as
set forth in Article IX, at least ten (10) days prior to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made.  The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.  To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise. 
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

8.2.                            Limitation on Administrative Agent’s and other
Secured Parties’ Duty with Respect to the Collateral.  The Administrative Agent
shall have no obligation to clean-up or otherwise prepare the Collateral for
sale. The Administrative Agent and each other Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control. 
Neither the Administrative Agent nor any other Secured Party shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Administrative Agent or
such other Secured Party, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Administrative Agent
(i) to fail to incur expenses deemed significant by the Administrative Agent to
prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or

 

20

--------------------------------------------------------------------------------


 

credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral.  Each Grantor acknowledges that the
purpose of this Section 8.2 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would be commercially
reasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 8.2.  Without limitation upon the foregoing, nothing contained
in this Section 8.2 shall be construed to grant any rights to any Grantor or to
impose any duties on the Administrative Agent that would not have been granted
or imposed by this Security Agreement or by applicable law in the absence of
this Section 8.2.

 

8.3.                            Compromises and Collection of Collateral.  Each
Grantor and the Administrative Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable.  In view of the
foregoing, each Grantor agrees that the Administrative Agent may at any time and
from time to time, if a Default has occurred and is continuing, compromise with
the obligor on any Receivable, accept in full payment of any Receivable such
amount as the Administrative Agent in its sole discretion shall determine or
abandon any Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

8.4.                            Secured Party Performance of Grantor’s
Obligations.  Without having any obligation to do so, after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
perform or pay any obligation which any Grantor has agreed to perform or pay in
this Security Agreement and such Grantor shall reimburse the Administrative
Agent for any reasonable amounts paid by the Administrative Agent pursuant to
this Section 8.4.  Each Grantor’s obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
on demand.

 

8.5.                            Authorization for Secured Party to Take Certain
Action.  Each Grantor irrevocably, until this Security Agreement is terminated,
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent and appoints the Administrative
Agent as its attorney in fact (i) to execute on behalf of such Grantor as debtor
and to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the Administrative Agent’s security interest in the Collateral, (ii) to
indorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion reasonably deems necessary or desirable to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
owned by such Grantor and which are Securities or with financial intermediaries
holding other Investment Property as may be necessary or advisable to give the
Administrative Agent Control over such Securities or other Investment Property,
(v) subject to the terms of Section 4.1.5 hereof, to enforce payment of the
Instruments, Accounts and Receivables in the name of the Administrative Agent or
such Grantor, (vi) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Article VII and
(vii) to discharge

 

21

--------------------------------------------------------------------------------


 

past due taxes, assessments, charges, fees or Liens on the Collateral (except
for such Liens as are specifically permitted hereunder or under any other Loan
Document), and each Grantor agrees to reimburse the Administrative Agent on
demand for any reasonable payment made or any reasonable expense incurred by the
Administrative Agent in connection therewith, provided that this authorization
shall not relieve any Grantor of any of its obligations under this Security
Agreement or under the Credit Agreement.

 

8.6.                            Specific Performance of Certain Covenants.  Each
Grantor acknowledges and agrees that a breach of any of the covenants contained
in Sections 4.1.5, 4.1.6, 4.4, 5.3, or 8.8 or in Article VII hereof will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.6 shall be specifically enforceable against the Grantors.

 

8.7.                            Use and Possession of Certain Premises.  Upon
the occurrence and during the continuance of a Default, the Administrative Agent
shall be entitled to occupy and use any premises owned or leased by the Grantors
where any of the Collateral or any records relating to the Collateral are
located until the Secured Obligations are paid or the Collateral is removed
therefrom, whichever first occurs, without any obligation to pay any Grantor for
such use and occupancy.

 

8.8.                            Dispositions Not Authorized.  No Grantor is
authorized to sell or otherwise dispose of the Collateral except as set forth in
Section 4.1.5 hereof and notwithstanding any course of dealing between any
Grantor and the Administrative Agent or other conduct of the Administrative
Agent, no authorization to sell or otherwise dispose of the Collateral (except
as set forth in Section 4.1.5 hereof) shall be binding upon the Administrative
Agent or the Secured Parties unless such authorization is in writing signed by
the Administrative Agent with the consent or at the direction of the Required
Lenders.

 

8.9.                            Reinstatement.  This Security Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

8.10.                     Benefit of Agreement.  The terms and provisions of
this Security Agreement shall be binding upon and inure to the benefit of the
Grantors, the Administrative Agent and the Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that the Grantors shall not have the right to
assign their rights or delegate their obligations under this Security Agreement
or any interest herein, without the prior written consent of the Administrative
Agent.  No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, hereunder.

 

22

--------------------------------------------------------------------------------


 

8.11.                     Survival of Representations.  All representations and
warranties of the Grantors contained in this Security Agreement shall survive
the execution and delivery of this Security Agreement.

 

8.12.                     Taxes and Expenses.  Any taxes (including income
taxes) payable or ruled payable by a Federal or State authority in respect of
this Security Agreement shall be paid by the Grantors, together with interest
and penalties, if any.  The Grantors shall reimburse the Administrative Agent
for any and all reasonable out-of-pocket expenses and internal charges
(including reasonable attorneys’, auditors’ and accountants’ fees and reasonable
time charges of attorneys, paralegals, auditors and accountants who may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral).  Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

8.13.                     Headings.  The title of and section headings in this
Security Agreement are for convenience of reference only, and shall not govern
the interpretation of any of the terms and provisions of this Security
Agreement.

 

8.14.                     Termination.  This Security Agreement shall continue
in effect (notwithstanding the fact that from time to time there may be no
Secured Obligations outstanding) until (i) any and all commitments to extend
credit under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been indefeasibly paid in cash and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or backup Letter of Credit has been delivered to the Administrative
Agent as required by the Credit Agreement) and no commitments of the
Administrative Agent or the Secured Parties which would give rise to any
Obligations are outstanding.

 

8.15.                     Entire Agreement.  This Security Agreement embodies
the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings among the Grantors and the Administrative Agent
relating to the Collateral.

 

8.16.                     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

8.16.1  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

8.16.2  Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Security Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each Grantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each Grantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Security Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to

 

23

--------------------------------------------------------------------------------


 

bring any action or proceeding relating to this Security Agreement or any other
Loan Document against any Grantor or its properties in the courts of any
jurisdiction.

 

8.16.3  Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2.  Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

8.16.4  Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Company as its agent for
service of process.  Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

 

8.16.5  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.17.                     Indemnity.  Each Grantor hereby agrees, jointly with
the other Grantors and severally, to indemnify the Administrative Agent and the
Secured Parties, and their respective successors, assigns, agents and employees
(each, an “Indemnitee”), from and against any and all liabilities, damages,
penalties, suits, costs, and expenses (but limited, in the case of legal fees
and charges, to a single firm of counsel for all such Indemnitees, taken as a
whole and, if relevant, of a single firm of local counsel in each applicable
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict notifies the Company of the existence of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Indemnitee and, if relevant, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected Indemnitee)) of any kind and
nature  (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any Secured
Party is a party thereto) imposed on, incurred by or asserted against the
Administrative Agent or the Secured Parties, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement or any other Loan Document, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or the Secured Parties or any Grantor, and any claim for
patent, trademark or copyright infringement); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and

 

24

--------------------------------------------------------------------------------


 

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Company or
any of its Subsidiaries against such Indemnitee for material breach of such
Indemnitee’s obligations under any Loan Document if the Company or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from any
dispute solely among Indemnitees (not arising as a result of any act or omission
by the Company or any of its Subsidiaries or Affiliates) other than claims
against any of the Administrative Agent or the Secured Parties in its capacity
or in fulfilling its role as the Administrative Agent or a Secured Party or any
similar role under or in connection with this Security Agreement).

 

8.18.                     Subordination of Intercompany Indebtedness.  Each
Grantor agrees that any and all claims of such Grantor against any other Grantor
(each an “Obligor”) with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Secured Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Secured Obligations, provided that, and not in contravention of the
foregoing, so long as no Default or Event of Default has occurred and is
continuing, such Grantor may make loans to and receive payments in the ordinary
course of business with respect to such Intercompany Indebtedness from each such
Obligor to the extent not prohibited by the terms of this Security Agreement and
the other Loan Documents.  Notwithstanding any right of any Grantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Grantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Administrative Agent
in those assets.  No Grantor shall have any right to possession of any such
asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until this Security Agreement has terminated in accordance
with Section 8.14.  After the occurrence and during the continuance of an Event
of Default, if all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the termination of this Security Agreement in accordance with
Section 8.14, such Grantor shall receive and hold the same in trust, as trustee,
for the benefit of the Secured Parties and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Secured Parties, in precisely
the form received (except for the endorsement or assignment of the Grantor where
necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Secured Parties.  If any such Grantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same. 
Each Grantor agrees that until the termination of this Security Agreement in
accordance with Section 8.14, no Grantor will assign or transfer to any Person
(other than the Administrative Agent or the Company or another Grantor) any
claim any such Grantor has or may have against any Obligor.

 

8.19.                     Severability.  Any provision in this Security
Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or

 

25

--------------------------------------------------------------------------------


 

invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

 

8.20.                     Counterparts.  This Security Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy, e-mailed .pdf or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Security Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any  document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

ARTICLE IX

 

NOTICES

 

9.1.                            Sending Notices.  Any notice required or
permitted to be given under this Security Agreement shall be sent (and deemed
received) in the manner and to the addresses set forth in Section 9.01 of the
Credit Agreement.  Any notice delivered to the Company shall be deemed to have
been delivered to all of the Grantors.

 

9.2.                            Change in Address for Notices.  Each of the
Grantors, the Administrative Agent and the Lenders may change the address for
service of notice upon it by a notice in writing to the other parties.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement.  It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

[Signature Pages Follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

 

TENNANT COMPANY, as a Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TENNANT SALES AND SERVICE COMPANY, as

 

a Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TENNANT COATINGS, INC., as a Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Tennant Company

Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

Signature Page to Tennant Company

Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

to

 

PLEDGE AND SECURITY AGREEMENT

 

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of [          ], 2017, made by each of Tennant Company, a
Minnesota corporation (the “Company”) and the other Subsidiaries of the Company
listed on the signature pages thereto (together with the Company, the “Initial
Grantors”, and together with any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [          ]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto.  The New
Grantor hereby collaterally assigns and pledges to the Administrative Agent for
the benefit of the Secured Parties, and grants to the Administrative Agent for
the benefit of the Secured Parties, a security interest in all of the New
Grantor’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired, to secure the prompt and complete payment and performance
of the Secured Obligations; provided that, the amount of Equity Interests in any
First-Tier Foreign Subsidiary that is an Affected Foreign Subsidiary pledged or
required to be pledged to the Administrative Agent hereunder or under any other
Collateral Document shall be automatically limited to the Voting Stock of such
First-Tier Foreign Subsidiary representing not more than 65% of the total Voting
Power of all outstanding Voting Stock of such First-Tier Foreign Subsidiary (and
the term “Collateral” shall not include any other Equity Interests of such
First-Tier Foreign Subsidiary).  For the avoidance of doubt, the grant of a
security interest herein shall not be deemed to be an assignment of intellectual
property rights owned by the New Grantor.

 

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof.  The New Grantor
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all respects and that such supplements
set forth all information required to be scheduled under the Agreement with
respect to the New Grantor.  The New Grantor shall take all steps necessary and
required under the Agreement to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against the New Grantor’s
Collateral.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this             day of             , 20  .

 

 

[NAME OF NEW GRANTOR]

 

 

 

By:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)

 

Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:

 

 

 

1)        Tennant Company
701 North Lilac Drive
Minneapolis, MN 55422
Attention: Office of General Counsel

 

 

 

 

 

2)        Tennant Sales and Service Company
701 North Lilac Drive
Minneapolis, MN 55422
Attention: Office of General Counsel

 

 

 

 

 

3)        Tennant Coatings, Inc.
1120 W. Exchange Avenue
Chicago, IL 60609
Attention: Office of General Counsel

 

Locations of Inventory and Equipment:

 

A.

 

Owned Locations of Inventory and Equipment of the Grantors:

 

 

 

 

 

Tennant Company

 

 

 

 

 

1)        701 North Lilac Drive
Golden Valley, MN 55422

 

 

 

 

 

2)        1111 Douglas Drive North
Golden Valley, MN 55427

 

 

 

 

 

3)        815 Zane Avenue North
Golden Valley, MN 55422

 

 

 

 

 

4)        5738 Olson Memorial Highway
Golden Valley, MN 55422

 

 

 

 

 

5)        621-623 Building Lilac Dr.
Golden Valley, MN 55422

 

 

 

 

 

6)        12875 Ransom Road
Holland, MI 49423

 

 

 

 

 

Tennant Sales and Service Company

 

 

 

 

 

7)        5612 Olson Memorial Hwy
Golden Valley, MN 55422

 

--------------------------------------------------------------------------------


 

 

 

Tennant Coatings, Inc.

 

 

 

 

 

8)        1120 W. Exchange Avenue
Chicago, IL 60609

 

 

 

B.

 

Leased Locations of Inventory and Equipment of the Grantors (Include Landlord’s
Name):

 

 

 

 

 

Tennant Company

 

 

 

 

 

1)        5607 National Turnpike, Suite 100
Louisville, KY  40214
Landlord: Principal Financial

 

 

 

 

 

2)        4232 Park Glen Road
St. Louis Park, MN 55416
Landlord: CSM Companies

 

 

 

 

 

3)        2454 Louisiana Avenue North
Golden Valley, MN 55437
Landlord: Uptown Properties

 

 

 

 

 

Tennant Sales and Service Company

 

 

 

 

 

4)        20437 Hannan Parkway, Unit #1
Walton Hills, OH 44146
Landlord: Sunshine Equity

 

 

 

 

 

5)        2125 Baldwin Ave., Bldg. C
Crofton, MD 21114
Landlord: Gardiner & Gardiner

 

 

 

 

 

6)        25225 W. Grahaus Ferry Road
Sherwood, OR 97140
Landlord: Kruger

 

 

 

 

 

7)        3115-B Gateway Drive
Norcross, GA 30071
Landlord: Barton & Pooles

 

 

 

 

 

8)        4084 E. LaPalma
Anaheim, CA 92806
Landlord: Cedar Realty

 

 

 

 

 

9)        2468 Louisiana Ave N.
Golden Valley, MN 55427
Landlord: Uptown Properties

 

 

 

 

 

10) 2450 Louisiana Ave N.
Golden Valley, MN 55427
Landlord: Uptown Properties

 

--------------------------------------------------------------------------------


 

 

 

11) 2490 Louisiana Ave N.
Golden Valley, MN 55427
Landlord: Uptown Properties

 

 

 

 

 

12) 1610 - 111th Street
Grand Prairie, TX 75050
Landlord: Trident Commercial

 

 

 

 

 

Tennant Coatings, Inc.

 

 

 

 

 

13) 1280 Northgate St., Unit 3 & 4
Riverside, CA 92507
Landlord: FHF Pacific BP

 

 

 

C.

 

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of warehouse operator or other bailee or consignee of
Inventory and Equipment of the Grantors):

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”
(See Sections 3.8 and 3.12 of Security Agreement)

 

A. [Reserved]

 

B. Aircraft/engines, ships, vessels, railcars, other vehicles and similar
equipment governed by federal statute:

None.

 

C. Patents, copyrights and trademarks protected under federal law:

 

Patents — Tennant Company

 

Title

 

Application
Number

 

Application Date

 

Publication
Number

 

Publication
Date

 

Status

Scrubbing machine with means for continuously cleaning a filter

 

US08/856787

 

1997-05-15

 

US5901407

 

1999-05-11

 

Granted

Surface maintenance machine with improved dust collection system

 

US08/880225

 

1997-06-23

 

US5940929

 

1999-08-24

 

Granted

Sweeping machine with hopper shelf

 

US08/938399

 

1997-09-26

 

US5893189

 

1999-04-13

 

Granted

Scrubber vac-fan seal

 

US08/977274

 

1997-11-24

 

US5943730

 

1999-08-31

 

Granted

Lost motion foot pedal linkage

 

US08/980786

 

1997-12-01

 

US5873138

 

1999-02-23

 

Granted

Sweeper with hopper heat shield

 

US08/980798

 

1997-12-01

 

US5884353

 

1999-03-23

 

Granted

Electro-hydraulic brush down force control

 

US09/006747

 

1998-01-13

 

US5943724

 

1999-08-31

 

Granted

Surface maintenance machine with computer controlled operational and maintenance
systems

 

US09/007669

 

1998-01-15

 

US5940928

 

1999-08-24

 

Granted

Low noise fan

 

US09/009804

 

1998-01-20

 

US5967747

 

1999-10-19

 

Granted

Sweeper with auxiliary brush and auxiliary lip

 

US09/076251

 

1998-05-12

 

US6035479

 

2000-03-14

 

Granted

Dual mode debris pickup machine

 

US09/094,756

 

1998-06-15

 

US6389641

 

2002-05-21

 

Granted

Increased litter storage for vacuum trash collector

 

US09/094760

 

1998-06-15

 

US5996173

 

1999-12-07

 

Granted

Counterbalance system for pickup hose support

 

US09/094845

 

1998-06-15

 

US5983447

 

1999-11-16

 

Granted

 

--------------------------------------------------------------------------------


 

Hand control for manipulating vacuum pickup hose

 

US09/097349

 

1998-06-15

 

US5996174

 

1999-12-07

 

Granted

Sweeping machine with multiple position front flap

 

US09/139301

 

1998-08-25

 

US5991953

 

1999-11-30

 

Granted

Sweeping machine with movable recirculation flap

 

US09/139792

 

1998-08-25

 

US6073295

 

2000-06-13

 

Granted

Composite side skirt for powered sweeper

 

US09/162807

 

1998-09-29

 

US6018844

 

2000-02-01

 

Granted

Scrubber head anti-vibration mounting

 

US09/421909

 

1999-10-20

 

US6530102

 

2003-03-11

 

Granted

Filter system for mobile debris collection machine

 

US09/476563

 

2000-01-03

 

US6428590

 

2002-08-06

 

Granted

Stacked tools for overthrow sweeping

 

US09/498184

 

2000-02-04

 

US6421870

 

2002-07-23

 

Granted

Side skirt for a surface treating apparatus

 

US09/656774

 

2000-09-07

 

US6507968

 

2003-01-21

 

Granted

Urethane resins

 

US09/792999

 

2001-02-26

 

US6465598

 

2002-10-15

 

Granted

Squeegee assembly having a non-destructive release mode

 

US09/836020

 

2001-04-17

 

US6602018

 

2003-08-05

 

Granted

Linear actuator control structure

 

US09/851831

 

2001-05-09

 

US6614195

 

2003-09-02

 

Granted

Dual downforce mechanism for a cleaning head of a surface conditioning vehicle

 

US10/034230

 

2001-12-20

 

US6618888

 

2003-09-16

 

Granted

Apparatus and method of use for cleaning a hard floor surface utilizing an
aerated cleaning liquid

 

US10/026411

 

2001-12-21

 

US6585827

 

2003-07-01

 

Granted

Apparatus for cleaning fabrics, floor coverings, and bare floor surfaces
utilizing a soil transfer cleaning medium

 

US10/081374

 

2002-02-22

 

US6662402

 

2003-12-16

 

Granted

Apparatus for curing floor coatings using ultraviolet radiation

 

US10/086790

 

2002-02-28

 

US6761127

 

2004-07-13

 

Granted

Brush optimizer

 

US10/139094

 

2002-05-04

 

US7082639

 

2006-08-01

 

Granted

Cleaning liquid dispensing system for a hard floor surface cleaner

 

US10/143582

 

2002-05-09

 

US6735811

 

2004-05-18

 

Granted

Chemical dispenser for a hard floor surface cleaner

 

US10/152537

 

2002-05-21

 

US6671925

 

2004-01-06

 

Granted

 

--------------------------------------------------------------------------------


 

Cleaner cartridge

 

US10/152549

 

2002-05-21

 

US7051399

 

2006-05-30

 

Granted

Control system for a floor maintenance appliance

 

US10/153406

 

2002-05-21

 

US7038416

 

2006-05-02

 

Granted

Cleaner cartridge

 

US29/161082

 

2002-05-21

 

USD485175

 

2004-01-13

 

Granted

Sweeping system with front removable hopper

 

US10/159727

 

2002-05-29

 

US7313839

 

2008-01-01

 

Granted

Brushless scrub head for surface maintenance

 

US10/160339

 

2002-05-31

 

US6896742

 

2005-05-24

 

Granted

Squeegee with clog reduction structure

 

US10/177,365

 

2002-06-20

 

US6895633

 

2005-05-24

 

Granted

Retractable broom and dust skirt

 

US10/235965

 

2002-09-04

 

US7025834

 

2006-04-11

 

Granted

Street sweeper with vacuumized dust control

 

US10/236094

 

2002-09-06

 

US7086118

 

2006-08-08

 

Granted

Street sweeper with dust control

 

US10/236095

 

2002-09-06

 

US6966097

 

2005-11-22

 

Granted

Fluid recovery device

 

US10/236746

 

2002-09-06

 

US7059013

 

2006-06-13

 

Granted

Floor maintenance machine with air-cooled motor

 

US10/247527

 

2002-09-19

 

US6971137

 

2005-12-06

 

Granted

Information management system device and method of use for surface maintenance
vehicles and equipment

 

US10/274671

 

2002-10-18

 

US6895363

 

2005-05-17

 

Granted

Hard floor surface cleaner utilizing an aerated cleaning liquid

 

US10/328516

 

2002-12-23

 

US6705332

 

2004-03-16

 

Granted

Battery interchange system for battery powered floor maintenance equipment

 

US10/348459

 

2003-01-21

 

US6896468

 

2005-05-24

 

Granted

Dual mode carpet cleaning apparatus utilizing an extraction device and a soil
transfer cleaning medium

 

US10/371940

 

2003-02-21

 

US6735812

 

2004-05-18

 

Granted

Tool mounting assembly for a surface maintenance machine

 

US10/394939

 

2003-03-21

 

US7059015

 

2006-06-13

 

Granted

Secondary introduction of fluid into vacuum system

 

US10/841872

 

2004-05-06

 

US7272870

 

2007-09-25

 

Granted

Chain driven conveyor having automatic tensioning street sweeping method and
system

 

US10/849512

 

2004-05-17

 

US7520378

 

2009-04-21

 

Granted

 

--------------------------------------------------------------------------------


 

By wire control of braking and acceleration

 

US11/073785

 

2005-03-07

 

US7244000

 

2007-07-17

 

Granted

Low profile side squeegee assembly

 

US11/073786

 

2005-03-07

 

US7287298

 

2007-10-30

 

Granted

Simplified rear squeegee linkage for surface cleaning equipment

 

US11/073889

 

2005-03-07

 

US7287299

 

2007-10-30

 

Granted

Cleaning liquid dispensing in a mobile hard surface cleaner

 

US11/211987

 

2005-08-25

 

US7172658

 

2007-02-06

 

Granted

Floor cleaner scrub head having a movable disc scrub member

 

US11/256475

 

2005-10-21

 

US8584294

 

2013-11-19

 

Granted

Mobile floor cleaner data communication

 

US11/272510

 

2005-11-10

 

US7199711

 

2007-04-03

 

Granted

Cleaning system utilizing purified water

 

US11/331845

 

2006-01-13

 

US8051861

 

2011-11-08

 

Granted

Hard and soft floor cleaning tool and machine

 

US11/371111

 

2006-03-08

 

US8028365

 

2011-10-04

 

Granted

Floor sweeping and scrubbing machine

 

US11/418493

 

2006-05-04

 

US7448114

 

2008-11-11

 

Granted

Cleaning head for use in a floor cleaning machine

 

US11/429398

 

2006-05-05

 

US7665174

 

2010-02-23

 

Granted

Rotating brush optimizing method

 

US11/452475

 

2006-06-13

 

US7488391

 

2009-02-10

 

Granted

Floor cleaning machine debris collection system

 

US11/584677

 

2006-10-20

 

US7805802

 

2010-10-05

 

Granted

Method of generating sparged, electrochemically activated liquid

 

US11/655310

 

2007-01-19

 

US8025786

 

2011-09-27

 

Granted

Mobile surface cleaner having a sparging device

 

US11/655359

 

2007-01-19

 

US8046867

 

2011-11-01

 

Granted

Method of producing a sparged cleaning liquid onboard a mobile surface cleaner

 

US11/655360

 

2007-01-19

 

US8016996

 

2011-09-13

 

Granted

Cleaning apparatus having a functional generator for producing electrochemically
activated cleaning liquid

 

US11/655365

 

2007-01-19

 

US8156608

 

2012-04-17

 

Granted

Electrochemically activated anolyte and catholyte liquid

 

US11/655378

 

2007-01-19

 

US8007654

 

2011-08-30

 

Granted

Method for generating electrochemically activated cleaning liquid

 

US11/655389

 

2007-01-19

 

US8012340

 

2011-09-06

 

Granted

Apparatus for generating sparged, electrochemically

 

US11/655390

 

2007-01-19

 

US7891046

 

2011-02-22

 

Granted

 

--------------------------------------------------------------------------------


 

activated liquid

 

 

 

 

 

 

 

 

 

 

Method and apparatus for generating, applying and neutralizing an
electrochemically activated liquid

 

US11/655415

 

2007-01-19

 

US8025787

 

2011-09-27

 

Granted

Filter cleaning apparatus

 

US12/043932

 

2008-03-06

 

US7896936

 

2011-03-01

 

Granted

External filter chamber

 

US12/043945

 

2008-03-06

 

US8099828

 

2012-01-24

 

Granted

Cyclonic filter for surface maintenance machine

 

US12/044874

 

2008-03-07

 

US7662199

 

2010-02-16

 

Granted

Hand-held spray bottle having an electrolyzer and method therefor

 

US12/122350

 

2008-05-16

 

US8012339

 

2011-09-06

 

Granted

Method and apparatus for neutralizing electrochemically activated liquids

 

US12/245213

 

2008-10-03

 

US8337690

 

2012-12-25

 

Granted

Filter shaker assembly for sweeping machine

 

US12/396398

 

2009-03-02

 

US8256061

 

2012-09-04

 

Granted

Hopper assembly with filter module for surface maintenance machine

 

US12/396440

 

2009-03-02

 

US8458855

 

2013-06-11

 

Granted

Charge movement detector for electrochemically activated liquids

 

US12/435836

 

2009-05-05

 

US8062499

 

2011-11-22

 

Granted

Tubular electrolysis cell and corresponding method

 

US12/488360

 

2009-06-19

 

US8236147

 

2012-08-07

 

Granted

Apparatus having electrolysis cell and indicator light illuminating through
liquid

 

US12/488368

 

2009-06-19

 

US8319654

 

2012-11-27

 

Granted

Method and apparatus for cleaning fabrics, floor coverings, and bare floor
surfaces utilizing a soil transfer medium

 

US12/540200

 

2009-08-12

 

US7967914

 

2011-06-28

 

Granted

Ultraviolet curing system including supplemental energy source

 

US12/725,700

 

2010-03-17

 

US8601715

 

2013-12-10

 

Granted

Modular hub console for floor cleaning machine

 

US12/940670

 

2010-11-05

 

US9226634

 

2016-01-05

 

Granted

Recessed side compartment for surface maintenance machines

 

US12/940714

 

2010-11-05

 

US8381353

 

2013-02-26

 

Granted

Squeegee assembly

 

US12/942172

 

2010-11-09

 

US8595896

 

2013-12-03

 

Granted

 

--------------------------------------------------------------------------------


 

Quick lock squeegee attachment and method of use

 

US12/942219

 

2010-11-09

 

US8544140

 

2013-10-01

 

Granted

Side brush assembly mechanism

 

US12/942683

 

2010-11-09

 

US8769755

 

2014-07-08

 

Granted

Integrated vacuum wand and method of use

 

US12/943000

 

2010-11-09

 

US8539635

 

2013-09-24

 

Granted

Display panel portion with a computer icon image

 

US29/373134

 

2011-03-04

 

USD674405

 

2013-01-15

 

Granted

Cleaning solution generator

 

US29/386811

 

2011-03-04

 

USD674462

 

2013-01-15

 

Granted

Integral vacuum fan housing

 

US13/208328

 

2011-08-11

 

US8562704

 

2013-10-22

 

Granted

Mobile surface cleaner and method for generating and applying an
electrochemically activated sanitizing liquid having O3 molecules

 

US13/235061

 

2011-09-16

 

US8603320

 

2013-12-10

 

Granted

Method and apparatus for cleaning surfaces with high pressure electrolyzed fluid

 

US13/275028

 

2011-10-17

 

US8719999

 

2014-05-13

 

Granted

Battery maintenance system

 

US13/289739

 

2011-11-04

 

US8768549

 

2014-07-01

 

Granted

Cleaning solution generator

 

US13/410535

 

2012-03-02

 

US9162904

 

2015-10-20

 

Granted

Surface maintenance vehicle with quick release squeegee assembly

 

US13/767859

 

2013-02-14

 

US9049975

 

2015-06-09

 

Granted

Surface maintenance vehicle with compact side brush assembly

 

US13/767867

 

2013-02-14

 

US9498099

 

2016-11-22

 

Granted

Surface maintenance vehicle with compact cleaning head lift mechanism and
suspension

 

US13/767878

 

2013-02-15

 

US9125544

 

2015-09-08

 

Granted

Front grill for a floor maintenance vehicle

 

US29/446248

 

2013-02-21

 

USD743650

 

2015-11-17

 

Granted

Front grill for a floor maintenance vehicle

 

US29/446250

 

2013-02-21

 

USD743126

 

2015-11-10

 

Granted

Front shroud for a floor maintenance vehicle

 

US29/446254

 

2013-02-21

 

USD745237

 

2015-12-08

 

Granted

Rider area for a floor maintenance vehicle

 

US29/446256

 

2013-02-21

 

USD729472

 

2015-05-12

 

Granted

Rider area for a floor maintenance vehicle

 

US29/446257

 

2013-02-21

 

USD729473

 

2015-05-12

 

Granted

 

--------------------------------------------------------------------------------


 

Electrolytic cell having a transition duct outlet

 

US13/836251

 

2013-03-15

 

US9163320

 

2015-10-20

 

Granted

Three electrode electrolytic cell and method for making hypochlorous acid

 

US13/838306

 

2013-03-15

 

US9163319

 

2015-10-20

 

Granted

Liquid duct

 

US29/449946

 

2013-03-15

 

USD733916

 

2015-07-07

 

Granted

Apparatus and method for generating oxidatively and thermally-enhanced treatment
liquids

 

US13/912881

 

2013-06-07

 

US9061323

 

2015-06-23

 

Granted

System and Method for Generating and Dispensing Electrolyzed Solutions

 

US13/929144

 

2013-06-27

 

US20140001054A1

 

2014-01-02

 

Published

Generator and method for forming hypochlorous acid

 

US13/929152

 

2013-06-27

 

US9556526

 

2017-01-31

 

Granted

Dynamic maintenance scheduling system for surface cleaning machines

 

US14/090859

 

2013-11-26

 

US9568911

 

2017-02-14

 

Granted

CLEANING HEAD ASSEMBLIES HAVING TOUCH-FREE ATTACHMENT AND ALIGNMENT TECHNOLOGY

 

US14/191892

 

2014-02-27

 

US20140237743A1

 

2014-08-28

 

Published

System and method for generating and dispensing sodium hydroxide solutions

 

US14/208001

 

2014-03-13

 

US9410255

 

2016-08-09

 

Granted

SURFACE MAINTENANCE VEHICLE WITH SELF-CLEANING RESERVOIR THAT CAPTURES HOSE
RUNOFF

 

US14/302670

 

2014-06-12

 

US20140366317A1

 

2014-12-18

 

Published

CLEANING DISC HAVING SACRIFICIAL ELECTROLYSIS CELL AND CORRESPONDING MOBILE
FLOOR CLEANER

 

US14/498403

 

2014-09-26

 

US20150089753A1

 

2015-04-02

 

Published

Water Recycling System for Mobile Surface Cleaners

 

US14/595800

 

2015-01-13

 

US20150196182A1

 

2015-07-16

 

Published

SURFACE MAINTENANCE MACHINE WITH A HEAD ADJUSTMENT MECHANISM

 

US14/597028

 

2015-01-14

 

US20150196183A1

 

2015-07-16

 

Published

 

--------------------------------------------------------------------------------


 

INTERCHANGEABLE SCRUB BRUSH OR SCRUB PAD FOR A FLOOR MAINTENANCE VEHICLE

 

US29/521,388

 

2015-03-23

 

 

 

 

 

Pending

CLEANING HEAD ASSEMBLIES HAVING TOUCH-FREE ATTACHMENT AND ALIGNMENT TECHNOLOGY

 

US14/674912

 

2015-03-31

 

US20150216386A1

 

2015-08-06

 

Published

SWEEPER WITH A SKIRT ASSEMBLY

 

US14/680723

 

2015-04-07

 

US20160296090A1

 

2016-10-13

 

Published

MOBILE FLOOR CLEANER WITH CLEANING SOLUTION GENERATOR

 

US14/702253

 

2015-05-01

 

US20150313435A1

 

2015-11-05

 

Published

SYSTEMS AND METHODS FOR SUPPLYING TREATMENT LIQUIDS HAVING NANOBUBBLES

 

US14/846009

 

2015-09-04

 

US20160066760A1

 

2016-03-10

 

Published

SURFACE MAINTENANCE VEHICLE WITH AN INTEGRATED WATER TRAP FOR TRAPPING RESIDUAL
WASTE

 

US14/885152

 

2015-10-16

 

US20160120385A1

 

2016-05-05

 

Published

Liquid Treatment Systems and Methods

 

US14/932029

 

2015-11-04

 

US20160122212A1

 

2016-05-05

 

Published

SURFACE MAINTENANCE MACHINE WITH A QUICK ALIGNMENT MECHANISM FOR A CLEANING TOOL

 

US15/158111

 

2016-05-18

 

US20160338563A1

 

2016-11-24

 

Published

SURFACE MAINTENANCE MACHINE WITH A QUICK EJECT CLEANING TOOL ASSEMBLY

 

US62/360,656

 

2016-07-11

 

 

 

 

 

Pending

SURFACE MAINTENANCE MACHINE WITH AN ARTICULATING MAINTENANCE TOOL

 

US62/360,661

 

2016-07-11

 

 

 

 

 

Pending

 

--------------------------------------------------------------------------------


 

ASSEMBLY

 

 

 

 

 

 

 

 

 

 

SURFACE MAINTENANCE MACHINE

 

US15/374,324

 

2016-12-09

 

 

 

 

 

Pending

SURFACE MAINTENANCE MACHINE

 

US15/374,349

 

2016-12-09

 

 

 

 

 

Pending

THREAD FORMING APPARATUS AND METHHOD FOR ROTATIONALLY MOLDED PRODUCT

 

US15/401,863

 

2017-01-09

 

 

 

 

 

Pending

SURFACE MAINTENANCE MACHINE WITH SKIRTING TO ALLOW PARTICULATE PICKUP

 

US15/421,877

 

2017-02-01

 

 

 

 

 

Pending

SURFACE MAINTENANCE MACHINE WITH AN AUXILIARY WASTE REMOVAL SYSTEM

 

US15/421,888

 

2017-02-01

 

 

 

 

 

Pending

 

Copyrights- Tennant Company

 

Grantor

 

Title

 

Copyright Number

 

Date

Tennant Company

 

Do it yourself.

 

TX0002701033

 

1989

Tennant Company

 

Quest for quality : how one company put theory to work / Roger L. Hale, Douglas
R. Hoelscher, Ronald E. Kowal.

 

TX0002116324

 

1987

 

Trademarks- Tennant Company

 

Trademark Name

 

Case Number

 

Application
No.

 

Filing
Date

 

Registration
No.

 

Registration
Date

 

Status

ASPEN

 

57339.031001

 

86/388,648

 

08-Sep-2014

 

4,810,086

 

08-Sep-2015

 

Registered

ATLV

 

57339.073001

 

75/463,541

 

07-Apr-1198

 

2,300,834

 

14-Dec-1999

 

Renewed

CASTEX

 

57339.078001

 

73/710,621

 

11-Feb-1988

 

1,560,495

 

17-Oct-1989

 

Renewed

 

--------------------------------------------------------------------------------


 

CREATING A CLEARNER, SAFER WORLD

 

57339.063001

 

77/324,709

 

08-Nov-2007

 

3,582,273

 

03-Mar-2009

 

Registered

Design of Sweeping Machine

[g101022la53i001.jpg]

 

57339.077001

 

73/773,026

 

04-Jan-1989

 

1,598,174

 

29-May-1990

 

Renewed

EC H2O AN ORBIO TECHNOLOGY & Design

 

57339.014001

 

85/318,720

 

11-May-2011

 

4,252,389

 

04-Dec-2012

 

Registered

EC H2O & Design

[g101022la53i002.jpg]

 

57339.023001

 

86/942,841

 

16-Mar-2016

 

5,054,713

 

04-Oct-2016

 

Registered

EC H2O NANOCLEAN

 

57339.032001

 

86/393,842

 

12-Sep-2014

 

4,791,963

 

11-Aug-2015

 

Registered

EC H20 NANOCLEAN & Design

 [g101022la53i003.jpg]

 

57339.025001

 

86/942,831

 

16-Mar-2016

 

5,054,712

 

04-Oct-2016

 

Registered

ECO-ADVANTAGE

 

57339.043001

 

78/327,329

 

13-Nov-2003

 

3,056,312

 

31-Jan-2006

 

Registered

ECO-HPS

 

57339.076001

 

75/200,593

 

19-Nov-1996

 

2.135,101

 

03-Feb-1998

 

Renewed

ECO-PJS

 

57339.046001

 

78/271,691

 

08-Jul-2003

 

2,943,029

 

19-Apr-2005

 

Renewed

ES (Stylized)

[g101022la53i004.jpg]

 

57339.068001

 

75/520,943

 

17-Jul-1998

 

2,279,264

 

21-Sep-1999

 

Renewed

EZ RIDER & Design

[g101022la53i005.jpg]

 

57339.066001

 

76/306,639

 

30-Aug-2001

 

2,576,094

 

04-Jun-2002

 

Renewed

FAST & Design

[g101022la53i006.jpg]

 

57339.038001

 

78/546,903

 

13-Jan-2005

 

3,041,688

 

10-Jan-2006

 

Renewed

FAST (Stylized)

[g101022la53i007.jpg]

 

57339.042001

 

78/836,745

 

14-Mar-2006

 

3,187,384

 

19-Dec-2006

 

Renewed

FAST FOAM SCRUBBING TECHNOLOGY & Design

[g101022la53i008.jpg]

 

57339.052001

 

78/230,813

 

27-Mar-2003

 

2,834,529

 

20-Apr-2004

 

Renewed

FAST-PAK (Stylized)

 

57339.047001

 

78/175,124

 

16-0ct-

 

2,915,985

 

04-Jan-2005

 

Renewed

 

--------------------------------------------------------------------------------


 

[g101022la55i001.jpg]

 

 

 

 

 

2002

 

 

 

 

 

 

FLEXCLEAN

 

57339.040001

 

78/944,266

 

03-Aug-2006

 

3,283,071

 

21-Aug-2007

 

Registered

FLOORSMART

 

57339.006001

 

78/900,869

 

05-Jun-2006

 

3,297,818

 

25-Sep-2007

 

Registered

FRONTIER

 

57339.069001

 

75/519,904

 

16-Jul-1998

 

2,363,118

 

27-Jun-2000

 

Renewed

HYGENIC

 

57339.005001

 

78/436,768

 

17-Jun-2004

 

3,024,860

 

06-Dec-2005

 

Renewed

INSTA-CLICK

 

57339.028001

 

86/902,702

 

09-Feb-2016

 

 

 

 

 

Pending

INSTA-FIT

 

57339.027001

 

86/934,522

 

09-Mar-2016

 

 

 

 

 

Allowed

IRIS

 

57339.036001

 

85/607,855

 

25-Apr-2012

 

4,369,765

 

16-Jul-2013

 

Registered

IRIS & Design

[g101022la55i002.jpg]

 

57339.022001

 

85/607,849

 

25-Apr-2012

 

4,369,764

 

16-Jul-2013

 

Registered

MAXPRO

 

57339.021001

 

74/710,857

 

02-Aug-1995

 

2,062,113

 

13-May-1997

 

Renewed

MORE THAN CLEAN, IT’S READYSPACE.

 

57339.048001

 

78/428,170

 

01-Jun-2004

 

3,115,068

 

11-Jul-2006

 

Renewed

N & Design

[g101022la55i003.gif]

 

57339.065001

 

77/074,664

 

02-Jan-2007

 

3,509,266

 

30-Sep-2008

 

Registered

NANOCLEAN

 

57339.024001

 

86/393,746

 

12-Sep-2014

 

4,923,669

 

22-Mar-2016

 

Registered

NOBLES

 

57339.018001

 

86/004,546

 

08-Jul-2013

 

4,669,580

 

13-Jan-2015

 

Registered

NOBLES (Stylized)

[g101022la55i004.jpg]

 

57339.081001

 

86/627,318

 

12-May-2015

 

4,832,015

 

13-Oct-2015

 

Registered

ORBIO

 

57339.056001

 

77/901,817

 

28-Dec-2009

 

4,056,890

 

15-Nov-2011

 

Registered

ORBIO

 

57339.057001

 

77/901,816

 

28-Dec-2009

 

3,901,861

 

04-Jan-2011

 

Registered

ORBIO

 

57339.058001

 

77/901,443

 

28-Dec-2009

 

3,948,801

 

19-Apr-2011

 

Registered

PRO-PANEL

 

57339.029001

 

86/902,675

 

09-Feb-2016

 

 

 

 

 

Allowed

QA CONTROLS

 

57339.039001

 

78/930,911

 

17-Jul-2006

 

3,581,796

 

24-Feb-2009

 

Registered

 

--------------------------------------------------------------------------------


 

QUICKMOP

 

57339.070001

 

75/508,560

 

24-Jun-1998

 

2,388,354

 

19-Sep-2000

 

Renewed

READY SPACE & Design

[g101022la55i005.jpg]

 

57339.044001

 

78/428,166

 

01-Jun-2004

 

3,046,999

 

17-Jan-2006

 

Renewed

READYSPACE

 

57339.045001

 

78/373,235

 

24-Feb-2004

 

3,006,603

 

11-Oct-2005

 

Renewed

SENTINEL

 

57339.053001

 

78/221,736

 

05-Mar-2003

 

2,861,607

 

06-Jul-2004

 

Renewed

SERVICELINK

 

57339.050001

 

78/244,287

 

01-May-2003

 

3,101,478

 

06-Jun-2006

 

Renewed

SHAKEMAX

 

57339.060001

 

77/806,316

 

17-Aug-2009

 

3,901,515

 

04-Jan-2011

 

Registered

SMART-FILL

 

57339.026001

 

86/934,557

 

09-Mar-2016

 

 

 

 

 

Pending

SPEED EX

 

57339.008001

 

77-249,227

 

07-Aug-2007

 

3,627,747

 

26-May-2009

 

Registered

SPEED SCRUB

 

57339.049001

 

78/373,051

 

24-Feb-2004

 

3,110,107

 

27-Jun-2006

 

Renewed

SPEEDGLEAM

 

57339.074001

 

75/318,269

 

02-Jul-1997

 

2,209,779

 

08-Dec-1998

 

Renewed

SPEED-SQ

 

57339.034001

 

85/763,261

 

25-0ct-2012

 

4,328,442

 

30-Apr-2013

 

Registered

SRS (Stylized)

[g101022la55i006.jpg]

 

57339.075001

 

75/318,267

 

02-Jul-1997

 

2,233,454

 

23-Mar-1999

 

Renewed

STRIVE

 

57339.041001

 

78/864,491

 

19-Apr-2006

 

3,208,817

 

13-Feb-2007

 

Renewed

SWEEPMAX

 

57339.061001

 

77/806,269

 

17-Aug-2009

 

3,901,514

 

04-Jan-2011

 

Registered

TENNANT

 

57339.019001

 

77/719.949

 

22-Apr-2009

 

3,783,566

 

04-May-2010

 

Registered

TENNANT

 

57339.080001

 

72/350,320

 

02-Feb-1970

 

923,643

 

09-Nov-1971

 

Renewed

TENNANT & Oval Design

[g101022la55i007.jpg]

 

57339.072001

 

75/405,952

 

16-Dec-1997

 

2,235,804

 

30-Mar-1999

 

Renewed

TENNANT (Stylized)

 

57339.079001

 

72/368,946

 

24-Aug-1970

 

926,691

 

11-Jan-1972

 

Renewed

 

--------------------------------------------------------------------------------


 

[g101022la55i008.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

TENNANTTRUE

 

57339.020001

 

77/705,739

 

02-Apr-2009

 

3,792,103

 

25-May-2010

 

Registered

TENNANTTRUE

 

57339.059001

 

77/864,287

 

03-Nov-2009

 

3,806,874

 

22-Jun-2010

 

Registered

THE SAFE SCRUBBING ALTERNATIVE

 

57339.051001

 

78/230,909

 

27-Mar-2003

 

2,856,988

 

22-Jun-2004

 

Renewed

TIDY-VAC

 

57339.035001

 

85/725,365

 

10-Sep-2012

 

4,338,077

 

21-May-2013

 

Registered

TWINMAX

 

57339.033001

 

85/768,775

 

01-Nov-2012

 

4,482,276

 

11-Feb-2014

 

Registered

VCS

 

57339.071001

 

75/508,550

 

24-Jun-1998

 

2,369,288

 

18-Jul-2000

 

Renewed

VIPER

 

57339.062001

 

75/415,846

 

09-Jan-1998

 

2,280,025

 

21-Sep-1999

 

Renewed

 

Trademarks- Tennant Coatings, Inc.

 

Trademark Name

 

Application
No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Status

FLOROCK

 

86868052

 

1/7/16

 

5062519

 

10/18/16

 

Registered

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

List of Pledged Securities
(See Section 3.11 of Security Agreement)

 

 

A. STOCKS:

 

Issuer

 

Certificate Number

 

Number of Shares

 

Percentage
Ownership Interest
Being Pledged

Tennant Sales and Service Company

 

1

 

1000

 

100%

Tennant Coatings, Inc.

 

1

 

1000

 

100%

Water Star, Inc.

 

3

 

500

 

100%

Tennant Holding (US), Inc.

 

1

 

1000

 

100%

Tennant Scotland Limited

 

 

 

 

 

65%

 

B. BONDS:

 

None.

 

C. GOVERNMENT SECURITIES:

 

None.

 

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Issuer

 

Owner

 

Description of Collateral

 

Percentage
Ownership
Interest Pledged

Tennant Holdings LLC

 

Tennant Company

 

100 Membership Units

 

100%

Tennant International Holding LLC

 

Tennant Company

 

110 Membership Units

 

100%

Tennant Asia Pacific Holdings Private Ltd.

 

Tennant Company

 

1.3 Ordinary Shares

 

65%

Tennant Company (Thailand) Ltd.

 

Tennant Company

 

3,246 Ordinary Shares

 

65%

Tennant Company (Thailand) Ltd.

 

Tennant Sales and Service Company

 

.65 Ordinary Share

 

65%

Tennant Holding B.V.

 

Tennant Company

 

49,890 Shares

 

65%

Tennant CAD Holdings LLC

 

Tennant Sales and Service Company

 

1,616,007 Membership Units

 

100%

Tennant Company Far East Headquarters PTE LTD

 

Tennant Sales and Service Company

 

1.3 Ordinary Shares

 

65%

 

--------------------------------------------------------------------------------


 

Tennant Cleaning Systems and Equipment (Shanghai) Co., Ltd., TCO C.V., TNC C.V.,
Recumbrimientos Tennant S. de R.L. de C.V. and Tennant Uruguay S.A. are wholly
owned by Tennant Company and are not evidenced by shares.

 

Issuer

 

Certificate Number/
Issue ID

 

Number of
Shares/Warrants/Rights

Anchor Glass Container Corporation

 

PA 1602

 

2

Anchor Glass Container Corporation

 

PA 3620

 

1

Anchor Glass Container Corporation

 

PA 1601

 

5

Anchor Glass Container Corporation

 

CA 1235

 

1

Anchor Glass Container Corporation

 

CA 1234

 

1

Anchor Glass Container Corporation

 

WA-1469

 

1

Anchor Glass Container Corporation

 

WC-1851

 

1

Anchor Glass Container Corporation

 

WC-1850

 

3

Digitech Inc.

 

P 5045

 

23

Exide Technologies

 

ETC4723

 

41

Exide Technologies

 

ETW5668

 

104

Genesis Health Ventures, Inc.

 

GW 12085

 

7

Genesis Health Ventures, Inc.

 

GW 10929

 

1

Genesis Health Ventures, Inc.

 

GW 12087

 

4

Genesis Health Ventures, Inc.

 

GW 12086

 

60

Genesis Health Ventures, Inc.

 

GW 10928

 

9

Genesis Health Ventures, Inc.

 

GW 6869

 

4

Genesis Health Ventures, Inc.

 

GW 3104

 

8

Genesis Health Ventures, Inc.

 

GW 3105

 

1

Genesis Health Ventures, Inc.

 

GW 4292

 

7

Genesis Health Ventures, Inc.

 

GW 7553

 

4

Genesis Health Ventures, Inc.

 

GW 4290

 

3

Genesis Health Ventures, Inc.

 

GW 4291

 

56

Genesis Health Ventures, Inc.

 

IRO 10168

 

3

Genesis Health Ventures, Inc.

 

IRO 10170

 

23

Genesis Health Ventures, Inc.

 

IRO 09091

 

3

Genesis Health Ventures, Inc.

 

IRO 09092

 

1

Genesis Health Ventures, Inc.

 

IRO 10169

 

1

Genesis Health Ventures, Inc.

 

5171

 

2

Genesis Health Ventures, Inc.

 

5421

 

2

Genesis Health Ventures, Inc.

 

5417

 

4

Genesis Health Ventures, Inc.

 

5170

 

2

Genesis Health Ventures, Inc.

 

5168

 

5

Genesis Health Ventures, Inc.

 

5169

 

33

Gentek, Inc.

 

Not available

 

5

Jamesway Corporation

 

TJCC 0417

 

18

Kellett Corporation

 

C 71104

 

3

Kellett Corporation

 

C 70670

 

27

K-Mart Holding Corporation

 

212910

 

283

Metals Inc.

 

NC5264

 

11

Metals Inc.

 

NC3355

 

75

Meda, Inc.

 

1329

 

125

 

--------------------------------------------------------------------------------


 

Mooney Aerospace Group, Ltd.

 

MA 0250

 

4

Ocean West Holding Corporation

 

OWHC-1063

 

100

Ocean West Holding Corporation

 

W-0878

 

1,000

Payless Cashways, Inc.

 

CS 7562

 

86

Payless Cashways, Inc.

 

CS 2981

 

323

PGBC

 

CVR3049

 

602

Rave Restaurant Group

 

481

 

1

Sears Holdings Corporation

 

212905

 

283

Seatrain Lines, Inc.

 

SLR 4243

 

137

Seatrain Lines, Inc.

 

SLW 2319

 

43

The LTV Corporation

 

C 22322

 

316

Tice Technology, Inc.

 

TTI 1126

 

125

Tice Technology, Inc.

 

W-1116

 

400

Trans World Airlines

 

C 29605

 

1

Trans World Airlines

 

P 5252

 

4

Trans World Airlines

 

P 14121

 

2

United Merchants and Manufacturers, Inc.

 

33183

 

2

United Merchants and Manufacturers, Inc.

 

32154

 

2

Value Merchants, Inc.

 

WM 13579

 

48

Vicwest Corporation

 

00000865

 

404

Winn-Dixie Stores Inc.

 

BK*1401796

 

464

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”
(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Minnesota.

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”
(See Definition of “Commercial Tort Claims”)

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

(See Section 3.10 of Security Agreement)

 

FEDERAL EMPLOYER IDENTIFICATION NUMBER;

STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

 

GRANTOR

 

Federal Employer
Identification
Number

 

Type of
Organization

 

State of
Organization or
Incorporation

 

State
Organization
Number

Tennant Company

 

41-0572550

 

Corporation

 

Minnesota

 

217-AA

Tennant Sales and Service Company

 

41-1986217

 

Corporation

 

Minnesota

 

11J-31

Tennant Coatings, Inc.

 

81-3168892

 

Corporation

 

Minnesota

 

894479500022

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

(See Section 3.13 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

Name of Grantor

 

Name of Institution

 

Account Number

Tennant Company

 

JP Morgan Chase Bank, N.A.

 

838725000

Tennant Company

 

BMO Harris Bank

 

424-181-6

Tennant Company

 

HSBC Bank USA

 

757022952

Tennant Company

 

U.S. Bank National Association

 

1502-5005-4882

Tennant Company

 

U.S. Bank National Association

 

1521-0001-2391

Tennant Company

 

U.S. Bank National Association

 

1047-9261-1378

Tennant Company

 

Bank of Montreal

 

00021479364

Tennant Company

 

Bank of Montreal

 

00021514844

Tennant Coatings, Inc.

 

U.S. Bank National Association

 

104791561129

 

SECURITIES ACCOUNTS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT “I”

(See Section 4.4 of Security Agreement)

 

AMENDMENT

 

This Amendment, dated                 , 20     is delivered pursuant to
Section 4.4 of the Security Agreement referred to below.  All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement.  The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct.  The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
[          ], 2017, between the undersigned, as the Grantors, and JPMorgan Chase
Bank, N.A., as the Administrative Agent, (the “Security Agreement”) and that the
Collateral listed on Schedule I to this Amendment shall be and become a part of
the Collateral referred to in said Security Agreement and shall secure all
Secured Obligations referred to in said Security Agreement.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE  I TO AMENDMENT

 

STOCKS

 

Name of
Grantor

 

Issuer

 

Certificate
Number(s)

 

Number of
Shares

 

Class of Stock

 

Percentage of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Name of
Grantor

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Name of
Grantor

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

 

Issuer

 

Description of Collateral

 

Percentage Ownership
Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tennant Company (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tennant Company (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tennant Company (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tennant Company (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

10 South Dearborn
Chicago, Illinois 60603

Attention: Cheryl Lyons

Facsimile: 888-303-9732(7)

 

[JPMorgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5AJ

Attention: The Manager, Loan & Agency Services

Facsimile: 011-44-207-777-2360]

 

Re:  Tennant Company

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Tennant Company (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] specifies the following information with respect to such
Borrowing requested hereby:

 

1.                                      Name of Borrower:      

 

2.                                      Aggregate principal amount of
Borrowing:(8)      

 

3.                                      Date of Borrowing (which shall be a
Business Day):       

 

4.                                      Type of Borrowing (ABR or Eurocurrency)
and Class of Borrowing (Revolving Borrowing, Term A-1 Loan Borrowing or Term A-2
Loan Borrowing):      

 

--------------------------------------------------------------------------------

(7)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the bracketed London address.

(8)  Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(9)

 

6.                                      Agreed Currency:

 

7.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(9)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

[TENNANT COMPANY,

 

as the Company]

 

[FOREIGN SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

10 South Dearborn
Chicago, Illinois 60603

Attention: Cheryl Lyons
Facsimile: 888-303-9732(1)

 

[JPMorgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5AJ

Attention: The Manager, Loan & Agency Services

Facsimile: 011-44-207-777-2360]

 

Re:  Tennant Company

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of April 4, 2017 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Tennant Company (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the [undersigned Borrower][Company,
on behalf of [Foreign Subsidiary Borrower],] specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1.                                      List Borrower, date, Type, principal
amount, Agreed Currency and Interest Period (if applicable) of existing
Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the bracketed London address.

 

--------------------------------------------------------------------------------


 

4.                                      Type of Borrowing (ABR or Eurocurrency)
and Class of Borrowing (Revolving Borrowing, Term A-1 Loan Borrowing or Term A-2
Loan Borrowing):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[TENNANT COMPANY,

 

as the Company]

 

[FOREIGN SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF] NOTE

 

[     ], 20[ ]

 

FOR VALUE RECEIVED, the undersigned, [COMPANY][FOREIGN SUBSIDIARY BORROWER], a
[           ] (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of
all Loans made by the Lender to the Borrower pursuant to the “Credit Agreement”
(as defined below) on the Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement.  Capitalized terms used herein
and not otherwise defined herein are as defined in the Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement.  Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 4, 2017 by and among Tennant
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the financial
institutions from time to time party thereto as Lenders and JPMorgan Chase Bank,
N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar Amount of such Lender’s Commitment,
the indebtedness of the Borrower resulting from each such Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

 

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall inure to the benefit of

 

--------------------------------------------------------------------------------


 

said successors and assigns.  The Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

2

--------------------------------------------------------------------------------


 

 

[BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

 

 

 

 

 

 

 

 

Amount of 

 

 

 

 

 

 

 

 

 

 

 

 

Principal  

 

Unpaid 

 

 

 

 

Amount of 

 

Type of

 

Interest 

 

Paid or

 

Principal 

 

Notation  

Date

 

Loan

 

Loan Currency

 

Period/Rate

 

Prepaid

 

Balance

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF] SOLVENCY CERTIFICATE

 

[      ], 20[ ]

 

This Solvency Certificate is being executed and delivered to JPMorgan Chase
Bank, N.A., as the administrative agent.

 

I,                               the chief financial officer of Tennant Company
(the “Company”), solely in such capacity and not in an individual capacity,
hereby certify that I am the chief financial officer of the Company and that I
am generally familiar with the businesses and assets of the Company and its
Subsidiaries (taken as a whole) and the Transactions (as defined in that certain
Credit Agreement, dated as of April 4, 2017, by and among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (the “Credit Agreement”); defined terms not otherwise defined herein shall
have the meanings set forth in the Credit Agreement), I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Company.

 

I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions that have been consummated on or before the
date hereof and the incurrence of the indebtedness and obligations being
incurred in connection with the Credit Agreement and the Transactions that have
been consummated on or before the date hereof, that, with respect to the Company
and its Subsidiaries on a consolidated basis, (a) the sum of the probable
liability of the debts and other liabilities (subordinated, contingent or
otherwise) of the Company and its Subsidiaries, taken as a whole, as such debts
and liabilities become absolute and matured, does not exceed the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole; (b) the capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, have not incurred, do not intend
to incur or believe that they will incur, debts or other liabilities including
current obligations beyond their ability to pay such debt or other liabilities
as they mature in the ordinary course of business.  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

TENNANT COMPANY

 

 

 

By:

 

 

Name:

Thomas Paulson

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------